Exhibit 10.1

 

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

 

Dated as of October 19, 2011
among

 

FLEXTRONICS INTERNATIONAL LTD.
and
CERTAIN SUBSIDIARIES,
as Borrowers,

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Swing Line Lender,

 

and

 

The Other Lenders Party Hereto

 

CITIBANK, N.A.,
as Syndication Agent,

 

and

 

BNP PARIBAS,
HSBC BANK USA, NATIONAL ASSOCIATION,
JPMORGAN CHASE BANK, N.A.,
THE ROYAL BANK OF SCOTLAND plc
and

THE BANK OF NOVA SCOTIA,
as Co-Documentation Agents

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC.,

BNP PARIBAS SECURITIES CORP.,
HSBC SECURITIES (USA) INC.,
J.P. MORGAN SECURITIES LLC,

RBS SECURITIES INC.

and

THE BANK OF NOVA SCOTIA,
as
Joint Lead Arrangers and Joint Book Managers

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

33

1.03

Accounting Terms

34

1.04

Rounding

35

1.05

Exchange Rates; Currency Equivalents

35

1.06

Additional Alternative Currencies

35

1.07

Change of Currency

36

1.08

Times of Day

37

1.09

Letter of Credit Amounts

37

 

 

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

37

 

 

 

2.01

The Loans

37

2.02

Borrowings, Conversions and Continuations of Loans

38

2.03

Letters of Credit

40

2.04

Swing Line Loans

50

2.05

Prepayments

53

2.06

Termination or Reduction of Commitments

60

2.07

Repayment of Loans

61

2.08

Interest

62

2.09

Fees

63

2.10

Computation of Interest and Fees

63

2.11

Evidence of Debt

63

2.12

Payments Generally; Administrative Agent’s Clawback

64

2.13

Sharing of Payments by Lenders

66

2.14

Designated Borrowers

67

2.15

Increase in Revolving Credit Facility

68

2.16

Increase in Term A Facility

70

2.17

New Term Facilities

71

2.18

Cash Collateral

72

2.19

Defaulting Lenders

74

 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

75

 

 

 

3.01

Taxes

75

3.02

Illegality

80

3.03

Inability to Determine Rates

81

3.04

Increased Costs

81

3.05

Compensation for Losses

82

3.06

Mitigation Obligations; Replacement of Lenders; Certificates

83

3.07

Survival

84

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

Section

 

 

Page

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

84

 

 

 

4.01

Conditions of Initial Credit Extension

84

4.02

Conditions to all Credit Extensions

87

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

88

 

 

 

5.01

Due Incorporation, Qualification, Etc.

88

5.02

Authority

88

5.03

Enforceability

88

5.04

Non-Contravention

88

5.05

Approvals

89

5.06

No Violation or Default

89

5.07

Litigation

89

5.08

Title; Possession Under Leases

89

5.09

Financial Statements

90

5.10

Employee Benefit Plans

90

5.11

Other Regulations

91

5.12

Patent and Other Rights

91

5.13

Governmental Charges

91

5.14

Margin Stock

92

5.15

Subsidiaries, Etc.

92

5.16

Solvency, Etc.

92

5.17

No Withholding, Etc.

92

5.18

No Material Adverse Effect

92

5.19

Accuracy of Information Furnished

92

5.20

Representations as to Foreign Obligors

93

5.21

Taxpayer Identification Number; Other Identifying Information

94

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

94

 

 

 

6.01

Information

94

6.02

Books and Records

97

6.03

Inspections

97

6.04

Insurance

97

6.05

Taxes, Governmental Charges and Other Indebtedness

97

6.06

Use of Proceeds

98

6.07

General Business Operations

98

6.08

Pari Passu Ranking

98

6.09

PATRIOT Act

98

6.10

Subsidiary Guarantors

99

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

100

 

 

 

7.01

Indebtedness

100

7.02

Liens

102

7.03

Asset Dispositions

104

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

Section

 

 

Page

 

 

 

7.04

Mergers, Acquisitions, Etc.

106

7.05

Investments

107

7.06

Dividends, Redemptions, Etc.

108

7.07

Change in Business

109

7.08

Employee Benefit Plans

109

7.09

Transactions With Affiliates

109

7.10

Accounting Changes

110

7.11

Burdensome Contractual Obligations

110

7.12

Financial Covenants

111

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

111

 

 

 

8.01

Events of Default

111

8.02

Remedies Upon Event of Default

114

8.03

Application of Funds

115

8.04

Lender Rate Contract Remedies

116

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

116

 

 

 

9.01

Appointment and Authority

116

9.02

Rights as a Lender

116

9.03

Exculpatory Provisions

117

9.04

Reliance by Administrative Agent

117

9.05

Delegation of Duties

118

9.06

Resignation of Administrative Agent

118

9.07

Non-Reliance on Administrative Agent and Other Lenders

119

9.08

No Other Duties, Etc.

119

9.09

Administrative Agent May File Proofs of Claim

119

9.10

Guaranty Matters

120

 

 

 

ARTICLE X.

MISCELLANEOUS

120

 

 

 

10.01

Amendments, Etc.

120

10.02

Notices; Effectiveness; Electronic Communication

122

10.03

No Waiver; Cumulative Remedies

124

10.04

Expenses; Indemnity; Damage Waiver

125

10.05

Payments Set Aside

127

10.06

Successors and Assigns

127

10.07

Treatment of Certain Information; Confidentiality

133

10.08

Right of Setoff

134

10.09

Interest Rate Limitation

135

10.10

Counterparts; Integration; Effectiveness

135

10.11

Survival of Representations and Warranties

135

10.12

Severability

135

10.13

Replacement of Lenders

136

10.14

Governing Law; Jurisdiction; Etc.

136

10.15

Waiver of Jury Trial

138

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

Section

 

 

Page

 

 

 

10.16

California Judicial Reference

138

10.17

No Advisory or Fiduciary Responsibility

138

10.18

Electronic Execution of Assignments and Certain Other Documents

139

10.19

Judgment Currency

139

10.20

Bermuda Branch; Full Recourse Obligations

139

10.21

Waiver of Notice Under Existing FIL Credit Agreement

140

10.22

Post Closing Matters

140

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01(e)

Existing Letters of Credit

1.01(i)

Ineligible Material Subsidiaries

1.01(ii)

Initial Subsidiary Guarantors

1.01(m)

Mandatory Cost Formulae

2.01

Commitments and Applicable Percentages

2.14

Designated Borrowers

5.15

Subsidiaries

5.21

Identification Numbers for the Company and Designated Borrowers that are Foreign
Subsidiaries

7.01

Existing Secured Indebtedness

7.05

Investments

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

Term Note

C-2

Revolving Credit Note

D

Compliance Certificate

E

Assignment and Assumption

F

Company Guaranty

G

Subsidiary Guaranty

H

Designated Borrower Request and Assumption Agreement

I

Designated Borrower Notice

J

Guarantor Release Certificate

K

Administrative Questionnaire

L

U.S. Tax Certificates

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of October 19, 2011,
among FLEXTRONICS INTERNATIONAL LTD., a Singapore company (the “Company” or
“FIL”) acting, subject to Section 10.20 hereof, through its Bermuda branch,
certain Subsidiaries of the Company party hereto pursuant to Section 2.14 (each
a “Designated Borrower” and, together with the Company, the “Borrowers” and,
each a “Borrower”), each lender from time to time party hereto (collectively,
the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent and Swing Line Lender.

 

The Company has requested that the Lenders provide a revolving credit facility,
which is intended to replace and refinance the Existing FIL Credit Agreement and
to refinance in part the term credit facility referenced in Section 8.01(l), and
the Lenders are willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acceptable Discount” has the meaning specified in Section 2.05(a)(ii).

 

“Acceptable Prepayment Amount” has the meaning specified in Section 2.05(a)(ii).

 

“Acceptance Date” has the meaning specified in Section 2.05(a)(ii).

 

“Act” has the meaning specified in Section 6.09.

 

“Adjusted Revenues” means, in respect of any Subsidiary of FIL for any period,
total revenues for such Subsidiary for such period, less Intercompany Revenues
for such period.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit K or any other form approved by the
Administrative Agent.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Revolving Credit Commitment” means the sum of the Revolving Credit
Commitments of the Revolving Credit Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Agreement Currency” has the meaning specified in Section 10.19.

 

“Alternative Currency” means each of Euro, Sterling, Yen, and each other
currency (other than Dollars) that is approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or, in the case
of a Letter of Credit issued in an Alternative Currency, the L/C Issuer, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of such Alternative
Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to 20% of the Aggregate
Revolving Credit Commitment.  The Alternative Currency Sublimit is part of, and
not in addition to, the Aggregate Revolving Credit Commitment.

 

“Applicable Discount” has the meaning specified in Section 2.05(a)(ii).

 

“Applicable Foreign Obligor Documents” has the meaning specified in Section
5.20(a).

 

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by the principal amount
of such Term A Lender’s Term A Loans at such time, (b) in respect of any
Incremental Term Facility, with respect to any Lender under such Incremental
Term Facility at any time, the percentage (carried out to the ninth decimal
place) of the Incremental Term Facility represented by the principal amount of
such Lender’s Incremental Term Loans under such Facility at such time and (c) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time.  If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02, or if the Revolving Credit Commitments have expired, then the Applicable
Percentage of each Revolving Credit Lender in respect of the Revolving Credit
Facility shall be determined based on the Applicable Percentage of such
Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in

 

2

--------------------------------------------------------------------------------


 

effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender in respect of each Facility is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Applicable Rate

 

Pricing 
Level

 

Debt Ratings
S&P/Moody’s

 

Commitment 
Fee

 

Eurocurrency 
Rate Loans 
and
Letters of 
Credit

 

Base Rate 
Loans

 

1

 

BBB or better/Baa2 or better

 

0.20

%

1.25

%

0.25

%

2

 

BBB-/Baa3

 

0.25

%

1.50

%

0.50

%

3

 

BB+/Ba1

 

0.30

%

1.75

%

0.75

%

4

 

BB/Ba2

 

0.375

%

2.00

%

1.00

%

5

 

worse than
BB/Ba2

 

0.45

%

2.25

%

1.25

%

 

“Debt Rating” means, as of any date of determination, either the long term
issuer credit rating of the Company as determined by S&P, or the issuer rating
(PDR) of the Company as determined by Moody’s (or, if no such issuer rating is
in effect, then the corporate family rating of the Company as determined by
Moody’s) (collectively, the “Debt Ratings”); provided that (a) if the respective
Debt Ratings issued by the foregoing rating agencies differ by one level, then
the Pricing Level for the higher of such Debt Ratings shall apply (with the Debt
Rating for Pricing Level 1 being the highest and the Debt Rating for Pricing
Level 5 being the lowest); (b) if the respective Debt Ratings issued by the
foregoing rating agencies differ by more than one level, then the Pricing Level
that is one level lower than the Pricing Level of the higher Debt Rating shall
apply; (c) if the Company has only one Debt Rating, the Pricing Level that is
one level lower than that of such Debt Rating shall apply; and (d) if the
Company does not have any Debt Rating, Pricing Level 5 shall apply.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(ix). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as

 

3

--------------------------------------------------------------------------------


 

may be determined by the Administrative Agent or the L/C Issuer, as the case may
be, to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment.

 

“Applicant Borrower” has the meaning specified in Section 2.14(b).

 

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility, any Incremental Term Facility or the Revolving Credit Facility, a
Lender that has a Commitment with respect to such Facility or holds a Term A
Loan, an Incremental Term Loan or a Revolving Credit Loan, respectively, at such
time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer and
(ii) if any Letters of Credit have been issued pursuant to Section 2.03(a), the
Revolving Credit Lenders and (c) with respect to the Swing Line Sublimit,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, MLPFS and CGMI, in their capacity as joint lead
arrangers and joint book managers.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Company (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.05(a)(ii); provided that the
Company shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Company nor any of its
Affiliates may act as the Auction Agent.

 

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

 

“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(b)(iv).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date for the Revolving Credit Facility, (b) the
date of termination of the Aggregate Revolving Credit Commitment pursuant to
Section 2.06, and (c) the date of termination of the commitment of each Lender
to make Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

 

4

--------------------------------------------------------------------------------


 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§ 101, et seq.).

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate for an Interest Period of one month
plus 1.00%.  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change to the Base Rate due to a change in such rate announced by
Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Borrower” and “Borrowers” each have the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.01.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a
Term  Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market;

 

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, means any such day on

 

5

--------------------------------------------------------------------------------


 

which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

“Capital Leases” means any and all lease obligations that, in accordance with
GAAP, are required to be capitalized on the books of a lessee.

 

“Cash Collateral” and “Cash Collateralize” have the meaning specified in
Section 2.03(g).

 

“CGMI” means Citigroup Global Markets Inc.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means, with respect to FIL, (a) the acquisition after the
date hereof by any person or group of persons (within the meaning of Section 13
or 14 of the Securities Exchange Act of 1934 (as amended, the “Exchange Act”))
of (A) beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
SEC under the Exchange Act) of 50% or more of the outstanding Equity Securities
of FIL entitled to vote for members of the board of directors (or similar
governing body), or (B) all or substantially all of the assets of FIL; or
(b) during any period of 12 consecutive calendar months, individuals who are
directors of FIL on the first day of such period (“Initial Directors”) and any
directors of FIL who are specifically approved by two-thirds of the Initial
Directors and previously approved directors shall cease to constitute a majority
of the board of directors of FIL before the end of such period.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986 as amended.

 

6

--------------------------------------------------------------------------------


 

“Commitment” means a Term A Commitment or a Revolving Credit Commitment, as the
context may require.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

 

“Committed Loan” means a Term A Loan or a Revolving Credit Loan.

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Committed Loans from one Type to the
other, or (d) a continuation of Eurocurrency Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent and the Lenders, substantially in the form of
Exhibit F.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Tangible Assets” shall mean, with respect to FIL and its
Subsidiaries, the aggregate amount of assets (determined on a consolidated basis
and in accordance with GAAP) after deducting therefrom all goodwill, trade
names, trademarks, patents, licenses, unamortized debt discount and expense,
treasury stock and other like intangibles (in each case, determined on a
consolidated basis and in accordance with GAAP).

 

“Contingent Obligation” means, without duplication, with respect to any Person,
(a) any Guaranty Obligation of that Person and (b) any direct or indirect
obligation or liability, contingent or otherwise, of that Person (i) in respect
of any Surety Instrument issued for the account of that Person or as to which
that Person is otherwise liable for reimbursement of drawings or payments or
(ii) in respect of any Rate Contract that is not entered into in connection with
a bona fide hedging operation that provides offsetting benefits to such Person. 
The amount of any Contingent Obligation shall (subject, in the case of Guaranty
Obligations, to the last sentence of the definition of “Guaranty Obligation”) be
deemed equal to the maximum reasonably anticipated liability in respect thereof
(subject to reduction as the underlying liability so guaranteed is reduced from
time to time), and shall, with respect to item (b)(ii) of this definition, be
marked to market on a current basis.

 

“Contractual Obligation” of any Person means any indenture, note, lease, loan
agreement, security, deed of trust, mortgage, security agreement, guaranty,
instrument, contract, agreement or other form of contractual obligation or
undertaking to which such Person is a party or by which such Person or any of
its property is bound.

 

7

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“CFC” means a “controlled foreign corporation” described in Section 957(a) of
the Code.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt/EBITDA Ratio” means, with respect to FIL and its Subsidiaries, as of any
date of determination, the ratio, determined on a consolidated basis in
accordance with GAAP, of:

 

(a)                                  The total Indebtedness of FIL and its
Subsidiaries on such date; provided, however, that in computing the foregoing
sum, (i) there shall be excluded therefrom any Indebtedness to the extent the
proceeds thereof are (A) legally segregated from FIL’s or such Subsidiaries’
other assets and (B) either (1) only held in the form of cash or cash
equivalents or (2) used by FIL or its Subsidiaries for a purpose approved in
advance from time to time by the Required Lenders and (ii) there shall be
included as a component of total Indebtedness, without duplication and
regardless of whether constituting Indebtedness as defined herein, all
Securitization Attributable Indebtedness

 

to

 

(b)                                 EBITDA for the four fiscal quarter period
ending on such date.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to the Base Rate plus (i) the Applicable
Rate, if any, applicable to Base Rate Loans plus (ii) 2% per annum; provided,
however, that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate
and any Mandatory Cost) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Term Loans, Revolving
Credit Loans or participations in respect of

 

8

--------------------------------------------------------------------------------


 

Letters of Credit or Swing Line Loans, within three Business Days of the date
required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent, to confirm in  writing to the Administrative Agent
that it will comply with its funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent), or (d) is a
Revolving Credit Lender which has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Notice” has the meaning specified in Section 2.14(b).

 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14(b).

 

“Designated Borrower Sublimit” means an amount equal to 100% of the Aggregate
Revolving Credit Commitment.  The Designated Borrower Sublimit is part of, and
not in addition to, the Aggregate Revolving Credit Commitment.

 

“Discounted Loan Prepayment” has the meaning specified in Section 2.05(a)(ii).

 

“Discounted Prepayment Determination Date” has the meaning specified in
Section 2.05(a)(ii).

 

“Discounted Prepayment Effective Date” means in the case of Discount Range
Prepayment Offer or Solicited Discounted Prepayment Offer, five (5) Business
Days following the Discount Range Prepayment Response Date or the Solicited
Discounted Prepayment Response Date, as applicable, in accordance with
Section 2.05(a)(ii), unless a shorter period is agreed to between the Company
and the Auction Agent.

 

“Discount Prepayment Response Date” has the meaning specified in
Section 2.05(a)(ii).

 

9

--------------------------------------------------------------------------------


 

“Discount Range” has the meaning specified in Section 2.05(a)(ii).

 

“Discount Range Prepayment Amount” has the meaning specified in
Section 2.05(a)(ii).

 

“Discount Range Prepayment Notice” means a written notice of Discount Range
Prepayment Offers made pursuant to Section 2.05(a)(ii) in form reasonably
satisfactory to the Auction Agent.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender submitted in response to an invitation to submit offers following the
Auction Agent’s receipt of a Discount Range Prepayment Notice.

 

“Dollar” and “$” means lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state or other political subdivision of the United States.

 

“EBITDA” means, with respect to FIL and its Subsidiaries for any period, the
sum, determined on a consolidated basis in accordance with GAAP, of the
following:

 

(a)                                  The net income or net loss of FIL and its
Subsidiaries for such period before provision for income taxes;

 

plus

 

(b)                                 The sum (without duplication and to the
extent deducted in calculating net income or loss in clause (a) above) of
(i) all Interest Expense of FIL and its Subsidiaries accruing during such
period, (ii) all depreciation and amortization expenses of FIL and its
Subsidiaries accruing during such period and (iii) any other noncash charges of
FIL and its Subsidiaries incurred in such period, including noncash charges for
stock options, performance shares or other equity-based compensation (it being
understood and agreed that the term “noncash charges” does not include charges
which consist of, or require an accrual of or cash reserve for, anticipated cash
charges in subsequent periods);

 

plus

 

(c)                                  An amount, not to exceed $100,000,000 in
any consecutive four-quarter period, equal to the sum (without duplication and
to the extent deducted in calculating net income or loss in clause (a) above) of
all one-time cash charges associated with (i) merger- or acquisition-related
expenses (including legal fees, investment banking fees and other similar fees
and expenses), in connection with any merger or acquisition

 

10

--------------------------------------------------------------------------------


 

entered into or consummated by FIL or any of its Subsidiaries which is otherwise
permitted under this Agreement, (ii) restructuring costs incurred by FIL or any
of its Subsidiaries in connection with any restructuring entered into or
consummated by FIL or any of its Subsidiaries which is otherwise permitted under
this Agreement, and (iii) net losses from the early extinguishment of notes or
other Indebtedness; in each case paid in such period and calculated in
accordance with GAAP; provided, however, that no one-time cash charges in
connection with merger- or acquisition-related expenses shall be added to the
calculation of EBITDA if FIL and its Subsidiaries, in connection with any merger
or acquisition to which such expenses relate, shall have adjusted EBITDA on a
pro forma basis to give effect to such merger or acquisition as if such merger
or acquisition had occurred as of the first day of such period as described in
the next succeeding paragraph.

 

If FIL or any of its Subsidiaries acquires (whether by purchase, merger,
consolidation or otherwise) any Person as a new Subsidiary or all or
substantially all of the assets or property of any Person, during any period in
respect of which EBITDA is to be determined, such EBITDA may, in the sole
discretion of FIL, be determined on a pro forma basis as if such acquisition
occurred as of the first day of such period.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b) (subject to such consents, if any, as may be
required under Section 10.06(b)).

 

“Eligible Material Subsidiary” shall mean, at any time of determination, any
Material Subsidiary that is not then an Ineligible Material Subsidiary.

 

“Employee Benefit Plan” shall mean any employee benefit plan within the meaning
of section 3(3) of ERISA maintained or contributed to by any Borrower, any
Material Subsidiary or any ERISA Affiliate, other than a Multiemployer Plan.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Enabling Period” has the meaning specified in Section 7.03(a).

 

“Environmental Laws” means all the Governmental Rules and Contractual
Obligations relating to the protection of human health and the environment,
including those pertaining to the reporting, licensing, permitting,
investigation or remediation of emissions, discharges, releases, or threatened
releases of Hazardous Materials into the air, surface water, groundwater, or
land, or relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling of, or exposure to, Hazardous
Materials.

 

“Equity Securities” of any Person means (a) all common stock, preferred stock,
participations, shares, partnership interests, membership interests, beneficial
interests in a trust or other equity interests in such Person (regardless of how
designated and whether or not voting or non-voting) and (b) all warrants,
options and other rights to acquire any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

11

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any Person which is treated as a single employer with
any Borrower or any Material Subsidiary under Section 414 of the Code.

 

“Euro”, “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

 

“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.

 

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurocurrency Rate =  

Eurocurrency Base Rate

 

1.00 – Eurocurrency Reserve Percentage

 

 

Where,

 

“Eurocurrency Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurocurrency Base Rate” for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in the relevant currency for delivery on the first day of such Interest
Period in Same Day Funds in the approximate amount of the Eurocurrency Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.

 

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan shall be adjusted automatically as of the effective date
of any change in the Eurocurrency Reserve Percentage.

 

“Eurocurrency Rate Loan” means a Loan (other than a Swing Line Loan) that bears
interest at a rate based on the Eurocurrency Rate.  Eurocurrency Rate Loans may
be denominated

 

12

--------------------------------------------------------------------------------


 

in Dollars or in an Alternative Currency.  All Loans denominated  in an
Alternative Currency must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiary” has the meaning specified in Section 6.07.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Sections 3.06(b) or 10.13) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.01, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure (other than as a result of a Change in
Law) to comply with Section 3.01(g); and (d) any U.S. federal withholding Taxes
imposed under FATCA.  Notwithstanding anything to the contrary contained in this
definition, “Excluded Taxes” shall not include any withholding tax imposed at
any time on payments made by or on behalf of a Foreign Obligor to any Lender
hereunder or under any other Loan Document, provided that such Lender shall have
complied with Section 3.01(g).

 

“Existing FIL Credit Agreement” means the Credit Agreement dated as of May 9,
2007, as amended, among FIL, the “Designated Borrowers” party thereto, Bank of
America, as the administrative agent, and the “Lenders” party thereto.

 

“Existing Letters of Credit” means the standby letters of credit identified on
Schedule 1.01(e) hereof.

 

“Existing Secured Indebtedness” means the secured Indebtedness existing on the
Closing Date specified on Schedule 7.01.

 

“Extended Letter of Credit” has the meaning specified in Section 2.03(a)(ii)(B).

 

“Facility” means the Term A Facility, an Incremental Term Facility or the
Revolving Credit Facility, as the context may require.

 

“FASB” means the Financial Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not

 

13

--------------------------------------------------------------------------------


 

materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means the letter agreements, dated September 19, 2011, among
(a) the Company, the Administrative Agent and MLPFS, and (b) the Company,
Citibank, N.A. and CGMI.

 

“FIL” has the meaning specified in the introductory paragraph hereto.

 

“Financial Statements” means, with respect to any accounting period for any
Person, statements of income, shareholders’ equity and cash flows of such Person
for such period, and a balance sheet of such Person as of the end of such
period, setting forth in each case in comparative form figures for the
corresponding period in the preceding fiscal year if such period is less than a
full fiscal year or, if such period is a full fiscal year, corresponding figures
from the preceding annual audit, all prepared in reasonable detail and in
accordance with GAAP.

 

“Flextronics (Hungary)” means Flextronics International KFT, a Hungarian
company.

 

“Flextronics (Netherlands)” means Flextronics International Europe B.V., a
Netherlands company.

 

“Flextronics (Netherlands) Guaranty” means the Subsidiary Guaranty, to the
extent applicable to Flextronics (Netherlands).

 

“Flextronics Sales (Mauritius)” means Flextronics Sales & Marketing (A-P) Ltd.,
a Mauritius company.

 

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the Governmental Rules of a jurisdiction other than
that in which such Borrower is resident for tax purposes.

 

“Foreign Obligor” means the Company, and any Loan Party that is a Foreign
Subsidiary.

 

“Foreign Plan” shall mean any employee benefit plan maintained by any Borrower
or any of its Subsidiaries which is mandated or governed by any Governmental
Rule of any Governmental Authority other than the United States.

 

14

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a state thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender which is a
Revolving Credit Lender, (a) with respect to the L/C Issuer, such Defaulting
Lender’s Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Percentage of Swing Line Loans other than
Swing Line Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of FASB or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Charges” shall mean, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its property or otherwise payable by such Person.

 

“Governmental Rule” means any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, guidelines, policy or similar form
of decision of any Governmental Authority.

 

“Granting Lender” has the meaning specified in Section 10.06(h).

 

“Guaranties” means the Company Guaranty and the Subsidiary Guaranty.

 

“Guarantor Release Certificate” has the meaning specified in Section 6.10(b).

 

15

--------------------------------------------------------------------------------


 

“Guarantors” means, collectively, the Company and each Subsidiary Guarantor.

 

“Guaranty Obligation” means, with respect to any Person, subject to the last
sentence of this definition, any direct or indirect liability of that Person
with respect to any indebtedness, lease, dividend, letter of credit or other
obligation (other than endorsements of instruments for collection or deposits in
the ordinary course of business) (the “primary obligations”) of another Person
(the “primary obligor”), including any obligation of that Person, whether or not
contingent, (a) to purchase, repurchase or otherwise acquire such primary
obligations or any property constituting direct or indirect security therefor,
(b) to advance or provide funds (i) for the payment or discharge of any such
primary obligation, or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the holder of any such primary obligation against
loss in respect thereof.  The amount of any Guaranty Obligation shall be deemed
equal to the stated or determinable amount of the primary obligation in respect
of which such Guaranty Obligation is made or, if not stated or if
indeterminable, the maximum reasonably anticipated liability in respect thereof
(subject to reduction as the underlying liability so guaranteed is reduced from
time to time); provided, however, that with respect to (1) any Guaranty
Obligation by FIL or any of its Subsidiaries in respect of a primary obligation
of FIL or any of its Subsidiaries and (2) any Guaranty Obligation of FIL or any
of its Subsidiaries in respect of the primary obligation of a lessor in
connection with a transaction relating to Synthetic Lease Obligations entered
into by FIL or any of its Subsidiaries, such Guaranty Obligation shall, in each
case, be deemed to be equal to the maximum reasonably anticipated liability in
respect thereof which shall be deemed to be limited to an amount that actually
becomes past due from time to time with respect to such primary obligation.

 

“Hazardous Materials” shall mean all pollutants, contaminants and other
materials, substances and wastes which are hazardous, toxic, caustic, harmful or
dangerous to human health or the environment, including petroleum and petroleum
products and byproducts, radioactive materials, asbestos and polychlorinated
biphenyls.

 

“Honor Date” has the meaning specified in Section 2.03(c).

 

“Increase Effective Date” has the meaning specified in Section 2.15(d).

 

“Identified Participating Lenders” has the meaning specified in
Section 2.05(a)(ii).

 

“Identified Qualifying Lenders” has the meaning specified in
Section 2.05(a)(ii).

 

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the applicable Lenders
pursuant to Section 2.16 or 2.17.

 

“Incremental Term Facility” means the term loans collectively comprising a term
loan tranche established pursuant to Section 2.16 or 2.17.

 

16

--------------------------------------------------------------------------------


 

“Incremental Term Loan” means a term loan made by a Lender pursuant to
Section 2.16 or 2.17.

 

“Indebtedness” of any Person shall mean, without duplication, the following:

 

(a)                                  All obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments and all other obligations
of such Person for borrowed money (including obligations to repurchase
receivables and other assets sold with recourse); provided that, “Indebtedness”
shall not at any date of determination include obligations of such Person for
the deferred purchase price of property evidenced by notes, bonds, debentures or
similar instruments to the extent (i) such obligations have a
regularly-scheduled maturity date that is less than one year after such date,
and (ii) solely for purposes of Section 8.01(e), the non-payment of such
obligations as of such date is subject to a good faith dispute, including by
virtue of a bona fide right of setoff by such Person;

 

(b)                                 All obligations of such Person for the
deferred purchase price of property or services (including obligations under
letters of credit and other credit facilities which secure or finance such
purchase price), and the capitalized amount reported for income tax purposes
with respect to Synthetic Lease Obligations; provided that, “Indebtedness” shall
not at any date of determination include obligations consisting of accounts
payable for property or services or the deferred purchase price of property to
the extent (i) such obligations have a regularly-scheduled maturity date or
payment due date that is less than one year after such date, and (ii) solely for
purposes of Section 8.01(e), the non-payment of such obligations as of such date
is subject to a good faith dispute, including by virtue of a bona fide right of
setoff by such Person;

 

(c)                                  All obligations of such Person under
conditional sale or other title retention agreements with respect to property
(other than inventory) acquired by such Person (to the extent of the value of
such property if the rights and remedies of the seller or lender under such
agreement in the event of default are limited solely to repossession or sale of
such property);

 

(d)                                 All obligations of such Person as lessee
under or with respect to Capital Leases and Synthetic Lease Obligations;

 

(e)                                  All Guaranty Obligations of such Person
with respect to the Indebtedness of any other Person, and all other Contingent
Obligations (other than Guaranty Obligations) of such Person;

 

(f)                                    All obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment (other than
payments made solely with other Equity Securities) in respect of any Equity
Securities in such Person or any other Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

 

(g)                                 All obligations of other Persons of the
types described in clauses (a) - (f) above to the extent secured by (or for
which any holder of such obligations has an

 

17

--------------------------------------------------------------------------------


 

existing right, contingent or otherwise, to be secured by) any Lien in any
property (including accounts and contract rights) of such Person, even though
such Person has not assumed or become liable for the payment of such
obligations, valued at the lesser of (1) the fair market value of the property
securing such obligations and (2) the stated principal amount of such
obligations.

 

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Ineligible Material Subsidiary” means, at any time of determination, (a) any
Material Subsidiary (i) that is then prohibited by any applicable Governmental
Rule from acting as a Subsidiary Guarantor under the Subsidiary Guaranty,
(ii) that then would incur or suffer, or would cause FIL or any Domestic
Subsidiary to incur or suffer, (x) significant tax or similar liabilities or
obligations or (y) an inclusion of income under Section 951(a)(1)(B) of the Code
(or similar non-U.S. tax law) that is reasonably and substantially likely to
result in a significant adverse effect on the Company’s consolidated financial
accounts, as a result of acting as a Subsidiary Guarantor under the Subsidiary
Guaranty (other than in the case of a Person that, immediately prior to becoming
a Subsidiary of such a Domestic Subsidiary, was a Subsidiary Guarantor) or
(iii) that is a Foreign Subsidiary as to which the representations and
warranties set forth in Section 5.20 (other than subsection (c) thereof), after
the exercise of commercially reasonable efforts by the Company and such
Subsidiary, would not be true and correct were it to execute the Subsidiary
Guaranty, (b) the Subsidiaries of FIL listed on Schedule 1.01(i), (c) any other
Subsidiary of the Company which is a CFC with respect to which the Company has
elected, by written notice to the Administrative Agent delivered within the time
period specified by Section 6.10(a) for the delivery of a Subsidiary Guaranty by
such Subsidiary, to provide a Substitute Guaranty in place of the Subsidiary
Guaranty which would have otherwise been required to be delivered  pursuant to
Section 6.10 by such Subsidiary and (d) a bankruptcy-remote special purpose
vehicle that exists solely to facilitate a securitization transaction permitted
hereunder.

 

“Information” has the meaning specified in Section 10.07.

 

“Intercompany Receivables” means, in respect of FIL or any of its consolidated
Subsidiaries, at any time of determination, assets consisting of receivables
owing to such Person by FIL or any consolidated Subsidiary of FIL.

 

“Intercompany Revenues” means, in respect of any Subsidiary of FIL for any
period, revenues of such Subsidiary that would not, after taking into account
offsetting entries in the consolidation process, be recognized in accordance
with GAAP as revenues of FIL in the consolidated Financial Statements of FIL and
its Subsidiaries for such period.

 

18

--------------------------------------------------------------------------------


 

“Interest Coverage Ratio” means, with respect to FIL and its Subsidiaries for
any period, the ratio, determined on a consolidated basis in accordance with
GAAP, of:

 

(a)                                  EBITDA for such period

 

to

 

(b)                                 aggregate Interest Expense of FIL and its
Subsidiaries for such period.

 

“Interest Expense” shall mean, with respect to any Person for any period,
(a) the amount which would, in conformity with GAAP, be set forth opposite the
caption “interest expense” or any like caption on a consolidated income
statement of such Person and its Subsidiaries minus (b) the amount of non-cash
interest (including interest paid by the issuance of additional securities)
included in such amount; provided that  for any period during which there shall
exist any securitization or similar program relating to the accounts receivable
of FIL or its Subsidiaries, “Interest Expense” shall be adjusted to include
(without duplication) an amount equal to the interest (or other fees in the
nature of interest or discount) accrued and paid or payable in cash for such
period by the applicable special purpose entity to the financiers of such
securitization or similar program.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date;
and (c) as to any Swing Line Loan that is not a Base Rate Loan, the last
Business Day of each March, June, September and December (or such other dates as
may be agreed by the Swing Line Lender and the Company in respect of the
applicable borrowing) and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice; provided that:

 

(h)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(i)                                     any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(j)                                     no Interest Period shall extend beyond
the Maturity Date.

 

19

--------------------------------------------------------------------------------


 

“Investment” of any Person means any loan or advance of funds by such Person to
any other Person (other than advances to employees of such Person for moving and
travel expenses, drawing accounts, advances to employees of such Person for
indemnification, and similar expenditures in the ordinary course of business),
any purchase or other acquisition of any Equity Securities or Indebtedness of
any other Person, any capital contribution by such Person to or any other
investment by such Person in any other Person (including any Guaranty
Obligations of such Person and any indebtedness of such Person of the type
described in clause (f) of the definition of “Indebtedness” on behalf of any
other Person); provided, however, that Investments shall not include
(a) accounts receivable or other indebtedness owed by customers of such Person
which are current assets and arose from sales of goods or services in the
ordinary course of such Person’s business or (b) prepaid expenses of such Person
incurred and prepaid in the ordinary course of business.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Judgment Currency” has the meaning specified in Section 10.19.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.  All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.  All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America, Union Bank, N.A. or any other Lender which
shall agree in writing with the Company to act as such, as selected in
connection with any Letter of Credit by a Borrower (or its predecessor in
interest), each in its capacity as issuer of Letters of Credit hereunder.  For
purposes of any Loan Document, references to “the L/C Issuer” in connection with
or as applied to a particular Letter of Credit shall be deemed to refer to the
applicable L/C Issuer that issued or will issue such Letter of Credit;
references to “the L/C Issuer” in all other contexts shall, unless otherwise
clearly indicated, be deemed to refer to all L/C Issuers.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed

 

20

--------------------------------------------------------------------------------


 

Amounts, including all L/C Borrowings.  For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09.  For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

“Lender” or “Lenders” each have the meaning specified in the introductory
paragraph hereto, including any Person making a Loan pursuant to Section 2.15,
2.16 or 2.17, and, as the context requires, includes the Swing Line Lender;
provided, that for purposes of making Loans to Designated Borrowers, any Lender
may from time to time delegate in its stead one or more of its Affiliates as
such lenders, duly authorized to engage in such lending activities in the
jurisdiction of such Designated Borrower, in which event the term “Lender” shall
also include any such designated Affiliate as in effect from time to time,
provided further, that, for all purposes of voting or consenting with respect to
(a) any amendment, supplementation or modification of any Loan Document, (b) any
waiver of any requirements of any Loan Document or any Default or Event of
Default and its consequences, or (c) any other matter as to which a Lender may
vote or consent pursuant to this Agreement, the Lender making such delegation
shall be deemed the “Lender” rather than such Affiliate, which shall not be
entitled to vote or consent.

 

“Lender Rate Contract” has the meaning specified in Section 8.04.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“Letter of Credit” means any standby or commercial letter of credit issued
hereunder and shall include the Existing Letters of Credit.  Letters of Credit
may be issued in Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $150,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitment.

 

“Lien” means, with respect to any property or asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such property or asset or the income therefrom, including any agreement
to provide any of the foregoing, (b) the interest of a vendor or a lessor under
any conditional sale agreement, Capital Lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

21

--------------------------------------------------------------------------------


 

“Liquidity Amount” means, at any time,  an amount equal to the sum of (a) the
amount of unencumbered (excluding set-off rights and other similar Liens of
depositary banks arising under applicable Governmental Rule) and unrestricted
cash and cash equivalents of the Company and its Subsidiaries at such time plus
(b) if at such time the Company is able to satisfy the conditions to borrowing
set forth in Sections 4.02(a) and 4.02(b), the unutilized (by Revolving Credit
Loans, Swing Line Loans or Letters of Credit) amount of the Aggregate Revolving
Credit Commitment at such time.

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
or pursuant to Section 2.15, 2.16 or 2.17 in the form of a Term Loan, a
Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each amendment hereto, each Designated
Borrower Request and Assumption Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.18 of this Agreement, the Fee Letters, and the
Guaranties.

 

“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor and
each Designated Borrower.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(m).

 

“Margin Stock” has the meaning given to that term in Regulation U issued by the
FRB.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of FIL and FIL’s Subsidiaries, taken
as a whole (excluding, solely for purposes of the closing certificate delivered
by FIL pursuant to Section 4.01(a)(ix), any such changes resulting solely from
macroeconomic or financial market or electronics manufacturing industry events
or circumstances that have not affected and are not expected to affect the
operations, business, assets or financial condition of FIL and its Subsidiaries
taken as a whole to an extent that is or would be disproportionate to that of
other members of its industry), (b) the ability of any Borrower to pay or
perform its Obligations in accordance with the terms of this Agreement and the
other Loan Documents, (c) the ability of the Subsidiary Guarantors (taken as a
whole) to pay or perform the Obligations in accordance with the terms of this
Agreement and the other Loan Documents (other than the Flextronics (Netherlands)
Guaranty) or (d) the rights and remedies of the Administrative Agent or any
Lender under this Agreement, the other Loan Documents (other than the
Flextronics (Netherlands) Guaranty) or any related document, instrument or
agreement.

 

“Material Subsidiary” means, at any time of determination, (a) any Subsidiary of
FIL that (i) had Adjusted Revenues during the immediately preceding fiscal year
equal to or greater than 5% of the consolidated total revenues of FIL and its
Subsidiaries during such preceding year or (ii) held assets, excluding
Intercompany Receivables and Investments in FIL or any other FIL Subsidiary, on
the last day of the immediately preceding fiscal year equal to or greater than
10% of the consolidated total assets of FIL and its Subsidiaries on such date,
in each case as set forth or reflected in the audited Financial Statements dated
March 31, 2011 or the then most-recently

 

22

--------------------------------------------------------------------------------


 

available audited Financial Statements provided pursuant to Section 6.01 hereof;
and (b) following any Material Subsidiary Recalculation Event, any Subsidiary of
FIL that, on a pro forma basis (after giving effect to such Material Subsidiary
Recalculation Event and all other Material Subsidiary Recalculation Events
occurring on or prior to the date thereof), (1) had Adjusted Revenues during the
twelve-month period ended as of the last day of the immediately preceding fiscal
quarter for which Financial Statements are available, greater than 5% of the
consolidated total revenues of FIL and its Subsidiaries during such twelve-month
period or (2) holds assets, excluding Intercompany Receivables and Investments
in FIL or any other FIL Subsidiary, equal to or greater than 10% of the
consolidated total assets of FIL and its Subsidiaries (including the assets of
such Subsidiary and any other Subsidiaries acquired) (other than Flextronics
(Netherlands)) as of the last day of the immediately preceding fiscal quarter
for which Financial Statements are available (such tests in this clause (b),
together, the “Pro Forma MS Test”).  For purposes of the Pro Forma MS Test in
clause (b)(1), a Material Subsidiary Recalculation Event shall be deemed to have
occurred as of the first day of the applicable twelve month period. 
Notwithstanding the foregoing, for purposes of this definition, (i) the Adjusted
Revenues and assets of Flextronics (Netherlands) shall be excluded from the
calculation of the consolidated total revenues of FIL and its Subsidiaries and
the consolidated total assets of FIL and its Subsidiaries, respectively, and
(ii) each of Flextronics (Hungary) and Flextronics Sales (Mauritius) shall at
all times be deemed to be a Material Subsidiary notwithstanding the fact that
the amount of its Adjusted Revenues or assets is less than the thresholds set
forth above.

 

“Material Subsidiary Recalculation Event” means any of the following:  (a) the
consummation of any acquisition by FIL or any of its Subsidiaries of any Person
that becomes a Subsidiary (or part of a Subsidiary) as a result thereof (or the
acquisition of all or substantially all of the assets of any Person or of any
line of business of any Person) that would result in an additional Material
Subsidiary, based on the Pro Forma MS Test, as applied as of such date; (b) any
Subsidiary Guarantor ceasing to be a Subsidiary pursuant to a transaction
otherwise permitted hereunder; (c) the occurrence of any event or circumstance
resulting in the release of any Subsidiary Guarantor pursuant to the terms of
the Subsidiary Guaranty; (d) any Person becoming an Ineligible Material
Subsidiary solely by virtue of clause (b) of the definition of “Ineligible
Material Subsidiary,” and (e) any sale or disposition (including by merger) of
any material portion of the Equity Securities of any Subsidiary of FIL, or the
sale or transfer of all or substantially all of the assets of any Subsidiary of
FIL, if such transaction would result in any additional Material Subsidiaries,
based on the Pro Forma MS Test as applied as of such date.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility and the
Term A Facility, October 18, 2016 and (b) with respect to any Incremental Term
Facility, the agreed maturity date applicable thereto; provided, however, that
if any such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

 

“Maximum Increase Amount” means, at any time, an amount equal to $500,000,000
minus the sum of (a) the aggregate amount of increases in the Aggregate
Revolving Credit Commitment which have theretofore occurred or are pending
pursuant to Section 2.15 plus (b) the aggregate principal amount of Incremental
Term Loans which have occurred or are pending pursuant to Section 2.16 or 2.17.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

23

--------------------------------------------------------------------------------


 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any multiemployer plan within the meaning of section
3(37) of ERISA maintained or contributed to by any Borrower, any Material
Subsidiary or any ERISA Affiliate.

 

“Net Proceeds” means, with respect to any issuance and sale of securities by any
Person (a) the aggregate cash proceeds received by such Person from such sale
less (b) the sum of (i) the actual amount of the reasonable fees and commissions
payable to Persons other than such Person making the sale or any Affiliate of
such Person and (ii) the reasonable legal expenses and other costs and expenses
directly related to such sale that are to be paid by such Person.

 

“New Term Loans” has the meaning specified in Section 2.17(a).

 

“New Term Loans Funding Date” has the meaning specified in Section 2.17(c).

 

“Non-Core Assets” means those assets and businesses (including the Equity
Securities of any Subsidiary engaged exclusively in such businesses) designated
in good faith by the board of directors of FIL or the applicable Subsidiary
proposing to sell such assets from time to time as “Non-Core Assets” and set
forth in a certificate or certificates of a Responsible Officer delivered by FIL
or such Subsidiary to the Administrative Agent to the effect that FIL’s or such
Subsidiary’s board of directors has duly designated such assets and businesses
as “Non-Core Assets” in good faith.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b).

 

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b).

 

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Offered Amount” has the meaning specified in Section 2.05(a)(ii).

 

“Offered Discount” has the meaning specified in Section 2.05(a)(ii).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered,

 

24

--------------------------------------------------------------------------------


 

become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary
intangible, recording, or filing or similar taxes or any other excise or
property taxes, charges or similar levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document.

 

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Revolving Credit Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Company of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participating Lender” has the meaning specified in Section 2.05(a)(ii).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Indebtedness” has the meaning specified in Section 7.01.

 

“Permitted Liens” has the meaning specified in Section 7.02.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning specified in Section 6.01.

 

25

--------------------------------------------------------------------------------


 

“Pro Forma Calculation Subsidiary” means any Subsidiary as to which the Company
has properly elected to present its EBITDA on a pro forma basis, as set forth in
the last paragraph of the definition “EBITDA.”

 

“Pro Forma MS Test” has the meaning specified in the definition “Material
Subsidiary.”

 

“Public Lender” has the meaning specified in Section 6.01.

 

“Qualifying Lender” has the meaning specified in Section 2.05(a)(ii).

 

“Rate Contracts” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock, deferred
compensation arrangement or similar plan providing for payments only on account
of past or future services provided by current or former directors, officers,
employees or consultants of any Borrower or its Subsidiaries shall be a Rate
Contract.

 

“Receivables Assets” means accounts receivable, indebtedness and other
obligations owed to or owned by the Borrowers or any Subsidiary (whether now
existing or arising or acquired in the future) arising in the ordinary course of
business from the sale of goods or services (including any indebtedness or
obligation constituting an account, chattel paper, instrument or general
intangible), together with all related security, collateral, collections,
contracts, contract rights, guarantees or other obligations in respect thereof,
all proceeds and supporting obligations and all other related assets which are
of the type customarily transferred in connection with a sale, factoring,
financing or securitization transaction involving accounts receivable.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any L/C
Issuer and (d) any other recipient of any payment to be made by or on behalf of
any Loan Party.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means a reportable event within the meaning of Section 4043
of ERISA and applicable regulations thereunder, but shall not include a
reportable event for which the notice requirement has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

26

--------------------------------------------------------------------------------


 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Aggregate Revolving Credit Commitment plus
(b) the aggregate outstanding principal amount of the Term Loans; provided,
however, that if the commitment of the Revolving Credit Lenders to make
Revolving Credit Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have expired or been terminated, “Required Lenders” means Lenders
holding in the aggregate more than 50% of the Total Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition); provided that the
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

 

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility or the commitments thereunder on
such date.

 

“Requirements of Law” applicable to any Person means (a) the articles or
certificate of incorporation and by-laws, partnership agreement or other
organizational or governing documents of such Person, (b) any Governmental
Rule applicable to such Person, (c) any license, permit, approval or other
authorization granted by any Governmental Authority to or for the benefit of
such Person or (d) any judgment, decision or determination of any Governmental
Authority or arbitrator, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer” means, with respect to any Loan Party, such Loan Party’s
chief executive officer, chief financial officer, treasurer, vice president —
finance, controller, assistant controller, assistant treasurer, director of
treasury operations, corporate secretary, assistant secretary, director or any
other officer or authorized representative of such Loan Party designated from
time to time by its board of directors or equivalent governing body to execute
and deliver any document, instrument or agreement hereunder.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall in good faith
determine or the Required Lenders shall in good faith require; and (b) with
respect to any Letter of Credit, each of the following:  (i) each date of
issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the

 

27

--------------------------------------------------------------------------------


 

increased amount), (iii) each date of any payment by the L/C Issuer under any
Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall in good
faith determine or the Required Lenders shall in good faith require.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the Dollar Equivalent of the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or that, after the Aggregate Revolving Credit
Commitment has expired or been terminated, holds a Revolving Credit Loan or a
participation in a Letter of Credit or Swing Line Loan.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Attributable Indebtedness” means the amount of obligations
outstanding under the legal documents entered into as part of any accounts
receivable securitization or similar transaction relating to accounts receivable
originated by FIL or its Subsidiaries on any

 

28

--------------------------------------------------------------------------------


 

date of determination that corresponds to the outstanding net investment
(including loans) of, or cash purchase price paid by, the unaffiliated third
party purchasers or financial institutions participating in such transaction
and, as such, would be characterized as principal if such securitization were
structured as a secured lending transaction rather than as a purchase (or, to
the extent structured as a secured lending transaction, is principal).  For the
avoidance of doubt, “Securitization Attributable Indebtedness” shall not include
(a) obligations that correspond to a deferred purchase price or other
consideration owing to FIL or any of its Subsidiaries funded on a deferred basis
from the proceeds of the collections on such receivables, a subordinated
interest held by FIL or any of its Subsidiaries or the reserve or
over-collateralization established or maintained for the benefit of the
unaffiliated third party purchasers or financial institutions participating in
such transaction, and (b) obligations arising under uncommitted factoring
arrangements and similar uncommitted sale transactions.

 

“Significant Subsidiary” shall mean, at any time of determination, (a) any
Subsidiary of FIL that (i) had Adjusted Revenues during the immediately
preceding fiscal year equal to or greater than $100,000,000 or (ii) had net
worth on the last day of the immediately preceding fiscal year equal to or
greater than $100,000,000; and (b) in respect of any Subsidiary formed or
acquired during the term of this Agreement, that (i) had Adjusted Revenues
during the twelve-month period ended as of the last day of the immediately
preceding fiscal quarter for which Financial Statements are available greater
than $100,000,000 or (ii) has a net worth (determined on a pro forma basis as of
the last day of the immediately preceding fiscal quarter for which Financial
Statements are available) equal to or greater than $100,000,000.

 

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.05(a)(ii).

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender submitted following the Administrative Agent’s receipt of a
Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to
Section 2.05(a)(ii) in form reasonably satisfactory to the Auction Agent.

 

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.05(a)(ii).

 

“Solicited Discount Proration” has the meaning specified in Section 2.05(a)(ii).

 

“Solvent” means, with respect to any Person on any date, that on such date
(a) the fair value of the property of such Person is greater than the fair value
of the liabilities (including contingent, subordinated, matured and unliquidated
liabilities) of such Person, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature and (c) such Person is not engaged in
or about to engage in business or transactions for which such Person’s property
would constitute an unreasonably small capital.

 

“SPC” has the meaning specified in Section 10.06(h).

 

29

--------------------------------------------------------------------------------


 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 8:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Submitted Amount” has the meaning specified in Section 2.05(a)(ii).

 

“Submitted Discount” has the meaning specified in Section 2.05(a)(ii).

 

“Subsidiary” of any Person means (a) any corporation of which more than 50% of
the issued and outstanding Equity Securities having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries, (b) any partnership, joint venture,
limited liability company or other association of which more than 50% of the
equity interest having the power to vote, direct or control the management of
such partnership, joint venture or other association is at the time owned and
controlled by such Person, by such Person and one or more of the other
Subsidiaries or by one or more of such Person’s other Subsidiaries, or (c) any
other Person included in the Financial Statements of such Person on a
consolidated basis.  All references in this Agreement and the other Loan
Documents to Subsidiaries of FIL shall, unless otherwise indicated, include any
of the other Borrowers and their Subsidiaries.

 

“Subsidiary Guarantors” means, collectively, each Subsidiary of FIL which on the
Closing Date or thereafter (pursuant to Section 6.10(a)) executes the Subsidiary
Guaranty.  The Subsidiary Guarantors as of the Closing Date (subject to
Section 10.22) are identified on Schedule 1.01(ii).

 

“Subsidiary Guaranty” means the Subsidiary Guaranty (including counterparts
thereof and joinders thereto) made by the Subsidiary Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit G.

 

30

--------------------------------------------------------------------------------


 

“Substitute Guaranty” means a counterpart of or joinder to the Subsidiary
Guaranty (or such other document as the Administrative Agent shall deem
appropriate) executed  by a Substitute Guarantor pursuant to the second sentence
of Section 6.10(a).

 

“Substitute Guarantors” means Significant Subsidiaries of the Company which
(a) are not then Subsidiary Guarantors and (b) in the aggregate, have Adjusted
Revenues or hold assets (excluding Intercompany Receivables and Investments in
FIL or any other FIL Subsidiary) that are at least equal to the Adjusted
Revenues or assets (as applicable) of a CFC referred to in clause (c) of the
definition of “Ineligible Material Subsidiary” with respect to which the Company
has elected not  to provide a Subsidiary Guaranty.

 

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $300,000,000
and (b) the Aggregate Revolving Credit Commitment.  The Swing Line Sublimit is
part of, and not in addition to, the Aggregate Revolving Credit Commitment.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person as a
lessee under (a) a so-called synthetic or tax retention lease, where such
transaction is considered borrowed money indebtedness for tax purposes or
bankruptcy purposes but is classified as an operating lease in accordance with
GAAP or (b) a lease, funding agreement or other arrangement for the use or
possession of real or personal property pursuant to which the lessor is treated
as the owner of such property for accounting purposes and the lessee is treated
as the owner of such property for federal income tax purposes and which creates
obligations that do not appear as borrowed money indebtedness on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the borrowed money indebtedness of such Person
(without regard to accounting treatment).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including back-up withholding), assessments, fees or other similar
charges

 

31

--------------------------------------------------------------------------------


 

imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).

 

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

 

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.

 

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

 

“Term Borrowing” means either a Term A Borrowing or an Incremental Term
Borrowing.

 

“Term Facilities” means, at any time, the Term A Facility and each Incremental
Term Facility.

 

“Term Increase Effective Date” has the meaning specified in Section 2.16(d).

 

“Term Lender” means, at any time, a Term A Lender or an Incremental Term Lender.

 

“Term Loan” means a Term A Loan and any Incremental Term Loan.

 

“Term Note” means a promissory note made by the Borrower in favor of a
Term Lender evidencing a Term Loan made by such Lender, substantially in the
form of Exhibit C-1.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, all Swing Line Loans and all L/C Obligations.

 

32

--------------------------------------------------------------------------------


 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Borrower” means any Borrower that is a U.S. Person.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(g).

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Wholly-Owned Subsidiary” means any Subsidiary of which more than 90% of the
issued and outstanding Equity Securities are owned, directly or indirectly, by
FIL.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

33

--------------------------------------------------------------------------------


 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                  Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited Financial Statements dated as of March 31, 2011, except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio, requirement or
other covenant set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio, requirement or
covenant to preserve the original intent thereof in light of such change in GAAP
(subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio, requirement or covenant shall continue to be computed
in accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio, requirement or covenant made before and
after giving effect to such change in GAAP; provided, further, that for purposes
of calculating the ratios, requirements or covenants under this Agreement or any
other Loan Document, any obligations of a Person under a lease (whether existing
on the Closing Date or entered into thereafter) that is not (or would not be)
required to be classified and accounted for as a Capital Lease on a balance
sheet of such Person prepared in accordance with GAAP as in effect on the
Closing Date shall not be treated as a Capital Lease or Indebtedness pursuant to
this Agreement or the other Loan Documents solely as a result of (x) the
adoption of changes in GAAP after the Closing Date (including, for the avoidance
of doubt, any changes in GAAP as set forth in the FASB exposure draft issued on
August 17, 2010 (as the same may be amended or supplemented from time to time)),
or (y) changes in the application of GAAP after the Closing Date (including the
avoidance of doubt, any changes as set forth in the FASB exposure draft issued
on August 17, 2010 (as the same may be amended or supplemented from time to
time)).

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Company and its Subsidiaries or to the determination of any amount for the
Company and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Company is required to consolidate pursuant to FASB Interpretation No. 46 —
Consolidation of Variable

 

34

--------------------------------------------------------------------------------


 

Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Exchange Rates; Currency Equivalents.

 

(a)                                  The Administrative Agent or the L/C Issuer,
as applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with a Committed Borrowing, conversion, continuation or prepayment of a
Eurocurrency Rate Loan or the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Committed Borrowing, Eurocurrency Rate Loan or Letter of
Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the L/C Issuer, as the
case may be.

 

1.06                        Additional Alternative Currencies.

 

(a)                                  The Company may from time to time request
that Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency”; provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars.  In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Revolving Credit Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 8:00 a.m., 15 days prior to the date of the
desired Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the L/C Issuer, in its or their sole discretion).  In the case of any
such request

 

35

--------------------------------------------------------------------------------


 

pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Revolving Credit Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof.  Each Revolving Credit Lender (in the case of any such
request pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the case of
a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 8:00 a.m., 10 days after receipt of such request whether
it consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.

 

(c)                                  Any failure by a Revolving Credit Lender or
the L/C Issuer, as the case may be, to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Revolving Credit Lender or the L/C Issuer, as the case may be, to permit
Eurocurrency Rate Loans to be made or Letters of Credit to be issued in such
requested currency.  If the Administrative Agent and all the Revolving Credit
Lenders consent to making Eurocurrency Rate Loans in such requested currency,
the Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Revolving Credit Borrowings of Eurocurrency Rate Loans; and if
the Administrative Agent and the L/C Issuer consent to the issuance of Letters
of Credit in such requested currency, the Administrative Agent shall so notify
the Company and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.06, the Administrative
Agent shall promptly so notify the Company.  Any specified currency of an
Existing Letter of Credit that is neither Dollars nor one of the Alternative
Currencies specifically listed in the definition of “Alternative Currency” shall
be deemed an Alternative Currency with respect to such Existing Letter of Credit
only.

 

1.07                        Change of Currency.

 

(a)                                  Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation).  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

36

--------------------------------------------------------------------------------


 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

1.08                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Pacific time (daylight
or standard, as applicable).

 

1.09                        Letter of Credit Amounts.  Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the Dollar Equivalent of the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar Equivalent of
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        The Loans.  (a) The Term A Borrowing.  Subject to
the terms and conditions set forth herein, each Term A Lender severally agrees
to make a single loan to FIL on the Closing Date in an amount not to exceed the
Term A Commitment of such Term A Lender.  The Term A Borrowing shall consist of
Term A Loans made simultaneously by the Term A Lenders in accordance with their
respective Applicable Percentage of the Term A Facility.  Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed.  Term A Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein. 
Each Term A Loan shall be denominated in Dollars.

 

(b)                                 The Revolving Credit Borrowings.  Subject to
the terms and conditions set forth herein, each Revolving Credit Lender
severally agrees to make loans (each such loan, a “Revolving Credit Loan”) to
the Borrowers in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided, however, that after giving effect to any Revolving
Credit Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed
the Aggregate Revolving Credit Commitment, (ii) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment, (iii) the aggregate Outstanding Amount of all
Revolving Credit Loans made to the Designated Borrowers shall not exceed the
Designated Borrower Sublimit, and (iv) the aggregate Outstanding Amount of all
Revolving Credit Loans and Letters of Credit denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit.  Within the
limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01,

 

37

--------------------------------------------------------------------------------


 

prepay under Section 2.05, and reborrow under this Section 2.01.  Revolving
Credit Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                  Each Term Borrowing, each Revolving Credit
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the Company’s irrevocable notice to the Administrative Agent, which may be
given by telephone.  Each such notice must be received by the Administrative
Agent not later than (i) 10:00 a.m. (x) three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Committed Loans, or
(y) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and
(ii) 3:00 p.m. on the Business Day prior to the date of any Borrowing of Base
Rate Loans which are Revolving Credit Loans.  Each telephonic notice by the
Company pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company.  Each Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each Committed
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof.  Each
Committed Loan Notice (whether telephonic or written) shall specify (A) whether
the Company is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(B) the requested date of the Borrowing, conversion or continuation, as the case
may be (which shall be a Business Day), (C) the principal amount of Committed
Loans to be borrowed, converted or continued, (D) the Type of Committed Loans to
be borrowed or to which existing Committed Loans are to be converted, (E) if
applicable, the duration of the Interest Period with respect thereto, (F) the
currency of the Committed Loans to be borrowed, and (G) if applicable, the
Designated Borrower.  If the Company fails to specify a currency in a Committed
Loan Notice requesting a Borrowing, then the Committed Loans so requested shall
be made in Dollars.  If the Company fails to specify a Type of Committed Loan in
a Committed Loan Notice or if the Company fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Committed Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month.  Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans.  If the Company
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.  No
Committed Loan may be converted into or continued as a Committed Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Committed Loan and reborrowed in the other currency.

 

38

--------------------------------------------------------------------------------


 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
(and currency) of its Applicable Percentage under the applicable Facility of the
applicable Term A Loans or Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans.  In the case of a Term A Borrowing, a Revolving Credit Borrowing or
continuation of Committed Loans denominated in a currency other than Dollars, in
each case as described in the preceding subsection.  In the case of a Committed
Borrowing, each Appropriate Lender shall make the amount of its Committed Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 10:00 a.m., in the
case of any Committed Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any
Committed Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company or the other applicable Borrower in
like funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company or other applicable Borrower; provided, however, that if, on the
date the Committed Loan Notice with respect to Revolving Credit Borrowing
denominated in Dollars is given by the Company, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and, second, shall
be made available to the applicable Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans (whether in Dollars or any Alternative Currency) without the consent
of the Required Lenders, and the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

 

(d)                                 The Administrative Agent shall promptly
notify the Company and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Company and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Term A
Borrowings, all conversions of Term A Loans from one Type to the other, and all
continuations of Term A Loans as the same Type, there shall not be more than 3
Interest Periods in effect with respect to each Term Facility.  After giving
effect to all Revolving Credit Borrowings, all conversions of Revolving Credit
Loans from one Type to the other, and all continuations of Revolving Credit
Loans as the same Type,

 

39

--------------------------------------------------------------------------------


 

there shall not be more than 10 Interest Periods in effect in respect of the
Revolving Credit Facility.

 

2.03                        Letters of Credit.

 

(a)                            The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of the Company or any Designated
Borrower, and to amend or extend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of the Company or any
Designated Borrower and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (w) the
Total Revolving Credit Outstandings shall not exceed the Aggregate Revolving
Credit Commitment, (x) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Revolving Credit Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment, (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit, and (z) the
aggregate Outstanding Amount of all Revolving Credit Loans and Letters of Credit
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit.  Each request by the Company for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Company that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence.  Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company and Designated
Borrowers may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and
reimbursed.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit, if:

 

(A)                              subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Revolving
Lenders have approved such expiry date; or

 

(B)                                the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless (x) all
the Revolving Credit Lenders have approved such expiry date or (y) (1) the
applicable L/C Issuer has approved such expiry date and (2) the expiry date of
such Letter of Credit is not later than one year after the Letter of Credit
Expiration Date; provided, however, that (x) in the case of a

 

40

--------------------------------------------------------------------------------


 

Letter of Credit with an expiry date after the Letter of Credit Expiration Date
(an “Extended Letter of Credit”), the Company shall Cash Collateralize such
Letter of Credit (in an amount equal to 105% of the maximum face amount of such
Letter of Credit) in favor of the applicable L/C Issuer by a date that is no
later than 30 days prior to the Letter of Credit Expiration Date and (y) on the
Letter of Credit Expiration Date (1) all risk participations of the Revolving
Credit Lenders in such Extended Letter of Credit and all obligations of the
Administrative Agent with respect to such Extended Letter of Credit shall
terminate (but, in either case, only with respect to drawings upon such Extended
Letter of Credit occurring after the Maturity Date for the Revolving Credit
Facility, it being understood that such participations and obligations relative
to drawings upon such Extended Letter of Credit on or prior to such Maturity
Date shall remain in full force and effect) and (2) fees on such Extended Letter
of Credit shall cease to accrue pursuant to Section 2.03(i) and shall instead
accrue as and to the extent separately agreed between the applicable L/C Issuer
and the Company.  Notwithstanding any provision of Section 2.18 to the contrary,
Cash Collateral required to be provided pursuant to this clause (B) shall be
provided to and held by the applicable L/C Issuer for its own account to secure
the applicable L/C Obligations pursuant to documentation and on terms
satisfactory to the applicable L/C Issuer.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Requirement
of Law applicable to the L/C Issuer or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the L/C Issuer shall prohibit, or request that the L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

(B)                                the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                                except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $100,000 in the case of a commercial Letter of Credit or
$500,000 in the case of a standby Letter of Credit;

 

(D)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency;

 

41

--------------------------------------------------------------------------------


 

(E)                                 the L/C Issuer does not as of the issuance
date of such requested Letter of Credit issue Letters of Credit in the requested
currency; or

 

(F)                                 any Revolving Credit Lender is at that time
a Defaulting Lender, unless the L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral or reallocation of payments to the
Defaulting Lender in accordance with Section 2.19(a)(ii), satisfactory to the
L/C Issuer (in its sole discretion) with the Borrower or such Lender to
eliminate the L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.19(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which the L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Revolving Credit Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Company delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Company.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 8:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such

 

42

--------------------------------------------------------------------------------


 

beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (I) the Letter of Credit to be amended; (II) the
proposed date of amendment thereof (which shall be a Business Day); (III) the
nature of the proposed amendment; and (IV) such other matters as the L/C Issuer
may require.  Additionally, the Company shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Company and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Company (or the applicable Designated Borrower) or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Percentage times the amount of such Letter
of Credit.

 

(iii)                               If the Company so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Company shall not be
required to make a specific request to the L/C Issuer for any such extension. 
Once an Auto-Extension Letter of Credit has been issued, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided, however, that the
L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Company that one or
more of the applicable

 

43

--------------------------------------------------------------------------------


 

conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.

 

(iv)                              If the Company so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that permits the automatic
reinstatement of all or a portion of the stated amount thereof after any drawing
thereunder (each, an “Auto-Reinstatement Letter of Credit”).  Unless otherwise
directed by the L/C Issuer, the Company shall not be required to make a specific
request to the L/C Issuer to permit such reinstatement.  Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to reinstate all or a portion of the stated amount
thereof in accordance with the provisions of such Letter of Credit. 
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits the L/C Issuer to decline to reinstate all or any portion of the stated
amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

 

(v)                                 Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Company and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Company and the Administrative Agent thereof.  In the
case of a Letter of Credit denominated in an Alternative Currency, the Company
shall reimburse the L/C Issuer in such Alternative Currency, unless (A) the L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified the L/C Issuer
promptly following receipt of the notice of drawing that the Company will
reimburse the L/C Issuer in Dollars.  In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the L/C Issuer shall notify the Company of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof.  Not
later than 8:00 a.m. on the date of any payment by the L/C Issuer under a Letter
of Credit to be reimbursed in Dollars, or the Applicable Time on the date of any
payment by the L/C Issuer under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the Company shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing and in the applicable currency.  If the Company fails
to so reimburse the L/C Issuer

 

44

--------------------------------------------------------------------------------


 

by such time, the Administrative Agent shall promptly notify each Revolving
Credit Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Revolving Credit Lender’s Applicable Percentage
thereof.  In such event, the Company shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Credit Commitment and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)                                  Each Revolving Credit Lender shall upon
receipt of any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Applicable Percentage of the Unreimbursed Amount not later than
10:00 a.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Committed Loan to the Company in such amount.  The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Company shall be deemed to have incurred from the L/C Issuer
an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

 

(iv)                              Until each Revolving Credit Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Applicable Percentage of such amount shall
be solely for the account of the L/C Issuer.

 

(v)                                 Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or L/C Advances to reimburse the L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Company, any
Subsidiary or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing;

 

45

--------------------------------------------------------------------------------


 

provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Company of a
Committed Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Company to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)                              If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the L/C Issuer any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
the L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Company or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof in Dollars and in the same funds as those received by the Administrative
Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Revolving Credit Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Company (or the applicable Designated Borrower) to reimburse the L/C Issuer
for each drawing under each Letter of Credit and to repay each L/C Borrowing
shall be absolute, unconditional and irrevocable, and shall be

 

46

--------------------------------------------------------------------------------


 

paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Company or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

 

(v)                                 any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the Company
or any Subsidiary or in the relevant currency markets generally; or

 

(vi)                              any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Company or any Subsidiary.

 

The Company and each applicable Designated Borrower shall promptly examine a
copy of each Letter of Credit and each amendment thereto that is delivered to it
and, in the event of any claim of noncompliance with the Company’s instructions
or other irregularity, the Company will immediately notify the L/C Issuer.  The
Company and each applicable Designated Borrower shall be conclusively deemed to
have waived any such claim against the L/C Issuer and its correspondents unless
such notice is given as aforesaid.

 

(f)                                    Role of L/C Issuer.  Each Lender, the
Company and each Designated Borrower agree that, in paying any drawing under a
Letter of Credit, the L/C Issuer shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of the L/C Issuer, the Administrative Agent,
any of their respective Related

 

47

--------------------------------------------------------------------------------


 

Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Credit Lenders or
the Required Revolving Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Company and
each Designated Borrower hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Company’s (or any Designated Borrower’s) pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Company or any
applicable Designated Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Company or any applicable Designated Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Company or any applicable
Designated Borrower which the Company or any applicable Designated Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)                                 Cash Collateral.

 

(i)                                     Upon the request of the Administrative
Agent, (A) if the L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(B) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Company shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.

 

(ii)                                  In addition, if the Administrative Agent
notifies the Company at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds 105% of the Letter of Credit Sublimit then in
effect, then, within two Business Days after receipt of such notice, the Company
shall Cash Collateralize the L/C Obligations in an amount equal to the amount by
which the Outstanding Amount of all L/C Obligations exceeds the Letter of Credit
Sublimit.

 

(iii)                               The Administrative Agent may, at any time
and from time to time after the initial deposit of Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of exchange rate fluctuations.

 

48

--------------------------------------------------------------------------------


 

(iv)                              Sections 2.05, 2.18 2.19, 8.02 and 8.03 set
forth certain additional requirements to deliver Cash Collateral hereunder.  For
purposes of this Agreement, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the
Administrative Agent, L/C Issuer or Swing Line Lender (as applicable) and the
Lenders, as collateral for L/C Obligations, Obligations in respect of Swing Line
Loans, or obligations of Lenders to fund participations in respect of either
thereof (as the context may require), cash or deposit account balances or, if
the L/C Issuer or Swing Line Lender benefitting from such collateral shall agree
in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (A) the Administrative Agent
and (B) the L/C Issuer or the Swing Line Lender, as applicable (which documents
are hereby consented to by the Lenders). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

(h)                                 Applicability of ISP and UCP.  Unless
otherwise expressly agreed by the L/C Issuer and the Company when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.

 

(i)                                     Letter of Credit Fees.  The Company
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Applicable Percentage, in Dollars, a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Rate times the Dollar Equivalent of the daily amount available to be drawn under
such Letter of Credit; provided, however, any Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the L/C Issuer pursuant to this Section 2.03 shall be payable,
to the maximum extent permitted by applicable Governmental Rule, to the other
Revolving Credit Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.19(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09.  Letter of Credit
Fees shall be (i) due and payable on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

 

(j)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Company shall pay directly to the
L/C Issuer for its own account, in Dollars, a fronting fee (i) with respect to
each commercial Letter of Credit, at the rate specified in the Fee Letter,
computed on the Dollar Equivalent of the amount of such Letter of Credit, and
payable

 

49

--------------------------------------------------------------------------------


 

upon the issuance thereof, (ii) with respect to any amendment of a commercial
Letter of Credit increasing the amount of such Letter of Credit, at a rate
separately agreed between the Company and the L/C Issuer, computed on the Dollar
Equivalent of the amount of such increase, and payable upon the effectiveness of
such amendment, and (iii) with respect to each standby Letter of Credit, at the
rate per annum specified in the Fee Letter, computed on the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears.  Such standby Letter of Credit fronting fee shall be
due and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  In addition, the Company shall pay directly to the L/C Issuer for
its own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

(k)                                  Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

2.04                        Swing Line Loans.

 

(a)                                  The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans in
Dollars (each such loan, a “Swing Line Loan”) to the Company from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Credit Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Revolving Credit Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Aggregate Revolving Credit Commitment at such
time, and (ii) the aggregate Outstanding Amount of the Revolving Credit Loans of
any Revolving Credit Lender at such time, plus such Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Lender’s Revolving
Credit Commitment, and provided, further, that the Company shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
be a Base Rate Loan or shall bear such other rate of interest specified in
Section 2.08(a)(iii).  Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

 

50

--------------------------------------------------------------------------------


 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Company’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 10:00 a.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $5,000,000, and
(ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 11:00 a.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 12:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company at its office by crediting the account of the
Company on the books of the Swing Line Lender in Same Day Funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Company (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf), that
each Revolving Credit Lender make a Base Rate Revolving Credit Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of Swing Line Loans
then outstanding.  Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Company with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Revolving Credit
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 10:00 a.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Revolving Credit Loan to the Company in
such amount.  The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

 

51

--------------------------------------------------------------------------------


 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Revolving Credit Loans submitted
by the Swing Line Lender as set forth herein shall be deemed to be a request by
the Swing Line Lender that each of the Revolving Credit Lenders fund its risk
participation in the relevant Swing Line Loan and each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

(iii)                               If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)                              Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or to purchase and fund risk participations in Swing
Line Loans pursuant to this Section 2.04(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Company or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Company to repay Swing Line Loans, together with
interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Credit Lender shall pay

 

52

--------------------------------------------------------------------------------


 

to the Swing Line Lender its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate.  The Administrative Agent will make such demand upon the request
of the Swing Line Lender.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Company for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate
Committed Loan or risk participation pursuant to this Section 2.04 to refinance
such Revolving Credit Lender’s Applicable Percentage of any Swing Line Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the Swing Line Lender.

 

(f)                                    Payments Directly to Swing Line Lender. 
The Company shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Prepayments.

 

(a)                                  (i) Each Borrower may, upon notice from the
Company to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans and Revolving Credit Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 8:00 a.m. (1) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(2) four Business Days (or five, in the case of prepayment of Loans denominated
in Special Notice Currencies) prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (3) on the date of
prepayment of Base Rate Committed Loans; (B) any prepayment of Eurocurrency Rate
Loans denominated in Dollars shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; (C) any prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
minimum principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (D) any prepayment of Base Rate Committed Loans shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each affected Lender of its receipt of
each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility) of such prepayment.  If such notice is given by the Company,
the applicable Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each such prepayment of an outstanding Term
Facility pursuant to this Section 2.05(a) shall be applied to the principal
repayment installments thereof on a pro rata basis, and each such prepayment
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.

 

53

--------------------------------------------------------------------------------


 

(ii)                                  Notwithstanding anything in any Loan
Document to the contrary, so long as (w) no Default or Event of Default has
occurred and is continuing, (x) FIL shall deliver to the Administrative Agent a
certificate stating that (1) no Default or Event of Default has occurred and is
continuing or would result from the proposed prepayment described below and
(2) each of the conditions set forth in this Section has been satisfied,
(y) none of the Borrowers or any other Loan Party has any material non-public
information with respect to FIL and its Subsidiaries or the securities of any of
them that has not been disclosed to the Lenders generally (other than Lenders
who elect not to receive such information) and (z) no proceeds of Revolving
Credit Loans or Swing Line Loans are used for this purpose, FIL may prepay any
portion of the outstanding Term Loans (and immediately and permanently cancel
them) on the following basis:

 

(B)                                     FIL shall have the right to make a
voluntary prepayment of Term Loans at a discount to par pursuant to Discount
Range Prepayment Offers or Solicited Discounted Prepayment Offers (any such
prepayment, the “Discounted Loan Prepayment”), in each case made in accordance
with this Section 2.05(a)(ii); provided that FIL shall not initiate any action
under this Section 2.05(a)(ii) in order to make a Discounted Loan Prepayment of
Loans in any tranche of Term Loans unless (I) at least ten (10) Business Days
shall have passed since the consummation of the most recent Discounted Loan
Prepayment of any Term Loan in such tranche as a result of a prepayment made by
FIL on the applicable Discounted Prepayment Effective Date; or (II) at least
three (3) Business Days shall have passed since the date FIL was notified that
no Lender was willing to accept any prepayment of any Term Loan in such tranche
pursuant to a Discount Range Prepayment Notice or in the case of Solicited
Discounted Prepayment Offers, the date of FIL’s election not to accept any
Solicited Discounted Prepayment Offers relating to a Solicited Discount
Prepayment Notice.

 

(C)                                     (1) Subject to the proviso to subsection
(A) above, FIL may from time to time solicit Discount Range Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Discount Range Prepayment Notice; provided that (I) any such solicitation shall
be extended, at the sole discretion of FIL, to (x) each Term Lender and/or
(y) each Term Lender with respect to any Term Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate principal amount
of the relevant Loans (the “Discount Range Prepayment Amount”), the tranche or
tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Loans with respect to each relevant tranche of Term Loans willing to be
prepaid by FIL (it being understood that different Discount Ranges and/or
Discount Range Prepayment Amounts may be offered with respect to different
tranches of Term Loans and, in such event, each such offer will be treated as
separate offer pursuant to the terms of this Section), (III) the Discount Range
Prepayment Amount shall be in an aggregate amount not less than $5,000,000 and
whole increments of $1,000,000 in excess thereof and (IV) each such solicitation
shall remain outstanding through the Discount Range Prepayment Response Date.

 

54

--------------------------------------------------------------------------------


 

The Auction Agent will promptly provide each applicable Term Lender with a copy
of such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., New York time, on the third Business
Day after the date of delivery of such notice to such Lenders (the “Discount
Range Prepayment Response Date”).  Each Term Lender’s Discount Range Prepayment
Offer shall be irrevocable and shall specify a discount to par within the
Discount Range (the “Submitted Discount”) at which such Term Lender is willing
to allow prepayment of any or all of its then outstanding Loans of the
applicable tranche or tranches and the maximum aggregate principal amount and
tranches of such Term Lender’s Loans (the “Submitted Amount”) such Lender is
willing to have prepaid at the Submitted Discount.  Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Loan Prepayment of any of its Loans at any discount to their
par value within the Discount Range.

 

(2)                                  The Auction Agent shall review all Discount
Range Prepayment Offers received on or before the applicable Discount Range
Prepayment Response Date and shall determine (in consultation with FIL and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) the Applicable Discount and Loans to be prepaid at such Applicable
Discount in accordance with this subsection (B).  FIL agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Loan Prepayment in an aggregate principal amount equal to the lower
of (I) the Discount Range Prepayment Amount and (II) the sum of all Submitted
Amounts.  Each Term Lender that has submitted a Discount Range Prepayment Offer
to accept prepayment at a discount to par that is larger than or equal to the
Applicable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Submitted Amount (subject to any required proration
pursuant to the following subsection (3)) at the Applicable Discount (each such
Lender, a “Participating Lender”).

 

(3)                                  If there is at least one Participating
Lender, FIL will prepay the respective outstanding Term Loans of each
Participating Lender in the aggregate principal amount and of the tranches
specified in such Term Lender’s Discount Range Prepayment Offer at the
Applicable Discount; provided that if the Submitted Amount by all Participating
Lenders offered at a discount to par greater than or equal to the Applicable
Discount exceeds the Discount Range Prepayment Amount, prepayment of the
principal amount of the relevant Loans for those Participating Lenders whose
Submitted Discount is a discount to par greater than

 

55

--------------------------------------------------------------------------------


 

or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with FIL and subject to rounding requirements of
the Auction Agent made in its reasonable discretion) will calculate such
proration (the “Discount Range Proration”).  The Auction Agent shall promptly,
and in any case within five (5) Business Days following the Discount Range
Prepayment Response Date, notify (I) FIL of the respective Lenders’ responses to
such solicitation, the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount of the Discounted Loan Prepayment
and the tranches to be prepaid, (II) each Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
tranches of Loans to be prepaid at the Applicable Discount on such date,
(III) each Participating Lender of the aggregate principal amount and tranches
of such Lender to be prepaid at the Applicable Discount on such date, and
(IV) if applicable, each Identified Participating Lender of the Discount Range
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to FIL and Term Lenders shall be conclusive and binding for
all purposes absent manifest error.  The payment amount specified in such notice
to FIL shall be due and payable by FIL on the Discounted Prepayment Effective
Date in accordance with subsection (E) below (subject to subsection (I) below).

 

(D)                                    (1) Subject to the proviso to subsection
(A) above, FIL may from time to time solicit Solicited Discounted Prepayment
Offers by providing the Auction Agent with five (5) Business Days’ notice in the
form of a Solicited Discounted Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of FIL, to (x) each Term
Lender and/or (y) each Term Lender with respect to Term Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate amount
of the Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Term Loans the Borrower is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such event, each such
offer will be treated as separate offer pursuant to the terms of this Section),
(III) the Solicited Discounted Prepayment Amount shall be in an aggregate amount
not less than $5,000,000 and whole increments of $1,000,000 in excess thereof
and (IV) each such solicitation by the Borrower shall remain outstanding through
the Solicited Discounted Prepayment Response Date.  The Auction Agent will
promptly provide each Appropriate Lender with a copy of such Solicited
Discounted Prepayment Notice and a form of the Solicited Discounted Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time on the third Business Day
after the date of delivery of such notice to such Term Lenders (the “Solicited
Discounted Prepayment Response Date”).  Each Term Lender’s Solicited Discounted
Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance Date, and (z) specify both a discount to par (the “Offered Discount”)
at which such Term Lender is willing to allow prepayment of its then outstanding

 

56

--------------------------------------------------------------------------------


 

Term Loans and the maximum aggregate principal amount and tranches of such Term
Loans (the “Offered Amount”) such Term Lender is willing to have prepaid at the
Offered Discount.  Any Term Lender whose Solicited Discounted Prepayment Offer
is not received by the Auction Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount.

 

(2) The Auction Agent shall promptly provide FIL with a copy of all Solicited
Discounted Prepayment Offers received on or before the Solicited Discounted
Prepayment Response Date.  FIL shall review all such Solicited Discounted
Prepayment Offers and select the smallest of the Offered Discounts specified by
the relevant responding Lenders in the Solicited Discounted Prepayment Offers
that is acceptable to FIL (the “Acceptable Discount”), if any.  If FIL elects to
accept any Offered Discount as the Acceptable Discount, then as soon as
practicable after the determination of the Acceptable Discount, but in no event
later than by the third Business Day after the date of receipt by FIL from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), FIL shall
submit an Acceptance and

 

Prepayment Notice to the Auction Agent setting forth the Acceptable Discount. 
If the Auction Agent shall fail to receive an Acceptance and Prepayment Notice
from FIL by the Acceptance Date, FIL shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

 

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with FIL and subject to rounding
requirements of the Auction Agent made in its reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by FIL at the Acceptable Discount in
accordance with this Section 2.05(a)(ii)(C).  If FIL elects to accept any
Acceptable Discount, then FIL agrees to accept all Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount.  Each Term Lender
that has submitted a Solicited Discounted Prepayment Offer with an Offered
Discount that is greater than or equal to the Acceptable Discount shall be
deemed to have irrevocably consented to prepayment of Loans equal to its Offered
Amount (subject to any required prorate reduction pursuant to the following
sentence) at the Acceptable Discount (each such Lender, a “Qualifying Lender”). 
FIL will prepay outstanding Loans pursuant to this subsection (C) to each
Qualifying Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all

 

57

--------------------------------------------------------------------------------


 

Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with FIL and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Solicited Discount Proration”). 
On or prior to the Discounted Prepayment Determination Date, the Auction Agent
shall promptly notify (I) FIL of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Loan Prepayment and the
tranches to be prepaid, (II) each Lender of the Discounted Prepayment Effective
Date, the Acceptable Discount, and the Acceptable Prepayment Amount of all Loans
and the tranches to be prepaid to be prepaid at the Applicable Discount on such
date, (III) each Qualifying Lender of the aggregate principal amount and the
tranches of such Lender to be prepaid at the Acceptable Discount on such date,
and (IV) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration.  Each determination by the Auction Agent of the amounts
stated in the foregoing notices to FIL and Lenders shall be conclusive and
binding for all purposes absent manifest error.  The payment amount specified in
such notice to FIL shall be due and payable by FIL on the Discounted Prepayment
Effective Date in accordance with subsection (E) below (subject to subsection
(I) below).

 

(E)                                      In connection with any Discounted Loan
Prepayment, FIL and the Lenders acknowledge and agree that the Auction Agent may
require the payment of customary and reasonable fees and expenses from FIL in
connection therewith.

 

(F)                                      If any Loan is prepaid in accordance
with paragraphs (B) through (C) above, FIL shall prepay such Loans on the
Discounted Prepayment Effective Date.  FIL shall make such prepayment to the
Administrative Agent, for the account of the Participating Lenders or Qualifying
Lenders, as applicable, at the Administrative Agent’s Office in immediately
available funds not later than 11:00 a.m. (New York time) on the Discounted
Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the relevant Term Loans on a pro-rata basis
across such installments.  The Term Loans so prepaid shall be accompanied by all
accrued and unpaid interest on the par principal amount so prepaid up to, but
not including, the Discounted Prepayment Effective Date.  Each prepayment of the
outstanding Term Loans pursuant to this Section 2.05(a)(ii) shall be paid to the
Participating Lenders or Qualifying Lenders, as applicable, and shall be applied
to the relevant Term Loans of such Lenders in accordance with their respective
pro rata share.  The aggregate principal amount of the tranches and installments
of the relevant Term Loans outstanding shall be deemed reduced by the full par
value of the aggregate

 

58

--------------------------------------------------------------------------------


 

principal amount of the tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Loan Prepayment.

 

(G)                                     To the extent not expressly provided for
herein, each Discounted Loan Prepayment shall be consummated pursuant to
procedures consistent with the provisions in this Section 2.05(a)(ii),
established by the Auction Agent acting in its reasonable discretion and as
reasonably agreed by the Borrower.

 

(H)                                    Notwithstanding anything in any Loan
Document to the contrary, for purposes of this Section 2.05(a)(ii), each notice
or other communication required to be delivered or otherwise provided to the
Auction Agent (or its delegate) shall be deemed to have been given upon Auction
Agent’s (or its delegate’s) actual receipt during normal business hours of such
notice or communication; provided that any notice or communication actually
received outside of normal business hours shall be deemed to have been given as
of the opening of business on the next Business Day.

 

(I)                                         FIL and the Lenders acknowledge and
agree that the Auction Agent may perform any and all of its duties under this
Section 2.05(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate.  The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Loan Prepayment provided for in this Section 2.05(a)(ii) as well as
activities of the Auction Agent.

 

(J)                                        FIL shall have the right, by written
notice to the Auction Agent, to revoke in full (but not in part) its offer to
make a Discounted Loan Prepayment and rescind the applicable Discount Range
Prepayment Notice or Solicited Discounted Prepayment Notice therefor at its
discretion at any time on or prior to the applicable Discount Range Prepayment
Response Date or Solicited Discounted Prepayment Response Date (and if such
offer is revoked pursuant to the preceding clauses, any failure by FIL to make
any prepayment to a Lender, as applicable, pursuant to this
Section 2.05(a)(ii) shall not constitute a Default or Event of Default).

 

(b)                                 The Company may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 10:00 a.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or, if less, the entire principal amount thereof then outstanding. 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Company, the Company shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

59

--------------------------------------------------------------------------------


 

(c)                                  If the Administrative Agent notifies the
Company at any time that the Total Outstandings at such time exceed an amount
equal to 105% of the Aggregate Commitments then in effect, then, within two
Business Days after receipt of such notice, the Borrowers shall prepay Loans
and/or the Company shall Cash Collateralize the L/C Obligations in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Aggregate Commitments then in effect;
provided, however, that, subject to the provisions of Section 2.03(g)(ii), the
Company shall not be required to Cash Collateralize the L/C Obligations pursuant
to this Section 2.05(c) unless after the prepayment in full of the Loans the
Total Outstandings exceed the Aggregate Commitments then in effect.  The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of further exchange rate
fluctuations.

 

(d)                                 If the Administrative Agent notifies the
Company at any time that the Outstanding Amount of all Loans denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrowers shall prepay Loans in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect.  The Administrative Agent shall make a determination of whether an
excess of the kind described in Section 2.05(c) and/or Section 2.05(d) exists
from time to time at its discretion, but shall in any event make such
determination as of the last Business Day of each calendar quarter.

 

2.06                        Termination or Reduction of Commitments.  The
Company may, upon notice to the Administrative Agent, terminate the Aggregate
Revolving Credit Commitment or from time to time permanently reduce the
Aggregate Revolving Credit Commitment; provided that (a) any such notice shall
be received by the Administrative Agent not later than 8:00 a.m. five Business
Days prior to the date of termination or reduction, (b) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (c) the Company shall not terminate or reduce
the Aggregate Revolving Credit Commitment if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Revolving Credit Outstandings
would exceed the Aggregate Revolving Credit Commitment and (d) if, after giving
effect to any reduction of the Aggregate Revolving Credit Commitment, the
Alternative Currency Sublimit, the Letter of Credit Sublimit, the Designated
Borrower Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Credit Commitment, such Sublimit shall be automatically reduced by the
amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Credit Commitment.  Except as specified in clause (d) of the second
preceding sentence, the amount of any such Aggregate Revolving Credit Commitment
reduction shall not be applied to the Alternative Currency Sublimit or the
Letter of Credit Sublimit unless otherwise specified by the Company. Any
reduction of the Aggregate Revolving Credit Commitment shall be applied to the
Aggregate Revolving Credit Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Revolving Credit Commitment shall be paid on the effective date of
such termination.

 

60

--------------------------------------------------------------------------------


 

2.07                        Repayment of Loans.

 

(a)                                  FIL shall repay to the Term A Lenders the
aggregate principal amount of all Term A Loans outstanding on the following
dates in the respective amounts set forth opposite such dates (which amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05(a)(i)):

 

Date

 

Amount

 

December 31, 2011

 

$

6,250,000

 

March 31, 2012

 

$

6,250,000

 

June 30, 2012

 

$

6,250,000

 

September 30, 2012

 

$

6,250,000

 

 

 

 

 

December 31, 2012

 

$

6,250,000

 

March 31, 2013

 

$

6,250,000

 

June 30, 2013

 

$

6,250,000

 

September 30, 2013

 

$

6,250,000

 

 

 

 

 

December 31, 2013

 

$

9,375,000

 

March 31, 2014

 

$

9,375,000

 

June 30, 2014

 

$

9,375,000

 

September 30, 2014

 

$

9,375,000

 

 

 

 

 

December 31, 2014

 

$

9,375,000

 

March 31, 2015

 

$

9,375,000

 

June 30, 2015

 

$

9,375,000

 

September 30, 2015

 

$

9,375,000

 

 

 

 

 

December 31, 2015

 

$

9,375,000

 

March 31, 2016

 

$

9,375,000

 

June 30, 2016

 

$

9,375,000

 

September 30, 2016

 

$

9,375,000

 

 

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term A Loans outstanding
on such date.

 

(b)                                 Each Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date the aggregate principal amount of all
Revolving Credit Loans made to such Borrower and outstanding on such date.

 

(c)                                  FIL shall repay each Swing Line Loan on the
earlier to occur of (i) the date 10 Business Days after such Loan is made and
(ii) the Maturity Date.

 

61

--------------------------------------------------------------------------------


 

(d)                                 FIL shall repay to the Lenders making any
Incremental Term Loans the aggregate principal amount thereof on the dates
agreed pursuant to Section 2.16 or Section 2.17, as applicable.

 

2.08                        Interest.

 

(a)                                  Subject to the provisions of subsection
(b) below, (i) each Eurocurrency Rate Loan under a Facility shall bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate for such Facility plus (in the case of a Eurocurrency Rate Loan
of any Lender which is lent from a Lending Office in the United Kingdom or a
Participating Member State) the Mandatory Cost; (ii) each Base Rate Committed
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to (A) the rate agreed by the Swing
Line Lender and the Company in respect of such borrowing (and notified to the
Administrative Agent by the Swing Line Lender) or (B) if no such rate has been
so agreed, at the Base Rate plus the Applicable Rate for the Revolving Credit
Facility.

 

(b)                                 (i) If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Requirements of Law.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by any Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Requirements of Law.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists, the Borrowers shall pay interest on the
principal amount of any Loans then outstanding and all other outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable
Requirements of Law.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

62

--------------------------------------------------------------------------------


 

2.09                        Fees.       In addition to certain fees described in
subsections (i) and (j) of Section 2.03:

 

(a)                                  Commitment Fee.  The Company shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Percentage, a commitment fee in Dollars equal to
the Applicable Rate times the actual daily amount by which the Aggregate
Revolving Credit Commitment exceeds the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.19.  The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period.  The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

(b)                                 Other Fees.

 

(i)                                     The Company shall pay to the Arrangers
and the Administrative Agent for their own respective accounts, in Dollars, fees
in the amounts and at the times specified in the Fee Letters.  Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Company shall pay to the Lenders, in
Dollars, such fees as shall have been separately agreed upon in writing (if any)
in the amounts and at the times so specified.  Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees.  All computations
of interest for Base Rate Loans when the Base Rate is determined by Bank of
America’s “prime rate” shall be made on the basis of a year of 365 or 366 days,
as the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Committed Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice. 
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day.  Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

2.11                        Evidence of Debt.

 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the

 

63

--------------------------------------------------------------------------------


 

ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender to a Borrower
made through the Administrative Agent, such Borrower shall execute and deliver
to such Lender (through the Administrative Agent) a Note, which shall evidence
such Lender’s Loans to such Borrower in addition to such accounts or records. 
Each Lender may attach schedules to a Note and endorse thereon the date, Type
(if applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                  General.  All payments to be made by the
Borrowers shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrowers hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 11:00 a.m. on the date specified herein. 
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States.  If, for any reason, any Borrower is prohibited by
any Requirement of Law from making any required payment hereunder in an
Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount.  The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent (i) after 11:00 a.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

 

64

--------------------------------------------------------------------------------


 

If any payment to be made by any Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Committed Borrowing of
Eurocurrency Rate Loans (or, in the case of any Committed Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Committed Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount.  In such event, if
a Lender has not in fact made its share of the applicable Committed Borrowing
available to the Administrative Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans (which payment, for the avoidance of doubt, shall be in lieu of any other
interest (other than interest at the Default Rate, if applicable) relating to
such portion of the relevant Committed Borrowing).  If such Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

(ii)                                  Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or the L/C Issuer, as the case may be, the amount due.  In
such event, if such Borrower has not in fact made such payment, then each of the
Appropriate Lenders or the L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the L/C Issuer, in Same Day Funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.  A notice of the Administrative Agent to any Lender or Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

 

65

--------------------------------------------------------------------------------


 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender to any Borrower as provided in the foregoing provisions
of this Article II, and such funds are not made available to such Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Term Loans and Revolving Credit
Loans, to fund participations in Letters of Credit and Swing Line Loans and to
make payments pursuant to Section 10.04(c) are several and not joint.  The
failure of any Lender to make any Committed Loan, to fund any such participation
or to make any payment under Section 10.04(c) on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Committed Loan, to purchase its participation or to make
its payment under Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                    Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Committed Loans
made by it, or the participations in L/C Obligations or in Swing Line Loans held
by it resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Committed Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Committed Loans and subparticipations in L/C Obligations and Swing Line
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

66

--------------------------------------------------------------------------------


 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of a Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender or a prepayment in accordance with Section 2.05(a)(ii)), (y) the
application of Cash Collateral provided for in Section 2.18, or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Committed Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than to
the Company or any Subsidiary thereof in a transaction not in compliance with
Section 2.05(a)(ii) (as to which the provisions of this Section shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

2.14                        Designated Borrowers.

 

(a)                                  Effective as of the date hereof each of the
Subsidiaries identified on Schedule 2.14 shall be a “Designated Borrower”
hereunder and may receive Revolving Credit Loans for its account on the terms
and conditions set forth in this Agreement.

 

(b)                                 The Company may at any time, upon not less
than 15 Business Days’ notice from the Company to the Administrative Agent (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion), nominate any additional Wholly-Owned Subsidiary of the Company (an
“Applicant Borrower”) as a Designated Borrower to receive Revolving Credit Loans
and obtain Letters of Credit for its account hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Revolving Credit Lender) a duly executed notice and agreement in substantially
the form of Exhibit H (a “Designated Borrower Request and Assumption
Agreement”).  The parties hereto acknowledge and agree that prior to any
Applicant Borrower becoming entitled to utilize the credit facilities provided
for herein the Administrative Agent and the Revolving Credit Lenders shall have
received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or any Revolving Credit Lender in their sole discretion,
and Notes signed by such new Borrowers to the extent any Revolving Credit
Lenders so require.  Following the giving of any notice pursuant to this
Section 2.14(b), if the designation of such Designated Borrower obligates the
Administrative Agent or any Revolving Credit Lender to comply with “know your
customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Company shall,
promptly upon the request of the Administrative Agent or any Revolving Credit
Lender, supply such documentation and other evidence as is reasonably requested
by the Administrative Agent or any Revolving Credit Lender in order for the
Administrative Agent or such Revolving Credit Lender to carry out and be
satisfied it has complied with the results of all necessary “know your customer”
or other similar checks under all applicable laws and regulations.  If the
Administrative Agent and each of the Revolving Credit Lenders agree that an

 

67

--------------------------------------------------------------------------------


 

Applicant Borrower shall be entitled to receive Loans hereunder, then promptly
following receipt of all such requested resolutions, incumbency certificates,
opinions of counsel and other documents or information, the Administrative Agent
shall send a notice in substantially the form of Exhibit I (a “Designated
Borrower Notice”) to the Company and the Revolving Credit Lenders specifying the
effective date upon which the Applicant Borrower shall constitute a Designated
Borrower for purposes hereof, whereupon each of the Lenders agrees to permit
such Designated Borrower to receive Revolving Credit Loans and obtain Letters of
Credit for its account hereunder, on the terms and conditions set forth herein,
and each of the parties agrees that such Designated Borrower otherwise shall be
a Borrower for all purposes of this Agreement; provided that no Committed Loan
Notice or Letter of Credit Application may be submitted by or on behalf of such
Designated Borrower until the date five Business Days after such effective date.

 

(c)                                  The Obligations under this Agreement of all
Designated Borrowers that are Domestic Subsidiaries shall be joint and several
in nature.  The Obligations under this Agreement of all Designated Borrowers
that are Foreign Subsidiaries shall be several in nature.

 

(d)                                 Each Subsidiary of the Company that is or
becomes a “Designated Borrower” pursuant to this Section 2.14 hereby irrevocably
appoints the Company as its agent for all purposes relevant to this Agreement
and each of the other Loan Documents, including (i) the giving and receipt of
notices, (ii) the execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto, and (iii) except
as otherwise requested by a Designated Borrower in the applicable Committed Loan
Notice, the receipt of the proceeds of any Loans made by the Lenders to any such
Designated Borrower hereunder.  Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Company, whether or not any
such other Borrower joins therein.  Any notice, demand, consent,
acknowledgement, direction, certification or other communication delivered to
the Company in accordance with the terms of this Agreement shall be deemed to
have been delivered to each Designated Borrower.

 

(e)                                  The Company may from time to time, upon not
less than 15 Business Days’ notice from the Company to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such, provided that
there are no outstanding Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Loans made to it,
as of the effective date of such termination. The Administrative Agent will
promptly notify the Lenders of any such termination of a Designated Borrower’s
status.

 

2.15                        Increase in Revolving Credit Facility.

 

(a)                                  Request for Increase.  Provided there
exists no Default, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Company may from time to time request an increase in
the Aggregate Revolving Credit Commitment by an amount (for all such requests
together) not exceeding the Maximum Increase Amount; provided that (i) any such
request for an increase shall be in a minimum amount of $25,000,000, and
(ii) the Company may make a maximum of five such requests.  At the time of
sending such notice, the Company (in

 

68

--------------------------------------------------------------------------------


 

consultation with the Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to the Lenders).

 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested
increase.  Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Company and each
Lender of the Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), the Company may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

 

(d)                                 Effective Date and Allocations.  If the
Aggregate Commitments are increased in accordance with this Section, the
Administrative Agent and the Company shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Company and the Lenders of the
final allocation of such increase and the Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, the Company shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date signed by a Responsible Officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) in the case of the Company, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
(1) of the Borrowers contained in Article V and (2) of each Loan Party contained
in each other Loan Document or in any document furnished at any time under or in
connection herewith or therewith, are (x) in the case of representations and
warranties that are qualified as to materiality, true and correct, and (y) in
the case of representations and warranties that are not qualified as to
materiality, true and correct in all material respects, in each case on and as
of the date of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct or true and correct in all material respects, as
the case may be, as of such earlier date; provided that the representations and
warranties contained in Section 5.09 shall be deemed to refer to the most recent
Financial Statements furnished pursuant to subsections (a) and (b) of
Section 6.01, and (B) no Default exists.  The Borrowers shall prepay any
Committed Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Committed Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.

 

(f)                                    Conflicting Provisions.  This
Section shall supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

69

--------------------------------------------------------------------------------


 

2.16                        Increase in Term A Facility.

 

(a)                                  Request for Increase.  Provided there
exists no Default, upon notice to the Administrative Agent (which shall promptly
notify the Term A Lenders), the Company may from time to time, request an
increase in the Term A Loans by an amount (for all such requests) not exceeding
the Maximum Increase Amount; provided that any such request for an increase
shall be in a minimum amount of $25,000,000. At the time of sending such notice,
the Company (in consultation with the Administrative Agent) shall specify the
time period within which each Term A Lender is requested to respond (which shall
in no event be less than ten Business Days from the date of delivery of such
notice to the Term A Lenders).

 

(b)                                 Lender Elections to Increase.  Each Term A
Lender shall notify the Administrative Agent within such time period whether or
not it agrees to increase its Term A Loans and, if so, whether by an amount
equal to, greater than, or less than its ratable portion (based on such Term A
Lender’s Applicable Percentage in respect of the Term A Facility) of such
requested increase. Any Term A Lender not responding within such time period
shall be deemed to have declined to increase its Term A Loans.

 

(c)                                  Notification by Administrative Agent;
Additional Term A Lenders;  Amendments.  The Administrative Agent shall notify
the Company and each Term A Lender of the Term A Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase, and
subject to the approval of the Administrative Agent (which approval shall not be
unreasonably withheld), the Company may also invite additional Eligible
Assignees to become Term A Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
Notwithstanding anything in this Agreement to the contrary, in connection with
any increase hereunder, this Agreement and the other Loan Documents may be
amended in a writing executed and delivered by the Company, the Administrative
Agent, the Lenders participating in such increase (without any further consent
of Required Lenders or Required Term A Lenders that would otherwise be required
under Section 10.01) to reflect any changes (including, without limitation,
changes to Section 10.01 and the definitions related thereto) necessary to give
effect to such increase in accordance with its terms as set forth herein.

 

(d)                                 Effective Date and Allocations. If the Term
A Loans are increased in accordance with this Section, the Administrative Agent
and the Company shall determine the effective date (the “Term Increase Effective
Date”) and the final allocation of such increase. The Administrative Agent shall
promptly notify the Company and the Term A Lenders of the final allocation of
such increase and the Term Increase Effective Date. As of the Term Increase
Effective Date, the amortization schedule for the Term Loans set forth in
Section 2.07(a) shall be amended to ratably increase the then-remaining unpaid
installments of principal in accordance with the amounts in effect immediately
prior to the Term Increase Effective Date. Such amendment may be executed and
delivered by the Administrative Agent and the Loan Parties without the consent
of any other party.

 

(e)                                  Conditions to Effectiveness of Increase.
Notwithstanding the foregoing, no increase to the Term A Facility shall become
effective under this Section 2.16 unless (i) on the date of such effectiveness,
the conditions set forth in Sections 4.02(a) and 4.02(b) shall be

 

70

--------------------------------------------------------------------------------


 

satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Responsible Officer of the Company,
(ii) after giving effect to such increase, (A) the Company would be in
compliance, on a pro forma basis, with the covenants set forth in Section 7.12
and (B) no Default has occurred and is continuing or would result therefrom, and
the Administrative Agent shall have received a certificate to that effect dated
the Term Increase Effective Date and executed by a Responsible Officer of the
Company, (iii) all reasonable fees and expenses owing to the Administrative
Agent and the Term Lenders shall have been paid and (iv) the Administrative
Agent shall have received legal opinions, board resolutions and other closing
certificates reasonably requested by the Administrative Agent and substantially
consistent with those delivered on the Closing Date under Section 4.01.

 

(f)                                    Conflicting Provisions.  This
Section shall supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.17                        New Term Facilities.

 

(a)                                  Request for New Term Facility.  Provided
there exists no Default, upon notice to the Administrative Agent, the Company
may from time to time on or after the Closing Date request a new tranche or
tranches of term loans (“New Term Loans”) in an aggregate amount (for all such
requests) not exceeding the Maximum Increase Amount; provided that (i) any such
request for New Term Loans shall be in a minimum amount of $25,000,000, (ii) the
maturity date and weighted average life to maturity (as of the effective date of
the New Term Loans) of such New Term Loans shall be no earlier than, or shorter
than, as the case may be, the latest Maturity Date and weighted average life to
maturity (as of the effective date of the New Term Loans), as the case may be,
of the Term Facility, (iii) the interest rate margins applicable to the New Term
Loans shall be determined by the Company and the lenders thereof, provided that
in the event the interest rate margins (other than as a result of the imposition
of default interest) for any New Term Loan are higher than the interest rate
margins for the Term A Loans by more than 0.50%, then the interest rate margins
for the Term A Loans shall be increased to the extent necessary so that such
interest rate margins shall be equal to the interest rate margins for such New
Term Loans, minus 0.50%; provided further that, in determining the interest rate
margins applicable to the New Term Loans and the Term A Loans (A) original issue
discount or upfront fees (which shall be deemed to constitute like amounts of
original issue discount) payable or paid, as the case may be, by any Loan Party
to the lenders of Term A Loans or New Term Loans, as the case may be, in the
initial primary syndication thereof shall be included (with original issue
discount being equated to interest based on assumed 4-year life to maturity),
(B) customary arrangement, structuring, underwriting or commitment fees (or
similar fee, however denominated) payable or paid, as the case may be, to any of
the Arrangers (or their affiliates) in connection with Term A Loans or New Term
Loans, as the case may be, or to one or more arrangers (or their affiliates)
thereof shall be excluded and (C) if there is a eurodollar rate floor or base
rate floor applicable to the New Term Loans that is greater than such floor
applicable to the Term A Loans, such increased amount at the time of such
determination shall be equated to an increase in the interest rate margin for
purposes of determining whether the interest rate margins for any New Term Loans
are higher than the applicable interest rate margins for the Term A Loans,
(iv) such New Term Loans rank pari passu in right of payment and security with
the Term A Loans and the Revolving Credit Facility, (v) such New Term Loans
share ratably in any prepayment with the Term A Loans, and (vi) such New Term
Loans are on the same terms and

 

71

--------------------------------------------------------------------------------


 

conditions as those set forth in this Agreement, except as set forth in clause
(ii) or (iii) above or to the extent reasonably satisfactory to the
Administrative Agent.

 

(b)                                 Proposed Lenders.  Any proposed New Term
Loans may be requested from existing Lenders, new prospective lenders who are
Eligible Assignees or a combination thereof, as selected by, and with such
allocations of committed amounts as may be determined by, the lead
arranger(s) thereof and/or the Company, provided that any New Term Loans made by
an Eligible Assignee shall be in a principal amount of $1,000,000 or an integral
multiple of $500,000 in excess thereof. Any Lender approached to provide all or
a portion of the New Term Loans may elect or decline, in its sole discretion, to
provide New Term Loans.

 

(c)                                  Notification by Administrative Agent;
Amendments.  The Administrative Agent shall promptly notify the Company and the
Lenders of the amount and effective date (the “New Term Loans Funding Date”) of
any New Term Loan. Notwithstanding anything in this Agreement to the contrary,
in connection with any New Term Loan, this Agreement and the other Loan
Documents may be amended in a writing executed and delivered by the Company and
the Administrative Agent (without any further consent of Required Revolving
Lenders or Required Term A Lenders that would otherwise be required under
Section 10.01) to reflect any changes (including, without limitation, changes to
Section 10.01 and the definitions related thereto) necessary to give effect to
such New Term Loan in accordance with its terms as set forth herein, which may
include the addition of such New Term Loans as a separate facility, permit
sharing set forth in Section 2.13 in a manner consistent with the treatment
hereunder of the Term A Facility, and to otherwise (subject to the proviso to
Section 2.17(a)) treat such New Term Loans in a manner consistent with the Term
A Loans.

 

(d)                                 Conditions to Effectiveness of New
Advances.  Notwithstanding the foregoing, no New Term Loans shall be made
hereunder unless (i) on the New Term Loans Funding Date, the conditions set
forth in Sections 4.02(a) and 4.02(b) shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Responsible Officer of the Company, (ii) after giving effect to
the borrowing of such New Term Loans, (A) the Company would be in compliance, on
a pro forma basis, with the covenants set forth in Section 7.12 and (B) no
Default has occurred and is continuing or would result therefrom, and the
Administrative Agent shall have received a certificate to that effect dated the
New Term Loans Funding Date and executed by a Responsible Officer of the
Company, (iii) all reasonable fees and expenses owing to the Administrative
Agent and the lenders providing the New Term Loans shall have been paid and
(iv) the Administrative Agent shall have received legal opinions, board
resolutions and other closing certificates reasonably requested by the
Administrative Agent and substantially consistent with those delivered on the
Closing Date under Section 4.01.

 

(e)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.18                        Cash Collateral.

 

(a)                                  Certain Credit Support Events.  At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the L/C Issuer or

 

72

--------------------------------------------------------------------------------


 

the Swing Line Lender, the applicable Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.19(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
provided pursuant to Section 2.18(a) or any other section of this Agreement
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  The applicable Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.18(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the applicable Borrower or the relevant Defaulting Lender will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any
provision hereof in respect of Letters of Credit or Swing Line Loans shall be
held and applied to the satisfaction of the specific L/C Obligations, Swing Line
Loans, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 10.06(b)(vi))) or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.18 may be otherwise applied in accordance with Section 8.03), and
(y) the Person providing Cash Collateral and the L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

 

73

--------------------------------------------------------------------------------


 

2.19                        Defaulting
Lenders.                                   Adjustments.  Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Governmental Rule:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Company may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by
such Borrower against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to that
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (A) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (B) such Loans or L/C Borrowings were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and L/C Borrowings
owed to, all non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Borrowings owed to, that Defaulting
Lender.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.19(a)(ii) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

74

--------------------------------------------------------------------------------


 

(iii)                               Certain Fees.  That Defaulting Lender
(A) shall not be entitled to receive any commitment fee pursuant to
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender) for any period
during which that Lender is a Defaulting Lender and (B) shall be limited in its
right to receive Letter of Credit Fees as provided in Section 2.03(i).

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans pursuant to Sections 2.03 and 2.04, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided, that, (A) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, the conditions set forth in Section 4.02
(a) and (b) are satisfied (and, unless the Company shall have otherwise notified
the Administrative Agent at such time, the Company shall be deemed to have
represented and warranted that such conditions are satisfied at such time); and
(B) the aggregate obligation of each non-Defaulting Lender to acquire, refinance
or fund participations in Letters of Credit and Swing Line Loans shall not
exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Committed Loans of that Lender.

 

(b)                                 Defaulting Lender Cure.  If the Company, the
Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Committed
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.19(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                  L/C Issuer.  For purposes of this
Section 3.01, the term “Lender” includes any L/C Issuer.

 

75

--------------------------------------------------------------------------------


 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Borrower under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable Governmental Rules.  If any applicable Governmental
Rule requires the deduction or withholding of any Tax from any such payment,
then the applicable Borrower and the Administrative Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Governmental Rule and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrowers. 
The Borrowers shall timely pay to the relevant Governmental Authority in
accordance with applicable Governmental Rule, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrowers.  The
Borrowers shall indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes and Other Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  Each Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required by Section 3.01(e) so long
as the Administrative Agent shall have in good faith made a written demand upon
such Lender for the applicable payment and such payment demand has not been
satisfied in full by the applicable Lender within 30 days after such written
demand.  In the event of a payment to the Administrative Agent by a Borrower
pursuant to the preceding sentence, upon the request of a Borrower, the
Administrative Agent shall execute and deliver such documents or instruments as
the applicable Borrower may reasonably request to assign to the applicable
Borrower any claims that the Administrative Agent may have against the
applicable Lender with respect to the payments to the Administrative Agent that
were required to have been made pursuant to Section 3.01(e) below (including the
right of set off provided in the last sentence of Section 3.01(e) below).  A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes or Other Taxes attributable to
such Lender (but only to the extent that any Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes or Other Taxes
and without limiting the obligation of the Borrowers to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a

 

76

--------------------------------------------------------------------------------


 

Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                                    Evidence of Payments.  Upon request by a
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by such Borrower or by the Administrative Agent to a Governmental
Authority pursuant to this Section 3.01, such Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to
requesting Borrower or the Administrative Agent.

 

(g)                                 Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Company and the
Administrative Agent (provided that the Administrative Agent shall be under no
obligation to so request), at the time or times reasonably requested by the
Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that a Borrower is a U.S. Borrower,

 

(A)                                   any Lender that is a U.S. Person shall
deliver to the Company and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

77

--------------------------------------------------------------------------------


 

(B)                                     any Foreign Lender shall, to the extent
it is legally entitled to do so, deliver to the Company and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Administrative Agent), whichever of the following is applicable:

 

(1)                                  in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(2)                                  executed originals of IRS Form W-8ECI;

 

(3)                                  in the case of a Foreign Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit K-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the applicable
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a CFC
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4)                                  to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit L-4 on behalf of each such direct and indirect partner;

 

(C)                                     any Foreign Lender shall, to the extent
it is legally entitled to do so, deliver to the Company and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Administrative

 

78

--------------------------------------------------------------------------------


 

Agent), executed originals of any other form prescribed by applicable
Governmental Rule as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Governmental Rule to permit the
Company or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)                                    if a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable Governmental Rule (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Company and the Administrative Agent in writing of its legal inability to do
so.  Each Lender shall promptly take such steps (at the cost and expense of the
Company) as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Requirements of Law of any such jurisdiction that any Borrower make any
deduction or withholding for taxes from amounts payable to such Lender. 
Additionally, each Borrower shall promptly deliver to the Administrative Agent
or any Lender, as the Administrative Agent or such Lender shall reasonably
request, on or prior to the Closing Date, and in a timely fashion thereafter,
such documents and forms required by any relevant taxing authorities under the
Requirements of Law of any jurisdiction, duly executed and completed by such
Borrower, as are required to be furnished by such Lender or the Administrative
Agent under such Requirements of Law in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund (or the amount of any credit in lieu of refund) of any Taxes as to
which it has been indemnified pursuant to this Section 3.01 (including by the
payment of additional amounts pursuant to this Section 3.01), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund (or credit

 

79

--------------------------------------------------------------------------------


 

in lieu of refund)), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) to the extent
the payment of such amount would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                               Survival.  Each party’s obligations under this
Section 3.01 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

3.02                        Illegality.  If any Lender determines that any
Requirements of Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund Eurocurrency Rate Loans (whether denominated in Dollars
or an Alternative Currency), or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, (a) on notice thereof by such Lender to the Company through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Committed Loans to
Eurocurrency Rate Loans, shall be suspended, and (b) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, the Borrowers shall, upon demand from such Lender (with
a copy to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all such Eurocurrency Rate Loans of such Lender
to Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such

 

80

--------------------------------------------------------------------------------


 

Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof that
(a) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency), or (c) the Eurocurrency Base Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Company and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans in the affected currency or currencies shall be suspended, and in the
event of a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.

 

3.04                        Increased Costs.

 

(a)                                  Increased Costs Generally.  If any Change
in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except (A) any reserve requirement
reflected in the Eurocurrency Rate and (B) the requirements of the Bank of
England and the Financial Services Authority or the European Central Bank
reflected in the Mandatory Cost, other than as set forth below) or the L/C
Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes and Other Taxes covered by Section 3.01, (B) Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

(iii)                               result in the failure of the Mandatory Cost,
as calculated hereunder, to represent the cost to any Lender of complying with
the requirements of the Bank of England and/or the Financial Services Authority
or the European Central Bank in relation to its making, funding or maintaining
Eurocurrency Rate Loans; or

 

81

--------------------------------------------------------------------------------


 

(iv)                              impose on any Lender or the L/C Issuer or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurocurrency Rate Loans made by such Lender or any
Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder with respect to any Eurocurrency Rate Loan or
L/C Credit Extension (whether of principal, interest or any other amount) then,
upon request of such Lender or the L/C Issuer, the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer, as the case may be, for such additional costs incurred
or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the L/C Issuer, to a level below that which
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time upon request of such Lender or L/C Issuer, the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

 

(c)                                  Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that no
Borrower shall be required to compensate a Lender or the L/C Issuer pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Company shall
promptly compensate (or cause the

 

82

--------------------------------------------------------------------------------


 

applicable Designated Borrower to compensate) such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by any Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Company or the applicable Designated Borrower;

 

(c)                                  any failure by any Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency; or

 

(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Company pursuant to Section 10.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

 

Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 3.05 shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that no Borrower shall be required to compensate a
Lender pursuant to this Section 3.05 for any loss, cost or expense incurred more
than nine months prior to the date that such Lender notifies the Company of the
act or omission giving rise to such loss, cost or expense and such Lender’s
intention to claim compensation therefor.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Base Rate used in determining the Eurocurrency Rate for such Loan
by a matching deposit or other borrowing in the offshore interbank market for
such currency for a comparable amount and for a comparable period, whether or
not such Eurocurrency Rate Loan was in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders;
Certificates.

 

(a)                                  Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans

 

83

--------------------------------------------------------------------------------


 

hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender.  The Company hereby
agrees to pay (or to cause the applicable Designated Borrower to pay), within 10
days of the request therefor, all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)         Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or there occurs any prepayment or conversion of its Loans under
Section 3.02, the Company may replace such Lender, so long as such replacement
will result in a reduction of such compensation or amounts in accordance with
Section 10.13.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the basis for and a calculation of the amount or
amounts necessary to compensate such Lender or the L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of
Section 3.04 or Section 3.05 and delivered to the Company shall be conclusive
absent manifest error.  The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

3.07        Survival.  All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01        Conditions of Initial Credit Extension.  The obligation of the L/C
Issuer and each Lender to make the initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party (as applicable), each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

(i)            executed counterparts of this Agreement and the Guaranties,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Company;

 

(ii)           Notes executed by the Borrowers in favor of each Lender
requesting Notes;

 

84

--------------------------------------------------------------------------------


 

(iii)          The certificate of incorporation (or comparable document) of each
Loan Party certified by the Secretary of State (or comparable public official)
of its jurisdiction of organization (or, if any such Person is organized under
the laws of any jurisdiction outside the United States, such other evidence as
the Administrative Agent may request to establish that such Person is duly
organized and existing under the laws of such jurisdiction), together with an
English translation thereof (if appropriate);

 

(iv)          To the extent such jurisdiction has the legal concept of a
corporation being in good standing and a Governmental Authority in such
jurisdiction issues any evidence of such good standing, a Certificate of Good
Standing (or comparable certificate) for each Loan Party certified by the
Secretary of State (or comparable public official) of its jurisdiction of
organization (or, if any such Person is organized under the laws of any
jurisdiction outside the United States, such other evidence as the
Administrative Agent may request to establish that such Person is duly qualified
to do business and in good standing under the laws of such jurisdiction),
together with an English translation thereof (if appropriate);

 

(v)           A certificate of the secretary or an assistant secretary (or
comparable officer) or a director of each Loan Party certifying (A) that
attached thereto is a true and correct copy of the by-laws (or comparable
document) of such Subsidiary as in effect (or, if any such Subsidiary is
organized under the laws of any jurisdiction outside the United States, any
comparable document provided for in the respective corporate laws of that
jurisdiction), (B) that attached thereto are true and correct copies of
resolutions duly adopted by the board of directors of such Subsidiary (or other
comparable enabling action) and continuing in effect, which (1) authorize the
execution, delivery and performance by such Person of the Loan Documents to be
executed by such Person and the consummation of the transactions contemplated
thereby and (2) designate the officers, directors and attorneys authorized so to
execute, deliver and perform on behalf of such Person and (C) that there are no
proceedings for the dissolution or liquidation of such Person, together with a
certified English translation thereof (if appropriate);

 

(vi)          A certificate (which may be combined with the certificate set
forth in clause (v) above) of the secretary or an assistant secretary (or
comparable officer) or a director of each Loan Party certifying the incumbency,
signatures and authority of the officers, directors and attorneys of such Person
authorized to execute, deliver and perform the Loan Documents to be executed by
such Person, together with a certified English translation thereof (if
appropriate);

 

(vii)         Favorable written opinions from each of the following counsel for
the Borrowers, the Guarantors and FIL’s Subsidiaries, addressed to the
Administrative Agent for the benefit of the Administrative Agent and the
Lenders, covering such legal matters as the Administrative Agent may reasonably
request and otherwise in form and substance satisfactory to the Administrative
Agent:

 

(A)            Curtis, Mallet-Prevost, Colt & Mosle LLP, U.S. counsel for FIL
and its Subsidiaries;

 

85

--------------------------------------------------------------------------------


 

(B)            Malaysian (including Labuan) counsel for FIL and its Subsidiaries
reasonably satisfactory to the Administrative Agent;

 

(C)            Allen & Gledhill, Singapore counsel for FIL and its Subsidiaries;

 

(D)            De Brauw Blackstone Westbroek, Dutch counsel for FIL and its
Subsidiaries;

 

(E)             C & A Law, Mauritius counsel for FIL and its Subsidiaries; and

 

(F)             Such other local counsel to FIL and its Subsidiaries as the
Administrative Agent may reasonably request with respect to Subsidiary
Guarantors.

 

(viii)        a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and stating that such consents, licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, licenses or approvals
are so required;

 

(ix)           a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since March 31,
2011 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect; (C) the current Debt Ratings,
and (D) pro forma calculations of the Debt/EBITDA Ratio and the Interest
Coverage Ratio, based upon the Company’s Financial Statements for the quarter
ended July 1, 2011;

 

(x)            evidence that the Existing FIL Credit Agreement has been or
concurrently with the Closing Date is being terminated and all letters of credit
thereunder (other than the Existing Letters of Credit) cancelled or defeased in
a manner satisfactory to the Administrative Agent, all Liens securing
obligations under such credit agreement have been or concurrently with the
Closing Date are being released; and

 

(xi)           such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
the Required Lenders reasonably may require.

 

(b)           Any fees required to be paid on or before the Closing Date shall
have been paid.

 

(c)           Unless waived by the Administrative Agent and subject to the Fee
Letters, the Company shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to the Closing Date, plus
such additional amounts of such fees, charges and

 

86

--------------------------------------------------------------------------------


 

disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).

 

(d)           The Closing Date shall have occurred on or before November 14,
2011.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. Each Lender further acknowledges and agrees
that certain of the foregoing conditions can be waived by the Administrative
Agent as, to the extent and pursuant to the terms of Section 10.22.

 

4.02        Conditions to all Credit Extensions.  The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

 

(a)           The representations and warranties of (i) the Borrowers contained
in Article V and (ii) each Loan Party contained in each other Loan Document or
in any document furnished at any time under or in connection herewith or
therewith, shall be (A) in the case of representations and warranties that are
qualified as to materiality, true and correct, and (B) in the case of
representations and warranties that are not qualified as to materiality, true
and correct in all material respects, in each case on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct or true and correct in all material respects, as the case may be, as of
such earlier date; provided that the representations and warranties contained in
Section 5.09 shall be deemed to refer to the most recent Financial Statements
furnished pursuant to subsections (a) and (b) of Section 6.01.

 

(b)           No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

(d)           If the applicable Borrower is a Designated Borrower, then the
conditions of Section 2.14 to the designation of such Borrower as a Designated
Borrower shall have been met to the satisfaction of the Administrative Agent.

 

(e)           In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable

 

87

--------------------------------------------------------------------------------


 

opinion of the Administrative Agent, the Required Lenders (in the case of any
Loans to be denominated in an Alternative Currency) or the L/C Issuer (in the
case of any Letter of Credit to be denominated in an Alternative Currency) would
make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

Except as otherwise provided in Section 5.20, each Borrower represents and
warrants to the Administrative Agent and the Lenders that:

 

5.01        Due Incorporation, Qualification, Etc.  Each Loan Party and each
Significant Subsidiary (a) (i) is duly organized and validly existing and
(ii) in any jurisdiction in which such legal concept is applicable, is in good
standing under the laws of its jurisdiction of organization, (b) has the power
and authority to own, lease and operate its properties and carry on its business
as now conducted and (c) is duly qualified and licensed to do business as a
foreign entity in each jurisdiction where the ownership, lease or operation of
its properties or the conduct of its business requires such qualification or
license, except in each case referred to in clauses (a)(ii) or (c), where the
failure to be in good stranding or so qualified or licensed is not reasonably
and substantially likely (alone or in the aggregate) to have a Material Adverse
Effect.

 

5.02        Authority.  The execution, delivery and performance by each of the
Borrowers and each Guarantor of each Loan Document (other than the Flextronics
(Netherlands) Guaranty) executed, or to be executed, by such Person and the
consummation of the transactions contemplated thereby (a) are within the power
of such Person and (b) have been duly authorized by all necessary actions on the
part of such Person.

 

5.03        Enforceability.  Each Loan Document (other than the Flextronics
(Netherlands) Guaranty) executed, or to be executed, by each of the Borrowers
and each Guarantor has been, or will be, duly executed and delivered by such
Person and constitutes, or when executed will constitute, a legal, valid and
binding obligation of such Person, enforceable against such Person in accordance
with its terms, except as limited by bankruptcy, insolvency or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally and general principles of equity.

 

5.04        Non-Contravention.  The execution and delivery by each of the
Borrowers and each Guarantor of the Loan Documents (other than the Flextronics
(Netherlands) Guaranty) executed by such Person and the performance and
consummation of the transactions contemplated thereby do not (a) violate any
material Requirement of Law applicable to such Person, (b) violate any provision
of, or result in the breach or the acceleration of, or entitle any other Person
to accelerate (whether after the giving of notice or lapse of time or both), any

 

88

--------------------------------------------------------------------------------


 

material Contractual Obligation of such Person or (c) result in the creation or
imposition of any material Lien (or the obligation to create or impose any Lien)
upon any property, asset or revenue of such Person (other than Liens created
under the Loan Documents).

 

5.05        Approvals.  No material consent, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Authority or
other Person (including the shareholders of any Person) is required in
connection with the execution and delivery of the Loan Documents (other than the
Flextronics (Netherlands) Guaranty) executed by each of the Borrowers and each
Guarantor and the performance or consummation of the transactions contemplated
thereby, except such as (a) have been made or obtained and are in full force and
effect or (b) are being made or obtained in a timely manner and once made or
obtained will be in full force and effect.

 

5.06        No Violation or Default.  Neither any Borrower, nor any Guarantor,
nor any of FIL’s Subsidiaries is in violation of or in default with respect to
(a) any Requirement of Law applicable to such Person or (b) any Contractual
Obligation of such Person, where, in each case or in the aggregate, such
violation or default is reasonably and substantially likely to have a Material
Adverse Effect. Without limiting the generality of the foregoing, neither any
Borrower, nor any Guarantor nor any of FIL’s Subsidiaries (i) has violated any
Environmental Laws, (ii) to the knowledge of any Borrower, any Guarantor or any
of FIL’s Subsidiaries, has any liability under any Environmental Laws or
(iii) has received notice or other communication of an investigation or, to the
knowledge of any Borrower, any Guarantor or any of FIL’s Subsidiaries, is under
investigation by any Governmental Authority having authority to enforce
Environmental Laws, where such violation, liability or investigation is
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect. No Default has occurred and is continuing.

 

5.07        Litigation.  No actions (including derivative actions), suits,
proceedings or investigations are pending or, to the knowledge of any Borrower,
threatened against any Borrower, any Guarantor or any of FIL’s Subsidiaries at
law or in equity in any court or before any other Governmental Authority which
(a) based upon the written advice of such Person’s outside legal counsel, is
reasonably likely to be determined adversely and if so adversely determined is
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect or (b) seeks to enjoin, either directly or indirectly,
the execution, delivery or performance by any Borrower or any Guarantor of the
Loan Documents (other than the Flextronics (Netherlands) Guaranty) or the
transactions contemplated thereby.

 

5.08        Title; Possession Under Leases.  Each Borrower, each Guarantor and
each of FIL’s Subsidiaries own and have good and valid title, or a valid
leasehold interest in, all their respective material properties and assets as
reflected in the most recent Financial Statements delivered to the
Administrative Agent (except those assets and properties disposed of in the
ordinary course of business or otherwise in compliance with the terms of this
Agreement (whether or not then in effect) since the date of such Financial
Statements) and all respective material assets and properties acquired by such
Borrower, each Guarantor and FIL’s Subsidiaries since such date (except those
disposed of in the ordinary course of business or otherwise in compliance with
the terms of this Agreement (whether or not then in effect) since such date). 
Such assets and properties are subject to no Lien, except for Permitted Liens.

 

89

--------------------------------------------------------------------------------


 

5.09        Financial Statements.  The consolidated Financial Statements of FIL
and its Subsidiaries which have been delivered to the Administrative Agent,
(a) are in accordance with the books and records of FIL and its Subsidiaries,
which have been maintained in accordance with good business practice, (b) have
been prepared in conformity with GAAP and (c) fairly present in all material
respects the financial conditions and results of operations of FIL and its
Subsidiaries as of the dates thereof and for the periods covered thereby. 
Neither FIL nor any of its Subsidiaries has any Contingent Obligations,
liability for taxes or other outstanding obligations which are material in the
aggregate, except as disclosed or reflected in the Financial Statements of FIL
for the quarter ended July 1, 2011, furnished by FIL to the Administrative Agent
prior to the date hereof, or in the Financial Statements delivered to the
Administrative Agent pursuant to Section 6.01(a) or (b), or except as permitted
under Articles VI and VII of this Agreement.

 

5.10        Employee Benefit Plans.

 

(a)           Based on the latest valuation of each Employee Benefit Plan
subject to Title IV of ERISA that any Borrower or any ERISA Affiliate maintains
or contributes to, or has any obligation under (which occurred within twelve
months of the date of this representation), the aggregate benefit liabilities of
such plan within the meaning of section 4001 of ERISA did not exceed the
aggregate value of the assets of such plan, except to the extent not reasonably
and substantially likely to have a Material Adverse Effect.  Neither any
Borrower nor any ERISA Affiliate has any material liability with respect to any
post-retirement benefit under any Employee Benefit Plan which is a welfare plan
(as defined in section 3(1) of ERISA), other than liability for health plan
continuation coverage described in Part 6 of Title I(B) of ERISA, except to the
extent any such liability with respect to any post-retirement benefit is not
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.

 

(b)           Each Employee Benefit Plan complies, in both form and operation,
in all material respects, with its terms, ERISA and the Code, and no condition
exists or event has occurred with respect to any such plan which would result in
the incurrence by any Borrower or any ERISA Affiliate of any material liability,
fine or penalty, in each case except as is not reasonably and substantially
likely (alone or in the aggregate) to have a Material Adverse Effect.  Each
Employee Benefit Plan, related trust agreement, arrangement and commitment of
any Borrower or any ERISA Affiliate is legally valid and binding and is in all
material respects in full force and effect, except as is not reasonably and
substantially likely (alone or in the aggregate) to have a Material Adverse
Effect.  As of the Closing Date, no Employee Benefit Plan is being audited or
investigated by any government agency or is subject to any pending or threatened
claim or suit, other than any such audit, investigation, claim or suit that is
not reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.  Neither any Borrower nor any ERISA Affiliate nor, to
the knowledge or any Borrower, any fiduciary of any Employee Benefit Plan has
engaged in a prohibited transaction under section 406 of ERISA or section 4975
of the Code which would subject any Borrower to any material tax, penalty or
other liability, including a liability to indemnify.

 

(c)           No Multiemployer Plan in which the Borrowers or any ERISA
Affiliate participates is in critical or endangered status except as is not
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect. Neither any Borrower nor any

 

90

--------------------------------------------------------------------------------


 

ERISA Affiliate has incurred any material liability (including secondary
liability) to any Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan under section 4201 of ERISA or as a
result of a sale of assets described in section 4204 of ERISA. Neither any
Borrower nor any ERISA Affiliate has been notified that any Multiemployer Plan
is in reorganization or insolvent under and within the meaning of section 4241
or section 4245 of ERISA or that any Multiemployer Plan intends to terminate or
has been terminated under section 4041A of ERISA, in each case except as is not
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.

 

(d)           All employer and employee contributions required by any applicable
Governmental Rule in connection with all Foreign Plans have been made, or, if
applicable, accrued, in all material respects, in accordance with the
country-specific or other applicable accounting practices.  The fair market
value of the assets of each funded Foreign Plan, the liability of each insurer
for any Foreign Plan funded through insurance or the book reserve established
for any Foreign Plan, together with any accrued contributions, is sufficient,
except to the extent that is not reasonably and substantially likely (alone or
in the aggregate) to have a Material Adverse Effect, to procure or provide for
the accrued benefit obligations, as of the date hereof, with respect to all
current and former participants in such Foreign Plan according to the actuarial
assumptions (if applicable) and valuations most recently used to determine
employer contributions to such Foreign Plan, which actuarial assumptions are
commercially reasonable viewed as a whole.  Each Foreign Plan required to be
registered has been registered and has been maintained in good standing with
applicable Governmental Authorities except to the extent that is not reasonably
and substantially likely (alone or in the aggregate) to have a Material Adverse
Effect. Each Foreign Plan reasonably complies in all material respects with all
applicable Governmental Rules.

 

5.11        Other Regulations.  No Borrower or any Material Subsidiary is
subject to regulation under the Investment Company Act of 1940, the Federal
Power Act, the Interstate Commerce Act, any state public utilities code or any
other Governmental Rule that limits its ability to incur Indebtedness of the
type represented by the Obligations.

 

5.12        Patent and Other Rights.  Each Borrower and each of FIL’s
Subsidiaries own, license or otherwise have the full right to use, under validly
existing agreements, without known conflict with any rights of others, all
patents, licenses, trademarks, trade names, trade secrets, service marks,
copyrights and all rights with respect thereto, which are required to conduct
their businesses as now conducted, except such patents, licenses, trademarks,
trade names, trade secrets, service marks, copyrights and all rights with
respect thereto which if not validly owned, licensed or used would not be
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.

 

5.13        Governmental Charges.  Each Borrower and each of FIL’s Subsidiaries
have filed or caused to be filed all tax returns, and, in compliance with all
applicable Requirements of Law, all reports and declarations which are required
by any Governmental Authority to be filed by them (or, in each case, extensions
thereof have been validly obtained), in each case other than to the extent that
the failure to do so would not be reasonably and substantially likely (alone or
in the aggregate) to have a Material Adverse Effect.  Each Borrower and each of
FIL’s Subsidiaries have paid, or made provision for the payment of, all taxes
and other Governmental Charges

 

91

--------------------------------------------------------------------------------


 

which have or may have become due pursuant to said returns or otherwise and all
other indebtedness, except such Governmental Charges, taxes or indebtedness, if
any, which are being contested in good faith and as to which if unpaid adequate
reserves (determined in accordance with GAAP) have been provided or which are
not reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.

 

5.14        Margin Stock.  No Borrower is engaged, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock.  No proceeds of any Loan and no Letter
of Credit will be used to purchase or carry any Margin Stock, or to extend
credit to any Person for the purpose of purchasing or carrying any Margin Stock,
in either case in a manner that violates or causes a violation of Regulations T,
U or X of the FRB or any other regulation of the FRB.

 

5.15        Subsidiaries, Etc.  Schedule 5.15 (on the Closing Date as of July 1,
2011 and as thereafter updated on a quarterly basis by Borrowers in a written
notice to Administrative Agent no later than the date set forth in
Section 6.01(f)) sets forth each of FIL’s Significant Subsidiaries and Material
Subsidiaries, its jurisdiction of organization, the percentages of shares owned
directly or indirectly by FIL and whether FIL owns such shares directly or, if
not, the Subsidiary of FIL that owns such shares.

 

5.16        Solvency, Etc.  Each of the Borrowers, each Guarantor and each
Material Subsidiary is Solvent and, after the execution and delivery of the Loan
Documents and the consummation of the transactions contemplated thereby, will be
Solvent.

 

5.17        No Withholding, Etc.  Except as otherwise disclosed by a Borrower to
the Administrative Agent from time to time (which the Administrative Agent will
deliver to the Lenders), (a) no Borrower has actual knowledge of any requirement
under any Governmental Rule to make any deduction or withholding of any nature
whatsoever from any payment required to be made by any Borrowers hereunder or
under any other Loan Document and (b) neither this Agreement nor any of the
other Loan Documents is subject to any registration or stamp tax or any other
similar or like taxes payable in any relevant jurisdiction.

 

5.18        No Material Adverse Effect.  Since March 31, 2011, no event has
occurred and no condition exists which, alone or in the aggregate, (a) has had
(and continues to have) or (b) is reasonably and substantially likely to have a
Material Adverse Effect.

 

5.19        Accuracy of Information Furnished.  The Loan Documents and the other
certificates, statements and information (excluding projections) furnished to
the Administrative Agent or any Lender in writing by or on behalf of the
Borrowers, the Guarantors and FIL’s Subsidiaries in connection with the Loan
Documents and the transactions contemplated thereby, taken as a whole, as of the
date furnished, do not contain and will not contain any untrue statement of a
material fact and do not omit and will not omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that, with respect to projected
financial information, the Company represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

 

92

--------------------------------------------------------------------------------


 

5.20        Representations as to Foreign Obligors.  The Company represents and
warrants to the Administrative Agent and the Lenders, with respect to each
Foreign Subsidiary that is at any time a Foreign Obligor, and each Designated
Borrower at any time existing that is a Foreign Subsidiary, represents and
warrants with respect to itself, that:

 

(a)           Such Foreign Obligor is subject to civil and commercial
Requirements of Law with respect to its obligations under this Agreement and the
other Loan Documents to which it is a party (collectively as to such Foreign
Obligor, the “Applicable Foreign Obligor Documents”), and the execution,
delivery and performance by such Foreign Obligor of the Applicable Foreign
Obligor Documents constitute and will constitute private and commercial acts and
not public or governmental acts.  Neither such Foreign Obligor nor any of its
property has any immunity from jurisdiction of the courts or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Obligor is organized and existing in respect
of its obligations under the Applicable Foreign Obligor Documents.

 

(b)           The Applicable Foreign Obligor Documents are in all material
respects in proper legal form under the Requirements of Law of the jurisdiction
in which such Foreign Obligor is organized and existing for the enforcement
thereof against such Foreign Obligor under the Requirements of Law of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents.  It is
not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

 

(c)           There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except in either case as has been disclosed to the Administrative
Agent.

 

(d)           The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

93

--------------------------------------------------------------------------------


 

5.21        Taxpayer Identification Number; Other Identifying Information.  The
true and correct U.S. taxpayer identification number of each Designated Borrower
that is a Domestic Subsidiary and a party hereto on the Closing Date is set
forth on Schedule 10.02.  The true and correct unique identification number of
the Company and each Designated Borrower that is a Foreign Subsidiary and a
party hereto on the Closing Date that has been issued by its jurisdiction of
organization and the name of such jurisdiction (as well as any U.S. taxpayer
identification number issued to such Designated Borrower, if any) are set forth
on Schedule 5.21.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unmatured contingent reimbursement and indemnification
obligations) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (other than Extended Letters of Credit):

 

6.01        Information.  The Company shall deliver to the Administrative Agent
(for distribution to the Lenders), in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)           As soon as available and in no event later than 55 days after the
last day of each fiscal quarter of FIL, a copy of the Financial Statements of
FIL and its Subsidiaries (prepared on a consolidated basis) for such quarter and
for the fiscal year to date, certified by the chief executive officer, chief
operating officer, chief financial officer, treasurer, assistant treasurer,
controller or senior vice president of finance of FIL to present fairly in all
material respects the financial condition, results of operations and other
information reflected therein and to have been prepared in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes);

 

(b)           (i) As soon as available and in no event later than 100 days after
the close of each fiscal year of FIL, (A) copies of the audited Financial
Statements of FIL (prepared on a consolidated basis) for such year, audited by
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, and (B) copies of the
unqualified opinions (or qualified opinions (other than a “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit) reasonably acceptable to the Administrative Agent) of such
accountants, and (ii) if and when received from such accountants in connection
with the annual audited Financial Statements of FIL (it being acknowledged and
agreed that this clause (ii) imposes no obligation to so request or obtain such
certificates), certificates of such accountants to the Administrative Agent
stating that in making the examination necessary for their opinion they have
reviewed this Agreement and have obtained no knowledge of any Default which has
occurred and is continuing, or if, in the opinion of such accountants, a Default
has occurred and is continuing, a statement as to the nature thereof;

 

(c)           Contemporaneously with the quarterly and year-end Financial
Statements required by the foregoing subsections (a) and (b), a Compliance
Certificate executed by

 

94

--------------------------------------------------------------------------------


 

the chief executive officer, chief operating officer, chief financial officer,
treasurer, assistant treasurer, controller or senior vice president of finance
of FIL, properly completed;

 

(d)           As soon as possible and in no event later than five Business Days
after any Responsible Officer of such Borrower knows of the occurrence or
existence of (i) any Reportable Event under any Employee Benefit Plan or
Multiemployer Plan which is reasonably and substantially likely (alone or in the
aggregate) to result in liability to the Borrower or any of FIL’s Subsidiaries
of $50,000,000 or more, (ii) any actual or threatened litigation or suits
against any Borrower or any of FIL’s Subsidiaries involving potential monetary
damages payable by any Borrower or FIL’s Subsidiaries of $50,000,000 or more
alone or in the aggregate, (iii) any other event or condition which is
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect, (iv) any Default or (v) any event of the type described
in Section 8.01(f) or (g) with respect to any Subsidiary, so long as such
Subsidiary is determined at the time of such event to be a Significant
Subsidiary, the statement of the chief executive officer, chief operating
officer, chief financial officer, treasurer, assistant treasurer, controller or
senior vice president of finance of such Borrower setting forth details of such
event, condition or Default and the action which such Borrower proposes to take
with respect thereto;

 

(e)           Promptly after they are sent, made available or filed, copies of
(i) all registration statements and reports filed by any of the Borrowers or any
of FIL’s Subsidiaries with the SEC (including all 10-Q, 10-K and 8-K reports)
and (ii) all reports, proxy statements and financial statements sent or made
available by any of the Borrowers or any of FIL’s Subsidiaries to its public
security holders;

 

(f)            As soon as possible and in no event later than 55 days after the
last day of each fiscal quarter (or 100 days in the case of the last fiscal
quarter of each fiscal year), or 55 days after the date of any Material
Subsidiary Recalculation Event that would result in an additional Material
Subsidiary (based on the Pro Forma MS Test as applied as of such date), written
notice of (i) any new Significant Subsidiary acquired or established during such
quarter (or as a result of such Material Subsidiary Recalculation Event) or any
other change in the information set forth in Schedule 5.15 during such quarter,
(ii) each Subsidiary of FIL that has become a Material Subsidiary during such
quarter (or as a result of such Material Subsidiary Recalculation Event) and
indicating for each such new Material Subsidiary whether such Material
Subsidiary is an Eligible Material Subsidiary or Ineligible Material Subsidiary
and if the latter, the reason it is an Ineligible Material Subsidiary, and
(iii) each Subsidiary that may have previously been an Ineligible Material
Subsidiary but which became an Eligible Material Subsidiary during such quarter;

 

(g)           Promptly after any Borrower changes its legal name or the address
of its chief executive office, written notice setting forth such Borrower’s new
legal name and/or new address;

 

(h)           Promptly, a copy of any announcement by Moody’s or S&P of any
change or possible change in a Debt Rating;

 

95

--------------------------------------------------------------------------------


 

(i)            Promptly, notice of the occurrence of any Material Subsidiary
Recalculation Event; and

 

(j)            Such other instruments, agreements, certificates, opinions,
statements, documents and information relating to the operations or condition
(financial or otherwise) of such Borrower or FIL’s Subsidiaries, and compliance
by such Borrower with the terms of this Agreement and the other Loan Documents
as Administrative Agent on behalf of itself or one or more Lenders may from time
to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.01(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access, including the SEC’s EDGAR website, any commercial, third-party
website or any website sponsored by the Administrative Agent; provided that:
(i) the Company shall, if requested, deliver paper copies of such documents to
the Administrative Agent or any Lender that requests the Company to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Company shall use
commercially reasonable efforts to notify the Administrative Agent and each
requesting Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.  Notwithstanding anything
contained herein, in every instance the Company shall be required to provide
paper copies of the Compliance Certificates required by Section 6.01(c) to the
Administrative Agent (it being acknowledged that electronic delivery thereof
pursuant to Section 10.02 shall be permitted).  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

Each Borrower hereby acknowledges that (1) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (2) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  Each Borrower hereby agrees that so long as such Borrower
is the issuer of any outstanding debt or equity securities that are registered
or issued pursuant to a private offering or is actively contemplating issuing
any such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have

 

96

--------------------------------------------------------------------------------


 

authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrowers or their respective
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”  Notwithstanding the foregoing, no
Borrower shall be under any obligation to mark any Borrower Materials “PUBLIC.”

 

6.02        Books and Records.  Each Borrower and FIL’s Subsidiaries shall at
all times keep proper books of record and account which shall be complete and
correct in all material respects in accordance with GAAP; provided that, with
respect to any Subsidiary acquired by FIL or its Subsidiaries after the Closing
Date pursuant to a stock purchase or merger transaction (other than (a) a Person
that is merged with or into a Subsidiary of FIL that owned assets (other than de
minimis assets necessary to create an acquisition vehicle) immediately prior to
such merger and (b) a Pro Forma Calculation Subsidiary), such Subsidiary shall
only be required to (i) keep proper books of record and account which shall be
complete and correct in all material respects in accordance with GAAP in respect
of transactions occurring after the date of such acquisition, and (ii) from and
after the date that is the first day of the first fiscal year of FIL that
follows the date of such acquisition by more than three months, keep proper
books of record and account in respect of all other matters which shall be
complete and correct in all material respects in accordance with GAAP.

 

6.03        Inspections.  Each Borrower and FIL’s Subsidiaries shall permit the
Administrative Agent and each Lender, or any agent or representative thereof,
upon reasonable notice and during normal business hours, to visit and inspect
any of the properties and offices of such Borrower and FIL’s Subsidiaries, to
examine the books and records of such Borrower and FIL’s Subsidiaries and make
copies thereof and to discuss the affairs, finances and business of such
Borrower and FIL’s Subsidiaries with, and to be advised as to the same by, their
officers, auditors and accountants, all at such times and intervals as the
Administrative Agent or any Lender may reasonably request (which visits and
inspections shall be at the expense of the Administrative Agent (subject to
reimbursement by the Lenders pursuant to Section 10.04(c)) or such Lender unless
a Default has occurred and is continuing).

 

6.04        Insurance.  Each Borrower and FIL’s Subsidiaries shall (a) carry and
maintain insurance of the types and in the amounts customarily carried from time
to time during the term of this Agreement by others engaged in substantially the
same business as such Person and operating in the same geographic area as such
Person, including fire, public liability, property damage and worker’s
compensation, (b) carry and maintain each policy for such insurance with
financially sound insurers and (c) deliver to the Administrative Agent from time
to time, as the Administrative Agent may request, schedules setting forth all
insurance then in effect.

 

6.05        Taxes, Governmental Charges and Other Indebtedness.  Each Borrower
and FIL’s Subsidiaries shall promptly pay and discharge when due (a) all taxes
and other Governmental Charges prior to the date upon which penalties accrue
thereon, (b) all

 

97

--------------------------------------------------------------------------------


 

indebtedness which, if unpaid, could become a Lien upon the property of such
Borrower or FIL’s Subsidiaries and (c) subject to any subordination provisions
applicable thereto, all other Indebtedness, which in each of cases (a) through
(c) or in the aggregate, if unpaid, is reasonably and substantially likely to
have a Material Adverse Effect, except such taxes, Governmental Charges or
Indebtedness as may in good faith be contested or disputed, or for which
arrangements for deferred payment have been made, provided that in each such
case appropriate reserves are maintained in accordance with GAAP.

 

6.06        Use of Proceeds.  Each Borrower shall use the proceeds of the Loans
and Letters of Credit for working capital, capital expenditures and other
general corporate purposes, including refinancing existing Indebtedness of the
Company and its Subsidiaries, not in contravention of any Requirement of Law or
Loan Document.  No Borrower shall use any part of the proceeds of any Loan or
any Letter of Credit, directly or indirectly, in violation of the financial
assistance provisions of Section 76 of the Singapore Companies Act or for the
purpose of purchasing or carrying any Margin Stock, or for the purpose of
purchasing or carrying or trading in any securities, in either case, under such
circumstances as to involve such Borrower, any Lender or Administrative Agent in
a violation of Regulations T, U or X issued by the FRB.

 

6.07        General Business Operations.  Each of the Borrowers and FIL’s
Subsidiaries shall (a) preserve and maintain its existence and all of its
rights, privileges and franchises reasonably necessary to the conduct of the
business of the Company and its Subsidiaries (as a whole), provided that (i) the
Company and its Subsidiaries may dissolve, liquidate or terminate the existence
of any Subsidiary of the Company, other than a Borrower, possessing total assets
of less than $50,000,000 or serving no continuing business purpose (each, an
“Excluded Subsidiary”), in either case as determined by the board of directors
of the Company or such Subsidiary in its good faith reasonable discretion,
(ii) neither the Company nor any of its Subsidiaries shall be required to
preserve any right or franchise if the board of directors of the Company or such
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Company or such Subsidiary, as the case
may be, and that the loss thereof is not disadvantageous in any material respect
to the Company and its Subsidiaries (taken as a whole) or the Lenders, and
(iii) the foregoing shall not prohibit the consummation of any sale, transfer or
disposition of assets otherwise permitted under Section 7.03 or any merger or
consolidation otherwise permitted under Section 7.04, (b) conduct its business
activities in compliance with all Requirements of Law and Contractual
Obligations applicable to such Person, and (c) keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted; except, in the case of clauses (a) and (c), where any failure is
not reasonably likely (alone or in the aggregate) to have a Material Adverse
Effect.

 

6.08        Pari Passu Ranking.  Each Borrower shall take, or cause to be taken,
all actions necessary to ensure that the Obligations of such Borrower are and
continue to rank at least pari passu in right of payment with all other
unsecured and unsubordinated Indebtedness of such Borrower.

 

6.09        PATRIOT Act.  Promptly following a request therefor, each Borrower
shall provide all documentation and other information that a Lender reasonably
requests in order to comply with such Lender’s ongoing obligations under
applicable “know your customer” and

 

98

--------------------------------------------------------------------------------


 

anti-money laundering rules and regulations, including the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (known as the USA PATRIOT Act) (the “Act”),
provided that any Lender requesting documentation or other information under
this Section 6.09 shall provide any relevant supporting documentation reasonably
requested by any Borrower responding to such request.  Each Lender that is
subject to the Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies each Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Act.

 

6.10        Subsidiary Guarantors.

 

(a)           Promptly after any Person is required by Section 6.01(f) to be
disclosed as an Eligible Material Subsidiary (and in any event within 30 days
(or such greater number of days to which the Administrative Agent may agree)
thereafter), the Company shall cause such Person to (i) become a Subsidiary
Guarantor by executing and delivering to the Administrative Agent a counterpart
of the Subsidiary Guaranty or such other document as the Administrative Agent
shall deem appropriate for such purpose, and (ii) deliver to the Administrative
Agent documents of the types referred to in clauses (iii), (iv), (v) and (vi) of
Section 4.01(a) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (i) of this
Section 6.10(a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.  If, pursuant to clause (c) of the definition of
Ineligible Material Subsidiary, the Company elects to provide a Substitute
Guaranty in replacement of a Subsidiary Guaranty otherwise required hereby to be
provided by a Material Subsidiary which is a CFC, the Company shall cause the
applicable Substitute Guarantors to comply with clauses (i) and (ii) above as if
such Substitute Guarantors had themselves been Eligible Material Subsidiaries. 
Compliance by Substitute Guarantors with the preceding sentence in place of a
Material Subsidiary which is a CFC shall be deemed to satisfy the Company’s
obligations under the first sentence of this Section 6.10(a) with respect to
such Material Subsidiary.

 

(b)           (i) Upon and no later than 30 days after the delivery to the
Administrative Agent of the annual Financial Statements and accompanying
Compliance Certificate pursuant to Section 6.01(b) and (c), in relation to any
Subsidiary Guarantor that has ceased to be a Material Subsidiary as of the end
of such fiscal year (other than a Subsidiary Guarantor which was not a Material
Subsidiary at the time it became a Subsidiary Guarantor), or (ii) upon and no
later than 30 days after the Company receives notice that a Subsidiary Guarantor
has become an Ineligible Material Subsidiary by virtue of the satisfaction of
clause (a)(i) or (a)(ii) of the definition of “Ineligible Material Subsidiary”
solely due to a Change in Law after the date such Person became a Foreign
Obligor hereunder and the Company is unable, with the exercise of commercially
reasonable efforts, to restore such Subsidiary’s status as an Eligible Material
Subsidiary (in either case, a “Releasable Subsidiary”), provided there exists no
Default (other than a Subsidiary Guarantor that has become an Ineligible
Material Subsidiary by virtue of clause (a) of the definition of “Ineligible
Material Subsidiary,” which the Company is unable, with the exercise of
commercially reasonable efforts, to resolve, as to which such proviso shall not
apply), the Company may deliver to the Administrative Agent a duly executed
certificate of a

 

99

--------------------------------------------------------------------------------


 

Responsible Officer of the Company, in the form of Exhibit J (“Guarantor Release
Certificate”) and, upon the receipt of such certificate by the Administrative
Agent, such Releasable Subsidiary shall thereupon cease to be a Subsidiary
Guarantor, subject to the possible future application of Section 6.10(a).  The
Administrative Agent shall with reasonable promptness execute and deliver such
reasonable release documentation (which shall contain appropriate
representations and warranties by the Company as to the circumstances underlying
such release transaction, but shall require no representation, warranty or other
undertaking on the part of the Administrative Agent) as the Company may
reasonably request to evidence the release and termination of the Subsidiary
Guaranty as to such Releasable Subsidiary.  No release of any Subsidiary
Guarantor shall in any way modify, affect or impair the enforceability of the
Subsidiary Guaranty in respect of any other Subsidiary Guarantor.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unmatured contingent reimbursement and indemnification
obligations) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (other than Extended Letters of Credit):

 

7.01        Indebtedness.  None of the Borrowers or any of FIL’s Subsidiaries
shall create, incur, assume or permit to exist any Indebtedness except for the
following (“Permitted Indebtedness”):

 

(a)           Indebtedness created under the Loan Documents;

 

(b)           Indebtedness that is not secured by a Lien in any asset or
property of any of the Borrowers or any of FIL’s Subsidiaries;

 

(c)           (i) Indebtedness under Capital Leases (other than pursuant to
sale-leaseback transactions) or under purchase money loans incurred by Borrowers
or any of FIL’s Subsidiaries to finance the acquisition, construction,
development or improvement by such Person of real property, fixtures, inventory
or equipment or other tangible assets, provided that in each case (A) such
Indebtedness is incurred by such Person at the time of, or not later than 120
days after, the acquisition, construction, development or improvement by such
Person of the property so financed and (B) such Indebtedness does not exceed the
purchase price of the property (or the cost of constructing, developing or
improving the same) so financed, (ii) Indebtedness under initial or successive
refinancings (which shall include any amendments, modifications, renewals,
refundings or replacements) of any such Capital Leases or purchase money loans,
provided that the principal amount of any such refinancing does not exceed the
principal amount of the Indebtedness being refinanced (except to the extent
necessary to pay fees, expenses, underwriting discounts and prepayment penalties
in connection therewith), and (iii) to the extent constituting Indebtedness,
Securitization Attributable Indebtedness arising out of transactions not
resulting in a breach of Section 7.03 or Section 7.12(a);

 

100

--------------------------------------------------------------------------------


 

(d)           Existing Secured Indebtedness, together with initial or successive
refinancings (which shall include any amendments, modifications, renewals,
refundings or replacements) thereof, provided that (i) the principal amount of
any such refinancing does not exceed the principal amount of the Indebtedness
being refinanced (except to the extent necessary to pay fees, expenses,
underwriting discounts and prepayment penalties in connection therewith) and
(ii) the other terms and provisions of any such refinancing with respect to
maturity, redemption, prepayment, default and subordination are no less
favorable in any material respect to Lenders than the Indebtedness being
refinanced;

 

(e)           (ii) Indebtedness of FIL or any of its Subsidiaries owing to any
Borrower, Guarantor or Eligible Material Subsidiary and (ii) to the extent
permitted by Section 7.05, Guaranty Obligations of FIL or any of its
Subsidiaries of Permitted Indebtedness of FIL or any of its Subsidiaries;

 

(f)            Indebtedness (including Capital Leases) under sale-leaseback
transactions of fixed assets and under initial or successive refinancings (which
shall include any amendments, modifications, renewals, refundings or
replacements) of any such sale-leaseback transactions (provided that the
principal amount of any such refinancing does not exceed the principal amount of
the Indebtedness being refinanced, except to the extent necessary to pay fees,
expenses, underwriting discounts and prepayment penalties in connection
therewith) in an aggregate amount outstanding not to exceed at any time for FIL
and its Subsidiaries together $250,000,000;

 

(g)           Indebtedness of a Person existing at the time such Person was
acquired as a new Subsidiary by the Company or any of its Subsidiaries (whether
by merger, consolidation, or otherwise) or assumed in connection with the
acquisition of assets by the Company or any of its Subsidiaries from a Person,
in each case other than to the extent such Indebtedness was created, incurred or
assumed in contemplation of or in connection with the financing of such
acquisition, and provided such Indebtedness ceases to exist as to the Company
and its Subsidiaries by a date no later than 180 days after the effective date
of such acquisition; and

 

(h)           Other Indebtedness that is secured by a Lien on any assets or
property of any of the Borrowers or any of FIL’s Subsidiaries (which shall
(x) include, for the avoidance of doubt, Indebtedness of the type described in
subsection (f) of this Section in excess of $250,000,000 and Indebtedness of the
type described in clause (g) of this Section which is not repaid within such 180
day period, but (y) exclude Indebtedness owing by any Borrower, Guarantor or
Eligible Material Subsidiary to any other Subsidiary of FIL which is not a
Borrower, Guarantor or Eligible Material Subsidiary, other than to the extent
any such Indebtedness described in this clause (y) arises pursuant to one or
more securitization arrangements), provided that the aggregate principal amount
of all such other secured Indebtedness (excluding Indebtedness secured by cash
or cash equivalents to the extent such cash or cash equivalents are proceeds of
such Indebtedness) and Rate Contracts to the extent secured by a Lien (whether
or not constituting “Indebtedness”) outstanding during any fiscal quarter of FIL
does not exceed the greater of (i) $500,000,000 and (ii) 5% of Consolidated
Tangible Assets as of the last day of the immediately preceding fiscal quarter;
and provided, further, that for purposes

 

101

--------------------------------------------------------------------------------


 

of this Section 7.01 only, the “principal amount” of the obligations of any
Person in respect of any Rate Contract at any time shall be in the maximum
aggregate amount (giving effect to any netting agreements), if any, that such
Person would be required to pay if such Rate Contract were terminated at such
time.

 

7.02        Liens.  None of the Borrowers or any of FIL’s Subsidiaries shall
create, incur, assume or permit to exist any Lien on or with respect to any of
their assets or property of any character, whether now owned or hereafter
acquired, except for the following Liens (“Permitted Liens”):

 

(a)           Liens that secure only Indebtedness which constitutes Permitted
Indebtedness under subsections (c) (but only to the extent such Liens are on the
assets so financed, the proceeds thereof and any improvements thereon), (d),
(e), (f) or (h) of Section 7.01 and Liens that secure Rate Contracts that do not
constitute Indebtedness, provided that the aggregate principal amount of
Indebtedness that constitutes Permitted Indebtedness under Section 7.01(h) and
secured Rate Contracts that do not constitute Indebtedness shall not exceed the
amount set forth in Section 7.01(h);

 

(b)           Liens in favor of any of the Borrowers, any Eligible Material
Subsidiary or any Guarantor on all or part of the assets of Subsidiaries of any
Borrower, any Eligible Material Subsidiary or any Guarantor securing
Indebtedness owing by Subsidiaries of any of the Borrowers, Eligible Material
Subsidiary or any Guarantor, as the case may be, to any of the Borrowers or to
such other Eligible Material Subsidiary or Guarantor;

 

(c)           Liens to secure taxes, assessments and other government charges in
respect of obligations not overdue or Liens on properties to secure claims for
labor, services, materials or supplies in respect of obligations not overdue for
a period of more than 60 days (taking into account applicable grace periods) or
which are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP so long as such Liens are not being foreclosed;

 

(d)           deposits or pledges made in connection with, or to secure payment
of, workmen’s compensation, unemployment insurance, old age pensions or other
social security obligations and good faith deposits in connection with tenders,
contracts or leases to which any Borrower or any of FIL’s Subsidiaries is a
party or deposits or pledges to secure, or in lieu of, surety, penalty or appeal
bonds, performance bonds or other similar obligations;

 

(e)           Liens of carriers, landlords, warehousemen, mechanics and
materialmen, and other like Liens on properties which would not have a Material
Adverse Effect and are in respect of obligations not overdue for a period of
more than 60 days (taking into account applicable grace periods), or which are
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which adequate reserves are being maintained in accordance
with GAAP so long as such Liens are not being foreclosed;

 

102

--------------------------------------------------------------------------------


 

(f)            encumbrances on real property consisting of easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in the title thereto, landlord’s or lessor’s or lessee’s
Liens under leases to which a Borrower or any of FIL’s Subsidiaries is a party
(including Synthetic Lease Obligations), and other minor Liens or encumbrances
none of which interferes materially with the use of the property, in each case
which do not individually or in the aggregate have a Material Adverse Effect;

 

(g)           Liens in favor of the Administrative Agent for the benefit of the
Lenders and the Administrative Agent under the Loan Documents;

 

(h)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(i)            (x) Liens arising out of cash management, netting or set off
arrangements made between banks or financial institutions and FIL or any of its
Subsidiaries in the ordinary course of business, or over any asset held with a
clearing house, and (y) other Liens arising by operation of law or by agreement
in favor of collecting or payor banks and other banks providing cash management
services, in each case, having a right of setoff, revocation, refund or
chargeback against money or instruments of FIL or any of its Subsidiaries on
deposit with or in possession of such bank to secure the payment of bank fees
and other amounts owing in the ordinary course of business;

 

(j)            Liens securing Indebtedness or other obligations on cash or cash
equivalents to the extent such cash or cash equivalents represent proceeds from
such Indebtedness or other obligations;

 

(k)           rights of third parties in equipment or inventory consigned to or
by, or otherwise owned by such third party and which is being stored on property
owned or leased by, a Borrower or any of FIL’s Subsidiaries;

 

(l)            Liens created pursuant to attachment, garnishee orders or other
process in connection with pre-judgment court proceedings;

 

(m)          precautionary Liens over Receivables Assets in connection with any
securitization, factoring or similar sale transaction permitted under
Section 7.03;

 

(n)           the interest of a licensor under any license of intellectual
property in the ordinary course of business;

 

(o)           Liens on assets pursuant to merger agreements, stock or asset
purchase agreements and similar purchase agreements in respect of the
disposition of such assets by the Company or its Subsidiaries;

 

(p)           call arrangements, rights of first refusal and similar rights and
customary reciprocal easements and other rights of use relating to
(i) Investments in joint ventures, partnerships and the like, (ii) investments
consisting of Equity Securities issued by

 

103

--------------------------------------------------------------------------------


 

suppliers and other venture capital or similar direct investments,
(iii) ownership of undivided interests in assets subject to a joint ownership or
similar agreement, or (iv) assets acquired in original equipment manufacturer
divestiture transactions or other acquisitions and arising in favor of the
original seller or transferor of such assets (or their respective Affiliates)
pursuant to or in connection with master services, manufacturing services or
supply arrangements entered into in connection therewith;

 

(q)           Liens on any asset at the time the Company or any of its
Subsidiaries acquired such asset and Liens on the assets of a Person existing at
the time such Person was acquired by the Company or any of its Subsidiaries,
including any acquisition by means of a merger, amalgamation or consolidation
with or into the Company or any of its Subsidiaries; subject to the condition
that (i) any such Lien may not extend to any other asset of the Company or any
of its Subsidiaries; (ii) any such Lien shall not have been created in
contemplation of or in connection with the transaction or series of transactions
pursuant to which such asset or Person was acquired by the Company or any of its
Subsidiaries; and (iii) any such Lien is released no later than 180 days after
the effective date of such acquisition;

 

(r)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h);

 

(s)           purchase money Liens upon or in any real property or equipment
acquired or held by the Company or any of its Subsidiaries in the ordinary
course of business to secure the purchase price of such property or equipment or
to secure Indebtedness incurred solely for the purpose of financing the
acquisition of such property or equipment, or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided,
however, that no such Lien shall extend to or cover any properties of any
character other than the real property or equipment being acquired (and any
accessions or additions thereto, and proceeds thereof), and no such extension,
renewal or replacement shall extend to or cover any properties not theretofore
subject to the Lien being extended, renewed or replaced; and

 

(t)            Liens not otherwise permitted under this Section 7.02, provided
that the aggregate fair market value of all assets subject to such Liens does
not at any time exceed $150,000,000.

 

7.03        Asset Dispositions.  None of the Borrowers or any of FIL’s
Subsidiaries shall sell, lease, transfer or otherwise dispose of any of their
assets or property, whether now owned or hereafter acquired, except as follows:

 

(a)           At any time that the Debt Rating is greater than or equal to BB+
by S&P and Ba1 by Moody’s (such time, “Enabling Period”), such Persons may sell,
lease, transfer or otherwise dispose of (i) assets and property for fair market
value (provided that for this purpose the sale of Receivables Assets pursuant to
a securitization, factoring or other sale arrangement shall be deemed to be at
fair market value so long as the consideration received therefor (including any
deferred purchase price) is not less than 95% of the face value of the
receivables so sold); (ii) assets and property pursuant to distributions and
dividends permitted by

 

104

--------------------------------------------------------------------------------


 

Section 7.06; (iii) assets or property to any Borrower or any Wholly-Owned
Subsidiary of FIL from any other Borrower or Subsidiary of FIL; (iv) damaged,
obsolete or worn-out assets and scrap in the ordinary course of business; and
(v) duplicative or excess assets existing as a result of acquisitions otherwise
permitted pursuant to Section 7.04 and excess assets resulting from a
restructuring not otherwise prohibited hereunder; and

 

(b)           At any time that is not during an Enabling Period, such Persons
may sell, lease, transfer or otherwise dispose of:

 

(i)            assets or property in the ordinary course of business for fair
market value;

 

(ii)           Receivables Assets in securitization, factoring or other sale
transactions, provided that the aggregate outstanding balance of accounts
receivable so sold by the Borrowers and FIL’s Subsidiaries and funded in cash by
the unaffiliated third party purchaser(s) thereof (excluding, for the avoidance
of doubt, receivables sold for a deferred purchase price or other consideration
funded on a deferred basis from the proceeds of the collections on such
receivable and receivables which represent a subordinated interest or a reserve)
together and outstanding at any time shall not exceed 30% of the aggregate
outstanding balance of accounts receivable of FIL and its Subsidiaries at such
time, provided, however, that the Borrowers and FIL’s Subsidiaries shall not be
in default of this clause (ii) upon the termination of an Enabling Period if, as
a result of sales of accounts receivable during such Enabling Period, the
outstanding balance of accounts receivable so sold by the Borrowers and FIL’s
Subsidiaries exceeds 30% of the then aggregate outstanding balance of accounts
receivable of FIL and its Subsidiaries;

 

(iii)          (A) duplicative or excess assets existing as a result of
transactions otherwise permitted pursuant to Section 7.04, provided that in each
case the aggregate amount of any such duplicative or excess assets sold or
transferred in any fiscal year (excluding sales or transfers during an Enabling
Period) does not exceed (together with the aggregate amount of assets sold or
transferred pursuant to clause (B) of this subsection (b)(iii)) 5% of all fixed
assets (net of depreciation) held by FIL and its Subsidiaries as of the end of
the most recent fiscal quarter for which Financial Statements have been
delivered hereunder, and (B) duplicative or excess assets existing as a result
of a restructuring of the businesses of FIL or its Subsidiaries not otherwise
prohibited hereunder, provided that in each case the aggregate amount of any
such duplicative or excess assets sold or transferred in any fiscal year
(excluding sales or transfers during an Enabling Period) does not exceed 1% of
all fixed assets (net of depreciation) held by FIL and its Subsidiaries as of
the end of the immediately preceding fiscal quarter;

 

(iv)          damaged, obsolete or worn-out assets and scrap, in each case in
the ordinary course of business;

 

(v)           assets or property to any Borrower or any Subsidiary of FIL from
any other Borrower or Subsidiary of FIL;

 

105

--------------------------------------------------------------------------------


 

(vi)          dispositions of Investments permitted under Section 7.05
consisting of cash equivalents and marketable securities for a purchase price
that is not less than fair market value of the Investments being sold;

 

(vii)         fixed assets sold and leased back by FIL or its Subsidiaries for
fair market value in a transaction not otherwise prohibited hereunder, provided
such assets were first acquired by FIL or its Subsidiaries no earlier than 180
days prior to the date of such sale-leaseback;

 

(viii)        sales and other dispositions of Non-Core Assets for fair market
value;

 

(ix)           sales and other dispositions of assets or Investments not
constituting Non-Core Assets for fair market value, excluding sales or other
dispositions during an Enabling Period, in an aggregate amount not to exceed in
any fiscal year 10% of the total assets of FIL and its Subsidiaries at the end
of the immediately preceding fiscal year; and

 

(x)            assets and property pursuant to distributions and dividends
permitted by Section 7.06.

 

7.04        Mergers, Acquisitions, Etc.  None of the Borrowers or any of FIL’s
Subsidiaries shall amalgamate or consolidate with or merge into any other Person
or permit any other Person to amalgamate or merge into them, acquire any Person
as a new Subsidiary or acquire all or substantially all of the assets of any
other Person, except for the following:

 

(a)           The Borrowers and FIL’s Subsidiaries may amalgamate or merge with
each other and with any other Person permitted to be acquired as a new
Subsidiary under clause (b) below, provided that (i) (A) in any such
amalgamation or merger involving any Borrower, such Borrower is the surviving
Person and (B) in any such amalgamation or merger involving a Guarantor, the
surviving Person is an Eligible Material Subsidiary and becomes a Guarantor by
executing and delivering such documents of assumption, and related certificates
and legal opinions as the Administrative Agent may reasonably request, and
(ii) in each case, no Default has occurred and is continuing on the date of, or
will result after giving effect to, any such amalgamation or merger;

 

(b)           The Borrowers and FIL’s Subsidiaries may acquire any Person as a
new Subsidiary or all or substantially all of the assets of any Person or line
of business or division of any Person, provided that:

 

(i)            No Default has occurred and is continuing on the date of, or will
result after giving effect to, any such acquisition;

 

(ii)           Such Person (or line or division) is not primarily engaged in any
business substantially different from (A) the present business of the Company or
any Subsidiary (other than any such acquired Subsidiary) or (B) any business
reasonably related or ancillary thereto; and

 

106

--------------------------------------------------------------------------------


 

(iii)          In the case of an acquisition of a Person as a new Subsidiary,
the Borrowers or FIL’s Subsidiaries possess the power to direct or cause the
direction of the management and policies of such Person; and

 

(c)           Any of FIL’s Subsidiaries may amalgamate or consolidate with or
merge into any other Person or permit any other Person to merge into them in
connection with a sale, transfer or other disposition of assets permitted under
Section 7.03 or in connection with a joint venture Investment permitted under
Section 7.05, provided that to the extent any Loan Party is a party to any such
joint venture, such Loan Party shall be the surviving entity.

 

7.05        Investments.  During any time that is not an Enabling Period, none
of the Borrowers or any of FIL’s Subsidiaries shall make any Investment, except
for the following:

 

(a)           Investments, other than Investments in joint ventures or
non-Wholly-Owned Subsidiaries, permitted by the investment policy of FIL
delivered by FIL to the Administrative Agent on the Closing Date or, if any
changes to the investment policy of FIL are hereafter duly approved by the Board
of Directors of FIL, in any subsequent investment policy which is the most
recent investment policy delivered by FIL to Administrative Agent with a
certificate of FIL’s chief financial officer to the effect that such investment
policy has been duly approved by FIL’s Board of Directors and is then in effect;

 

(b)           Investments listed in Schedule 7.05 committed on the Closing Date;

 

(c)           Investments received by Borrowers and FIL’s Subsidiaries in
connection with the bankruptcy or reorganization of customers and suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business;

 

(d)           Investments by FIL or its Subsidiaries in FIL or Wholly-Owned
Subsidiaries of FIL;

 

(e)           Investments consisting of loans to employees and officers for
travel, housing, relocation and other similar expenses incurred in the ordinary
course of business;

 

(f)            Investments of Borrowers and FIL’s Subsidiaries in interest rate
protection, currency swap and foreign exchange arrangements, provided that all
such arrangements are entered into in connection with bona fide hedging
operations and not for speculation;

 

(g)           Deposit accounts;

 

(h)           Investments permitted by Section 7.04, other than joint venture
Investments and Investments in Subsidiaries that are not Wholly-Owned
Subsidiaries;

 

107

--------------------------------------------------------------------------------


 

(i)            Investments made as a result of (i) the receipt of non-cash
consideration from an asset disposition permitted under Section 7.03 or (ii) a
retained interest in any asset disposed of in a transaction permitted under
Section 7.03 (and any increases in any such Investments under clauses (i) and
(ii) above); and

 

(j)            Other Investments (including joint venture Investments and
Investments in Subsidiaries that are not Wholly-Owned Subsidiaries), provided
that:

 

(i)            No Default has occurred and is continuing on the date of, or will
result after giving effect to, any such Investment; and

 

(ii)           The aggregate consideration paid by Borrowers and FIL’s
Subsidiaries for all such Investments pursuant to this clause (j) in any fiscal
year (without duplication) does not exceed the sum of (1) 10% of the total
assets of FIL and its Subsidiaries at the end of the immediately preceding
fiscal quarter, plus (2) 75% of the Net Proceeds received from the issuance by
FIL of any Equity Securities of the type described in clause (a) of the
definition of “Equity Securities” during calendar year 2007 or thereafter.

 

For the avoidance of doubt, during an Enabling Period the limitations on
Investments contained in this Section 7.05 shall not apply.

 

7.06        Dividends, Redemptions, Etc.  None of the Borrowers or any of FIL’s
Subsidiaries shall (a) pay any dividends or make any distributions (whether in
cash, securities or other property) on its Equity Securities, including any
payment to a sinking fund or similar deposit, (b) purchase, redeem, retire,
defease, cancel, terminate, or otherwise acquire for value any of its Equity
Securities, or (c) return any capital to any holder of its Equity Securities as
such, or set apart any sum for any of the foregoing purposes, except as follows:

 

(i)            Any of the Borrowers or any of FIL’s Subsidiaries may pay
dividends or make distributions on, or make exchanges of, its Equity Securities
payable in such Person’s own Equity Securities;

 

(ii)           Any Subsidiary of FIL may pay dividends, make distributions
(whether in cash, securities or other property) or return capital to, or
repurchase, redeem, retire, defease, or otherwise acquire for value its Equity
Securities from, the holders of such Subsidiary’s Equity Securities;

 

(iii)          FIL may pay dividends on its Equity Securities payable in cash or
repurchase, redeem, retire, defease, or otherwise acquire for value its Equity
Securities for cash, provided that, in each case, no Default has occurred and is
continuing on the date of, or will result after giving effect to, any such
payment or repurchase, redemption, retirement, defeasance or other acquisition;

 

(iv)          FIL and its Subsidiaries may make regularly scheduled payments of
interest and principal on any Indebtedness which constitutes Equity Securities,
and payments due upon the conversion of such Equity Securities, in accordance
with the terms thereof, subject to the terms of any applicable subordination
agreement; and

 

108

--------------------------------------------------------------------------------


 

(v)           Provided there exists no Default either before or after giving
effect thereto, FIL and its Subsidiaries may make distributions (including
dividends) in the form of Equity Securities of a Subsidiary or Subsidiaries the
aggregate value of which distributions together shall not exceed $800,000,000
during the term hereof, provided, that for purposes of this clause (v), the
aggregate value of any such distribution shall be deemed to be equal to the
product of (A) the value of the assets of such Subsidiary (as shown on the
Financial Statements of FIL most recently delivered pursuant to
Section 6.01(a) or (b)) and (B) the percentage of the Equity Securities in such
Subsidiary that were paid in such distribution.

 

7.07        Change in Business.  None of the Borrowers or any of FIL’s
Subsidiaries shall engage to any material extent, either directly or indirectly,
in any business substantially different from (i) their present business or
(ii) any business reasonably related or ancillary thereto.

 

7.08        Employee Benefit Plans.

 

(a)           None of the Borrowers or any ERISA Affiliate shall (i) adopt or
institute any employee pension benefit plan within the meaning of section
3(2) of ERISA that is subject to Title IV of ERISA (not including any such plan
of a Person existing at the time such Person was acquired by a Borrower or any
ERISA Affiliate), (ii) take any action which will result in the partial or
complete withdrawal, within the meanings of sections 4203 and 4205 of ERISA,
from a Multiemployer Plan, (iii) engage or permit any Person to engage in any
transaction prohibited by section 406 of ERISA or section 4975 of the Code
involving any Employee Benefit Plan or Multiemployer Plan which would subject
any Borrower or any ERISA Affiliate to any material tax, penalty or other
liability including a liability to indemnify, (iv) fail to meet the minimum
funding standards of sections 412 or 430 of the Code, (v) fail to make full
payment when due of all amounts due as contributions to any Employee Benefit
Plan or Multiemployer Plan, (vi) fail to comply with the requirements of section
4980B of the Code or Part 6 of Title I(B) of ERISA, or (vii) adopt any amendment
to any Employee Benefit Plan which would require the posting of security
pursuant to section 436(f)(1) of the Code, where singly or cumulatively, the
above would be reasonably and substantially likely to have a Material Adverse
Effect.

 

(b)           None of the Borrowers or any of FIL’s Subsidiaries shall
(i) engage in any transaction prohibited by any Governmental Rule applicable to
any Foreign Plan, (ii) fail to make full payment when due of all amounts due as
contributions to any Foreign Plan or (iii) otherwise fail to comply with the
requirements of any Governmental Rule applicable to any Foreign Plan, where
singly or cumulatively, the above would be reasonably and substantially likely
to have a Material Adverse Effect.

 

7.09        Transactions With Affiliates.  None of the Borrowers or any of FIL’s
Subsidiaries shall enter into any Contractual Obligation with any Affiliate
(other than one of the Borrowers or one of its Subsidiaries) or engage in any
other transaction with any such Affiliate except (i) upon terms at least as
favorable to such Borrower or such Subsidiary as an arms-length transaction with
unaffiliated Persons, except as disclosed or reflected in the Financial
Statements of FIL for the fiscal year ended March 31, 2011 and the quarter ended
July 1, 2011, furnished by FIL to the Administrative Agent prior to the date
hereof, or as timely disclosed or reflected (or to be timely disclosed or
reflected) in the Financial Statements delivered to the Administrative

 

109

--------------------------------------------------------------------------------


 

Agent pursuant to Section 6.01(a) or (b), (ii) compensation arrangements,
indemnification agreements and employee benefits plans for officers and
directors duly approved by the board of directors of the Company or such
Subsidiary, (iii) in connection with transactions made in accordance with
Section 7.04 or 7.05, or (iv) dividends, distributions, redemptions, payments
and other transactions permitted under Section 7.06.

 

7.10        Accounting Changes.  FIL and its Subsidiaries shall not (a) change
their fiscal year (currently April 1 through March 31), or (b) change in any
material respect their accounting practices except (i) as required by GAAP, or
(ii) as permitted by GAAP if such Person receives the prior written consent of
the Administrative Agent to such GAAP-permitted change; provided, however, that
FIL and its Subsidiaries may change their fiscal year on a one-time basis during
the term of this Agreement or materially change their accounting practices to
the extent permitted by GAAP without the prior written consent of the
Administrative Agent if, in either event, (A) FIL shall deliver to the
Administrative Agent notice (“change notice”) detailing such change in fiscal
year or practice no later than 90 days prior to the intended effective date of
such change, and (B) if the Required Lenders shall so request by notice
delivered by the Administrative Agent to the Company no later than 30 days after
the date of such change notice, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend any ratio or covenant requirement
set forth in any Loan Document that would reasonably be expected to be affected
(either on a one-time basis, or otherwise) by such change in fiscal year or
practice, to preserve the original intent thereof in light of such change in
fiscal year or practice (any such amendment to be subject to the approval of the
Required Lenders), provided that, until and unless such provisions are duly
amended, no such change in fiscal year or material change in accounting practice
shall become effective.

 

7.11        Burdensome Contractual Obligations.  None of the Borrowers or any of
FIL’s Subsidiaries will enter into any Contractual Obligation (excluding this
Agreement and the other Loan Documents) that restricts the ability of any
Wholly-Owned Subsidiary of FIL or any other Subsidiary of FIL that had revenues
during the immediately preceding fiscal year equal to or greater than
$25,000,000 or net worth on the last day of the immediately preceding fiscal
year equal to or greater than $25,000,000, to pay or make dividends or
distributions in cash or kind, to make loans, advances or other payments of
whatsoever nature or to make transfers or distributions of all or any part of
their assets to any of the Borrowers or to any Subsidiary of such Subsidiary;
provided, however, that the foregoing shall not apply to:

 

(a)           restrictions or conditions imposed by any Governmental Rule;

 

(b)           customary restrictions and conditions contained in licenses,
leases and franchise agreements;

 

(c)           transfer or distribution restrictions or conditions arising in
connection with the sale of a Subsidiary or other assets otherwise permitted
hereunder, effective pending such sale, provided such restrictions and
conditions apply only to such Subsidiary or assets to be sold;

 

(d)           restrictions or conditions in respect of transfers or
distributions affecting property or assets subject to a Permitted Lien;

 

110

--------------------------------------------------------------------------------


 

(e)           restrictions or conditions contained in instruments and agreements
evidencing Indebtedness for borrowed money that are taken as a whole no more
restrictive than such restrictions and conditions contained in this Agreement;

 

(f)            customary restrictions in respect of transfers or distributions
contained in purchase or supply agreements entered into in the ordinary course
of business, provided such restrictions are limited to the property or assets
that are the subject of such agreements, and customary restrictions on the
assignment of such agreements contained in agreements entered into in the
ordinary course of business;

 

(g)           restrictions or conditions contained in any joint venture
agreements, partnership agreements and other agreements relating to the joint
ownership of assets, provided such restrictions or conditions apply only to the
assets or property contained within such joint venture, partnership or other
joint ownership arrangement;

 

(h)           restrictions or conditions relating to Receivables Assets
contained in agreements relating to securitization, factoring and other similar
receivables sale transactions permitted hereunder;

 

(i)            restrictions or conditions imposed by agreements governing
Existing Secured Indebtedness (but shall not apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition); and

 

(j)            restrictions or conditions applicable to assets (including
agreements) or a Person acquired by any of the Borrowers or any of FIL’s
Subsidiaries as permitted by this Agreement, provided that the exception in this
clause (j) shall cease to apply, from and after the date that is 180 days after
such acquisition, to restrictions or conditions imposed by agreements governing
Indebtedness of a Person to the extent such Person is or becomes a Material
Subsidiary.

 

7.12        Financial Covenants.  The Borrowers will comply, and will cause
compliance, with the following financial covenants, unless the Required Lenders
shall otherwise consent in writing:

 

(a)           Debt/EBITDA Ratio.  FIL shall not permit its Debt/EBITDA Ratio as
of the last day of any fiscal quarter to exceed 4.00:1.00.

 

(b)           Interest Coverage Ratio.  FIL shall not permit its Interest
Coverage Ratio to be less than 3.00 to 1.00 for any consecutive four-quarter
period ending on the last day of any fiscal quarter.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  Any Borrower or any other Loan Party fails to pay
(i) when and as required to be paid hereunder, and in the currency required
hereunder,

 

111

--------------------------------------------------------------------------------


 

any amount of principal of any Loan or any L/C Obligation, or (ii) within five
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

(b)           Specific Defaults.  Any Borrower or any of FIL’s Subsidiaries
(whether or not a party hereto) shall fail to observe or perform any covenant,
obligation, condition or agreement set forth in 6.06 or 6.07(a) (with respect to
the existence of any Borrower) or Article VII; or

 

(c)           Other Defaults.  Any Borrower or any of FIL’s Subsidiaries
(whether or not a party hereto) shall fail to observe or perform any other
covenant, obligation, condition or agreement contained in this Agreement or the
other Loan Documents and such failure shall continue for 30 Business Days after
the earlier of (i) any Borrower’s written acknowledgement of such failure and
(ii) the Administrative Agent’s or any Lender’s written notice to the Borrowers
of such failure; provided, however, that (x) if the Borrower shall have failed
to provide a notice of Default within five Business Days as required under
Section 6.01(d)(iv), such 30-Business Day cure period shall be reduced by the
number of days that have elapsed following the expiration of such five-Business
Day notice period until such notice was provided and (y) in the event that such
failure cannot reasonably be cured within such 30 Business Day period, and such
failure relates to the observance or performance of any of the covenants,
obligations, conditions or agreements contained in Section 5.06 hereof with
respect to Hazardous Materials or any Environmental Laws or any judgment,
consent decree, settlement or compromise in respect of any claim based thereon,
it shall not constitute an Event of Default hereunder so long as the Borrowers
shall have commenced to cure such failure within such 30 Business Day period and
shall thereafter diligently pursue such cure to completion, and provided,
further, that such failure shall in all events be cured within 180 days after
the Administrative Agent’s or such Lender’s written notice thereof; or

 

(d)           Representations and Warranties.  Any representation or warranty or
written certificate, information or other statement (financial or otherwise)
made or furnished by or on behalf of any Borrower to the Administrative Agent or
any Lender in or in connection with this Agreement or any of the other Loan
Documents, or as an inducement to the Administrative Agent or any Lender to
enter into this Agreement, shall be false, incorrect, incomplete or misleading
in any material respect when made (or deemed made) or furnished; or

 

(e)           Cross-Default.  (i) Any Borrower, any Guarantor or any Material
Subsidiary shall fail to make any payment on account of any Indebtedness of such
Person (other than the Obligations) when due (whether at scheduled maturity, by
required prepayment, upon acceleration or otherwise) and such failure shall
continue beyond any period of grace provided with respect thereto, if the amount
of such Indebtedness exceeds $100,000,000 or the effect of such failure is to
cause, or permit the holder or holders thereof to cause, Indebtedness of any
Borrower, any Guarantor and any Material Subsidiary (other than the Obligations)
in an aggregate amount exceeding $100,000,000 to become due (whether at
scheduled maturity, by required prepayment, upon

 

112

--------------------------------------------------------------------------------


 

acceleration or otherwise); or (ii) any Borrower, any Guarantor or any Material
Subsidiary shall otherwise fail to observe or perform any agreement, term or
condition contained in any agreement or instrument relating to any Indebtedness
of such Person (other than the Obligations), or any other event shall occur or
condition shall exist, if the effect of such failure, event or condition is to
cause, or permit the holder or holders thereof to cause, Indebtedness of any
Borrower, any Guarantor and any Material Subsidiary (other than the Obligations)
in an aggregate amount exceeding $100,000,000 to become due (and/or to be
secured by cash collateral other than cash collateral obligations not arising
from an event of default under any agreement or instrument relating to
Indebtedness incurred in connection with Synthetic Lease Obligations or letters
of credit); provided that, for the avoidance of doubt, so long as any acquired
Person (or its successor by merger, consolidation or otherwise) is not in breach
of its obligations in respect of repaying or repurchasing, or making an offer to
repay or repurchase, any Indebtedness of such Person of the kind described in
Section 7.01(g), which obligations in respect of repaying or repurchasing, or
making an offer to repay or repurchase, result from the acquisition of such
Person, neither the existence of such repayment or repurchase obligations (nor
the circumstances giving rise to such obligations) shall constitute an Event of
Default under this Section 8.01(e); or

 

(f)            Insolvency, Voluntary Proceedings.  Any Borrower or any
Significant Subsidiary shall (i) apply for or consent to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property, (ii) be unable, or admit in writing its inability, to pay
its debts generally as they mature, (iii) make a general assignment for the
benefit of its or any of its creditors, (iv) become insolvent (as such term may
be defined or interpreted under any applicable statute), (v) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vi) take any
action for the purpose of effecting any of the foregoing; or FIL, any Designated
Borrower or any Material Subsidiary shall be dissolved or liquidated in full or
in part; provided, however, that the dissolution, liquidation or termination of
the existence of an Excluded Subsidiary shall not constitute an Event of Default
under this Section 8.01(f); or

 

(g)           Involuntary Proceedings.  Proceedings for the appointment of a
receiver, trustee, liquidator or custodian of any Borrower or any Significant
Subsidiary or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to any Borrower or any Significant Subsidiary or the
debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within 60 days of commencement;
or

 

(h)           Judgments.  (i) One or more non-interlocutory judgments, orders,
decrees or arbitration awards requiring Borrowers and/or FIL’s Subsidiaries to
pay an aggregate amount of $100,000,000 or more (exclusive of amounts covered by
insurance issued by

 

113

--------------------------------------------------------------------------------


 

an insurer not an Affiliate of Borrowers and otherwise satisfying the
requirements set forth in Section 6.04 to which the insurer does not dispute
coverage) shall be rendered against Borrowers and/or FIL’s Subsidiaries in
connection with any single or related series of transactions, incidents or
circumstances and the same shall not be satisfied, vacated or stayed for a
period of 60 consecutive days, (ii) any non-interlocutory judgment, writ,
assessment, warrant of attachment, tax lien or execution or similar process
shall be issued or levied against a substantial part of the property of any
Borrower or any of FIL’s Subsidiaries and the same (A) shall not be released,
stayed, vacated or otherwise dismissed within 60 days after issue or levy and
(B) is reasonably and substantially likely to have a Material Adverse Effect or
(iii) any non-interlocutory judgments, orders, decrees, arbitration awards,
writs, assessments, warrants of attachment, tax liens or executions or similar
processes which do not constitute an Event of Default under
Section 8.01(h)(ii) and which, alone or in the aggregate, are reasonably and
substantially likely to have a Material Adverse Effect are rendered, issued or
levied; or

 

(i)            Loan Documents.  Any Loan Document (other than the Flextronics
(Netherlands) Guaranty) or any material term thereof shall cease to be, or be
asserted by any Borrower or any Guarantor not to be, a legal, valid and binding
obligation of any Borrower or any Guarantor enforceable in accordance with its
terms; or

 

(j)            Employee Benefit Plans.  (i) Any Reportable Event which
constitutes grounds for the termination of any Employee Benefit Plan by the PBGC
or for the appointment of a trustee by the PBGC to administer any Employee
Benefit Plan, and which is reasonably and substantially certain to result in
liability to the Borrower in excess of $50,000,000 shall occur, or (ii) any
Employee Benefit Plan shall be terminated within the meaning of Title IV of
ERISA (x) in a distress termination, or (y) other than a distress termination
and the resulting liability is in excess of $50,000,000; or

 

(k)           Change of Control.  Any Change of Control shall occur.

 

(l)            Existing Term Loans.  More than $500,000,000 of FIL’s existing
term loans under that certain $1.759 billion Term Loan Agreement dated as of
October 1, 2007 shall remain outstanding on July 1, 2014 unless on and after
such date FIL has, and maintains through the repayment in full thereof, a
Liquidity Amount at least equal to the sum of (i) the aggregate outstanding
principal amount of such term loans plus (ii) $500,000,000.

 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

114

--------------------------------------------------------------------------------


 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;

 

(c)           require that the Company Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States (or any comparable event under non-U.S. Debtor Relief Laws), the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Company to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.18 and 2.19, be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including  fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

 

115

--------------------------------------------------------------------------------


 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.18; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by any Governmental Rule.

 

Subject to Section 2.03(g), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

8.04        Lender Rate Contract Remedies.  Notwithstanding any other provision
of this Article VIII, each Lender or its Affiliate which has entered into a Rate
Contract with FIL or its Subsidiaries (“Lender Rate Contract”) shall have the
right, with prior notice to the Administrative Agent, but without the approval
or consent of the Administrative Agent or any other Lender, to the extent
provided by such Lender Rate Contracts, (a) to declare an event of default,
termination event or other similar event thereunder which will result in the
early termination of such Lender Rate Contract, (b) to determine net termination
amounts in accordance with the terms of such Lender Rate Contract and to set-off
amounts between Lender Rate Contracts of such Lender, and (c) to prosecute any
legal action against any Borrower or any of FIL’s Subsidiaries to enforce net
amounts owing to such Lender or its Affiliate under such Lender Rate Contracts.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.  Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and no Borrower shall have
rights as a third party beneficiary of any of such provisions.

 

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

116

--------------------------------------------------------------------------------


 

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (A) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (B) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (D) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (E) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have

 

117

--------------------------------------------------------------------------------


 

been made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

9.06        Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Company.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of

 

118

--------------------------------------------------------------------------------


 

any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Book Managers, Arrangers, Syndication
Agents or Documentation Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

 

119

--------------------------------------------------------------------------------


 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

9.10        Guaranty Matters.  The Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion, (a) to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty if there occurs a Release Date (as defined in the Subsidiary Guaranty)
as to such Person, (b) to release Flextronics (Netherlands) at any time from the
Subsidiary Guaranty and (c) to release any Subsidiary Guarantor which is a
Significant Subsidiary (but not a Material Subsidiary) from the Subsidiary
Guaranty upon, and in exchange for, the Company causing any other Significant
Subsidiary or Significant Subsidiaries not already party thereto to enter into
the Subsidiary Guaranty (and comply with the documentary requirements of
Section 6.10(a) applicable to Eligible Material Subsidiaries) if the
Administrative Agent determines in its sole discretion that such exchange of
Subsidiary Guarantors will not be disadvantageous to the Lenders in any material
respect). Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10.

 

ARTICLE X.
MISCELLANEOUS

 

10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent (which
acknowledgment the Administrative Agent shall provide promptly and in any event
within three Business Days following its actual receipt of an amendment or
waiver countersigned by the Required Lenders, Company and other applicable Loan
Party, if any), and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

120

--------------------------------------------------------------------------------


 

(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

(b)           without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under a
particular Facility without the written consent of the Required Revolving
Lenders and/or the Required Term A Lenders, as the case may be;

 

(c)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(d)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

 

(e)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

 

(f)            change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

 

(g)           amend Section 1.06 or the definition of “Alternative Currency”
without the written consent of each Lender;

 

(h)           change (i) any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender; or (ii) the definition of “Required Revolving
Lenders” or “Required Term A Lenders” without the written consent of each Lender
under the applicable Facility;

 

(i)            release the Company from the Company Guaranty or all or
substantially all of the value of the Subsidiary Guaranty without the written
consent of each Lender, except to the extent the release of any Subsidiary
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and

 

121

--------------------------------------------------------------------------------


 

signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.06(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; (v) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto and (vi) 
any waiver, amendment or modification that by its terms affects the Lenders in
one Facility disproportionately adversely relative to Lenders in any other
Facility shall require the consent of the Required Revolving Lenders or
Revolving Term A Lenders, as applicable.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) no Commitment of any Defaulting Lender
may be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to a Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

122

--------------------------------------------------------------------------------


 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other

 

123

--------------------------------------------------------------------------------


 

communications hereunder by notice to the Company, the Administrative Agent, the
L/C Issuer and the Swing Line Lender.  In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Requirement of
Law, including United States Federal and state securities Requirements of Law,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Company shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies.  No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff

 

124

--------------------------------------------------------------------------------


 

rights in accordance with Section 10.08 (subject to the terms of Section 2.13),
or (d) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                  Costs and Expenses.  The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.  This
Section 10.04(a) shall not apply with respect to Taxes other than Taxes that
represent losses or damages arising from any non-Tax claim.

 

(b)                                 Indemnification by the Company.  The Company
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee in respect of or arising out of
or in connection with claims, damages, or liabilities asserted against any
Indemnitee by any third party or by any Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents

 

125

--------------------------------------------------------------------------------


 

presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any environmental liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Company or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Company or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  This Section 10.04(b) shall not apply with respect to
Taxes other than Taxes that represent losses or damages arising from any non-Tax
claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Company for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer or any Related
Party of any of the foregoing, or the Administrative Agent incurs any expense
pursuant to Section 6.03 that is not subject to reimbursement by the Company,
but without affecting the Company’s obligation (if any) to make such payment,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Borrower shall assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

126

--------------------------------------------------------------------------------


 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                    Survival.  The agreements in this
Section shall survive the resignation of the Administrative Agent, the L/C
Issuer and the Swing Line Lender, the replacement of any Lender, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

 

10.05                 Payments Set Aside.  To the extent that any payment by or
on behalf of any Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all

 

127

--------------------------------------------------------------------------------


 

or a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                                   in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and the
Loans at the time owing to it under such Facility or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                                     in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, or $1,000,000, in
the case of any assignment in respect of the Term A Facility unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans or prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                                   the consent of the Company (such consent
not to be unreasonably withheld or delayed) shall be required unless (1) an
Event of Default has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

 

128

--------------------------------------------------------------------------------


 

(B)                                     the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any Term A Commitment or Revolving Credit
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (2) any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)                                     the consent of the L/C Issuer (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);
and

 

(D)                                    the consent of the Swing Line Lender
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment in respect of the Revolving Credit Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Company.  No such
assignment shall be made to (A) the Company or any of the Company’s Affiliates
or Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Governmental
Rule without compliance with the provisions of this paragraph, then the assignee
of such

 

129

--------------------------------------------------------------------------------


 

interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

(vii)                           No Assignment Resulting in Additional
Indemnified Taxes.  No such assignment shall be made to any Person that, through
its Lending Offices, is not capable of lending the applicable Alternative
Currencies to the relevant then-existing Borrowers without the imposition of any
additional Indemnified Taxes.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, each Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrowers and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, any Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, a Defaulting
Lender or the Company or any of the Company’s Affiliates or Subsidiaries) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuer shall continue

 

130

--------------------------------------------------------------------------------


 

to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section, provided such Participant agrees to be subject to the obligations
of Section 3.01 as though it were a Lender.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent.

 

(f)                                    Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note(s), if any) to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

(g)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be

 

131

--------------------------------------------------------------------------------


 

of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

(h)                                 Special Purpose Funding Vehicles. 
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Company (an “SPC”) the option to provide all or any part of any
Committed Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Committed Loan, and (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such
Committed Loan, the Granting Lender shall be obligated to make such Committed
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.12(b)(ii).  For the
avoidance of doubt, each Borrower agrees that each SPC shall be entitled to the
benefits of Section 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to
Section 10.06(b) provided that such SPC agrees to be subject to the obligations
of Section 3.01 as though it were a Lender.  An SPC shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the Granting
Lender would have been entitled to receive, unless the grant to such SPC is made
with the Company’s prior written consent.  Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.01 and Section 3.04), (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder.  The making of a
Committed Loan by an SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Committed Loan were made by such
Granting Lender.  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any state thereof.  Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Company and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Committed Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Committed Loans to any rating agency,
commercial paper dealer or provider of any surety or guarantee or credit or
liquidity enhancement to such SPC.

 

(i)                                     Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time any L/C Issuer assigns

 

132

--------------------------------------------------------------------------------


 

all of its Revolving Credit Commitment and Revolving Credit Loans pursuant to
subsection (b) above, such L/C Issuer may, (i) upon 30 days’ notice to the
Company and the Lenders, resign as L/C Issuer and/or (ii) in the case of Bank of
America, upon 30 days’ notice to the Company, resign as Swing Line Lender.  In
the event of any such resignation as L/C Issuer or Swing Line Lender, the
Company shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of the L/C
Issuer as L/C Issuer or Bank of America as Swing Line Lender, as the case may
be.  If any L/C Issuer resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit issued by it and outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)). 
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender (and their acceptance of such appointment), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the resigning L/C Issuer to effectively
assume the obligations of the resigning L/C Issuer with respect to such Letters
of Credit.

 

10.07                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
provided that, the Administrative Agent, any Lender or the L/C Issuer shall
exercise commercially reasonable efforts to notify the Company as soon as
reasonably practicable in the event of any such disclosure, unless such
notification shall be prohibited by applicable law, legal process or regulatory
request, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to a Borrower and its obligations, (g) with the consent of
the Company, or (h) to the extent such Information (x) becomes publicly
available other than as a result of a

 

133

--------------------------------------------------------------------------------


 

breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company, provided that, the
source of such information was not actually known by the Administrative Agent,
any Lender, the L/C Issuer or any of their respective Affiliates, as the case
may be, to be bound by a confidentiality agreement with the Company or any of
its Subsidiaries with respect to such Information.  For purposes of this
Section, “Information” means all information received from the Company or any of
its Subsidiaries relating to the Company or any of its Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a nonconfidential
basis prior to disclosure by the Company or any of its Subsidiaries, provided
that, in the case of information received from the Company or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (A) the Information may include material non-public information concerning
the Company or any of its Subsidiaries, as the case may be, (B) it has developed
compliance procedures regarding the use of material non-public information and
(C) it will handle such material non-public information in accordance with
applicable Requirements of Law, including United States Federal and state
securities Requirements of Law.

 

10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower or any other Loan Party against any and all of the obligations
of such Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.19 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Company and the Administrative

 

134

--------------------------------------------------------------------------------


 

Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Requirements of Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Company. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Requirements of Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this

 

 

135

--------------------------------------------------------------------------------


 

Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

10.13      Replacement of Lenders.  If (v) any Lender requests compensation
under Section 3.04, (w)  any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01 and a replacement of such Lender would result in a
reduction in such compensation or amount, (x) any Lender’s Loans are prepaid or
converted under Section 3.02, (y) any Lender is a Defaulting Lender, or (z) any
Lender shall refuse to consent to a waiver or amendment to, or a departure from
the provisions of, this Agreement or any other Loan Document which requires the
consent of all the Lenders or all Lenders directly affected thereby and that has
been consented to by the Required Lenders, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 10.04, 3.01 or 3.04) and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)           the Company shall have paid (or caused a Designated Borrower to
pay) to the Administrative Agent the assignment fee specified in
Section 10.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable Requirements of
Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

10.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

136

--------------------------------------------------------------------------------


 

(b)           SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT IN SUCH BOROUGH,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 10.14.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.  WITHOUT LIMITING THE FOREGOING,
EACH OF THE BORROWERS HEREBY APPOINTS, IN THE CASE OF ANY SUCH ACTION OR
PROCEEDING BROUGHT IN THE COURTS OF OR IN THE STATE OF NEW YORK, CT CORPORATION,
WITH OFFICES ON THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011,
TO RECEIVE FOR IT AND ON ITS BEHALF, SERVICE OF PROCESS IN THE STATE OF NEW YORK
WITH RESPECT THERETO, PROVIDED BORROWERS MAY APPOINT ANY OTHER PERSON,
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, WITH OFFICES IN THE STATE OF
NEW YORK TO REPLACE SUCH AGENT FOR SERVICE OF PROCESS UPON DELIVERY TO THE

 

137

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT OF A REASONABLY ACCEPTABLE AGREEMENT OF SUCH NEW AGENT
AGREEING SO TO ACT.

 

10.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

 

10.16      California Judicial Reference.  If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 10.04, the Company shall be solely responsible to pay all fees and
expenses of any referee appointed in such action or proceeding.

 

10.17      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers,
are arm’s-length commercial transactions between such Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and Arrangers, on the other hand, (ii) each of such Borrower and the other
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) such Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Administrative Agent and the Arrangers each
are and have been acting solely as a principal and, except as expressly agreed
in writing by the relevant parties, have not been, are not, and will not be
acting as an advisor, agent or fiduciary for such Borrower, any other Loan Party
or any of their respective Affiliates, or any other Person and (ii) neither the
Administrative Agent nor the Arrangers have any obligation to such Borrower, any
other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby

 

138

--------------------------------------------------------------------------------


 

except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower, the other Loan
Parties and their respective Affiliates, and neither the Administrative Agent
nor the Arrangers have any obligation to disclose any of such interests to the
Borrower, any other Loan Party or any of their respective Affiliates.  To the
fullest extent permitted by law, each of the Borrowers and the other Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.18      Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

10.19      Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

10.20      Bermuda Branch; Full Recourse Obligations.  All Loans to and Letters
of Credit for the account of FIL shall be made to or incurred by FIL at its
Bermuda branch located at Canon’s Court, 22 Victoria Street, Hamilton HM 12
BERMUDA and all payments of principal and interest by FIL will be made through
its Bermuda branch; provided, however, that

 

139

--------------------------------------------------------------------------------


 

notwithstanding the foregoing, FIL acknowledges and agrees that the Obligations
hereunder are full recourse to Flextronics International Ltd., a Singapore
corporation, and are in no manner limited to any extent to any branch thereof
and shall in no manner impair the Administrative Agent’s or any Lender’s ability
to enforce or collect any Obligation from FIL.

 

10.21      Waiver of Notice Under Existing FIL Credit Agreement.  Each Lender
which is a “Lender” under the Existing FIL Credit Agreement (such Lenders
hereunder collectively constituting the “Required Lenders” under the Existing
FIL Credit Agreement) hereby waives the requirement set forth in Section 2.06 of
the Existing FIL Credit Agreement that notice of the termination of the
commitments under the Existing FIL Credit Agreement be delivered at least five
Business Days prior to the effective date of such termination and agree that
notice of such termination delivered as of the date hereof shall satisfy such
requirement.

 

10.22      Post Closing Matters.  The Administrative Agent, at the request of
and after consultation with the Company, may waive the conditions to the initial
Credit Extension set forth in (a) Section 4.01(a)(i) with respect to its receipt
of executed counterparts of the Subsidiary Guaranty from Subsidiaries designated
as “Deferred Guaranty Subsidiaries” on Schedule 1.01(ii) and/or (b) any of
Sections 4.01(a)(iii) — (viii) with respect to delivery to the Administrative
Agent of documents described therein relating to Subsidiaries designated as
“Deferred Supporting Document Subsidiaries” on Schedule 1.01(ii).  The Company
shall cause any such counterparts or documents the delivery of which is deferred
pursuant to the foregoing clause (a) or (b) to be delivered  to the
Administrative Agent, as applicable, (i) within 10 days after the Closing Date
in the case of those relating to any Subsidiary identified on Schedule
1.01(ii) and formed under the laws of the United States or any State or
political subdivision thereof and (ii) within 30 days after the Closing Date in
the case of those relating to any other Subsidiary identified on Schedule
1.01(ii), subject in either case to extension of such time frame in the
discretion of the Administrative Agent.  Solely for purposes of Section 8.02(b),
this Section 10.22 shall be deemed to be in Article VII.   Notwithstanding
Section 10.01 or any other provision hereof, no consent of Lenders shall be
required for any waiver or consent contemplated by this Section 10.22.

 

[Remainder of this page intentionally left blank]

 

140

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

By:

/s/ Manny Marimuthu

 

Name:

Manny Marimuthu

 

Title:

Authorized Signatory

 

 

 

 

 

FLEXTRONICS INTERNATIONAL USA, INC., as Designated Borrower

 

 

 

By:

/s/ Chris Collier

 

Name:

Chris Collier

 

Title:

Director

 

[Signature Page to Credit Agreement (Flextronics)]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

/s/ Anthea Del Bianco

 

Name:

Anthea Del Bianco

 

Title:

Vice President

 

[Signature Page to Credit Agreement (Flextronics)]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender, L/C Issuer and Swing Line Lender

 

 

 

By:

/s/ Sugeet Manchada Madan

 

Name:

Sugeet Manchada Madan

 

Title:

Director

 

 

 

 

 

 

 

CITIBANK, N.A.

 

 

 

 

By:

/s/ Susan M. Olsen

 

Name:

Susan M. Olsen

 

Title:

Vice President

 

 

 

 

 

 

 

BNP PARIBAS

 

 

 

 

By:

/s/ Nicolas Rabier

 

Name:

Nicolas Rabier

 

Title:

Director

 

 

 

 

By:

/s/ Nicole Mitchell

 

Name:

Nicole Mitchell

 

Title:

Vice President

 

 

 

 

 

 

 

HSBC Bank USA, National Association

 

 

 

 

By:

/s/ James P. Kelly

 

Name:

James P. Kelly

 

Title:

Managing Director

 

 

 

 

 

 

JP Morgan Chase Bank, N.A.

 

 

 

 

By:

/s/ John G. Kowalezuk

 

Name:

John G. Kowalezuk

 

Title:

Executive Director

 

[Signature Page to Credit Agreement (Flextronics)]

 

--------------------------------------------------------------------------------


 

 

The Bank of Nova Scotia

 

 

 

By:

/s/ Christopher Usas

 

Name:

Christopher Usas

 

Title:

Director

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND plc

 

 

 

By:

/s/ Patricia Boussaroque

 

Name:

Patricia Boussaroque

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF CHINA, NEW YORK BRANCH

 

 

 

By:

/s/ Haifeng Xu

 

Name:

Haifeng Xu

 

Title:

Assistant General Manager

 

 

 

 

 

 

 

Sumitomo Mitsui Banking Corporation

 

 

 

By:

/s/ Shuji Yabe

 

Name:

Shuji Yabe

 

Title:

Managing Director

 

 

 

 

 

 

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

 

 

 

By:

/s/ Robert Grillo

 

Name:

Robert Grillo

 

Title:

Director

 

[Signature Page to Credit Agreement (Flextronics)]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

By:

/s/ Andreas Neumeier

 

Name:

Andreas Neumeier

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Phillipe Sandmeier

 

Name:

Phillipe Sandmeier

 

Title:

Managing Director

 

 

 

 

 

 

 

UNION BANK, as a Lender and L/C Issuer

 

 

 

By:

/s/ James B. Goudy

 

Name:

James B. Goudy

 

Title:

Vice President

 

 

 

 

 

 

 

U.S. Bank, National Association

 

 

 

By:

/s/ Jeff Benedix

 

Name:

Jeff Benedix

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

Wells Fargo Bank, NA

 

 

 

By:

/s/ Sid Khanolkar

 

Name:

Sid Khanolkar

 

Title:

Vice President

 

 

 

 

 

 

 

DBS Bank Ltd., Los Angeles Agency

 

 

 

By:

/s/ James McWalters

 

Name:

James McWalters

 

Title:

General Manager

 

[Signature Page to Credit Agreement (Flextronics)]

 

--------------------------------------------------------------------------------


 

 

KBC Bank NV

 

 

 

By:

/s/ Susan Silver

 

Name:

Susan Silver

 

Title:

Managing Director

 

 

 

 

By:

/s/ Stephen R. Perry

 

Name:

Stephen R. Perry

 

Title:

Director

 

 

 

 

 

 

 

Mizuho Corporate Bank, Ltd.

 

 

 

By:

/s/ Bertram H. Tang

 

Name:

Bertram H. Tang

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

Skandinaviska Enskilda Banken AB (publ)

 

 

 

By:

/s/ Krissy Rands

 

Name:

Krissy Rands

 

Title:

Syndications

 

 

 

 

By:

/s/ Marialaura Aymerich

 

Name:

Marialaura Aymerich

 

Title:

Loan Distribution

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

By:

/s/ Victor Pierzchalski

 

Name:

Victor Pierzchalski

 

Title:

Authorized Signatory

 

[Signature Page to Credit Agreement (Flextronics)]

 

--------------------------------------------------------------------------------


 

 

UniCredit Bank Austria AG

 

 

 

By:

/s/ Christoph Siegl

 

Name:

Christoph Siegl

 

Title:

Managing Director

 

 

 

 

By:

/s/ Dieter Zapfel

 

Name:

Dieter Zapfel

 

Title:

Senior Relationship Manager

 

 

 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

By:

/s/ Dianne Rolfe

 

Name:

Dianne Rolfe

 

Title:

Director

 

 

 

 

 

 

 

ALLIED IRISH BANKS P.L.C.

 

 

 

By:

/s/ Alan Long

 

Name:

Alan Long

 

Title:

Senior Relationship Partner

 

[Signature Page to Credit Agreement (Flextronics)]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(e)

 

EXISTING LETTERS OF CREDIT

 

Issuing Bank

 

LC#

 

Amount

 

Beneficiary

Bank of America N.A.

 

1351346

 

$

1,250,000.00

 

Argonaut Insurance

Bank of America N.A.

 

3089285

 

$

3,537,492.00

 

Davisa Desarrollos

Bank of America N.A.

 

68009159

 

$

250,000.00

 

XL Specialty Insurance

 

 

 

 

 

 

 

Union Bank

 

306S236531

 

$

8,584,200.00

 

The Travelers Indemnity

Union Bank

 

306S236536

 

$

1,150,000.00

 

Arrowood Indemnity Company

Union Bank

 

S308132M

 

$

216,000.00

 

Employment Development

Union Bank

 

S310035M

 

$

147,660.00

 

Industrial Property Fund VI, LLC

Union Bank

 

S319509M

 

$

1,947,655.80

 

Bank of New York Mellon

Union Bank

 

Pending

 

$

1,500,000.00

 

Westcore Milpitas LLC

 

 

 

 

 

 

 

 

 

 

 

$

18,583,007.80

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(i)

 

INELIGIBLE MATERIAL SUBSIDIARIES

 

1.     Flextronics Electronics Technology (Suzhou) Co., Ltd.

 

2.     Flextronics Technology (Malaysia) Sdn. Bhd.

 

3.     Flextronics Technology (Penang) Sdn. Bhd.

 

4.     Flextronics Manufacturing (Singapore) Pte Ltd

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(ii)

 

INITIAL SUBSIDIARY GUARANTORS

 

The following Subsidiaries shall be the initial Subsidiary Guarantors:

 

Subsidiary Guarantors

 

Country

 

Flextronics Marketing (L) Ltd.*

 

Federal Territory of Labuan

 

Flextronics International Europe B.V.

 

The Netherlands

 

Flextronics International Kft.

 

Hungary

 

Flextronics America, LLC

 

Delaware, U.S.A.

 

Flextronics Sales & Marketing (A-P) Ltd.

 

Mauritius

 

Flextronics International USA, Inc.

 

California, U.S.A.

 

Flextronics International Asia-Pacific Ltd.

 

Mauritius

 

Flextronics Sales & Marketing North Asia (L) Ltd.*

 

Federal Territory of Labuan

 

Flextronics Sales and Marketing Consumer Digital Ltd.

 

Mauritius

 

Flextronics Logistics USA, Inc.*

 

California, U.S.A.

 

 

--------------------------------------------------------------------------------

*Deferred Supporting Document Subsidiary

 

Note:  None of the above shall be a Deferred Guaranty Subsidiary

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(m)

 

MANDATORY COST FORMULAE

 

1.             The Mandatory Cost (to the extent applicable) is an addition to
the interest rate to compensate Lenders for the cost of compliance with:

 

(a)           the requirements of the Bank of England and/or the United
Kingdom’s Financial Services Authority (the “Financial Services Authority”) (or,
in either case, any other authority which replaces all or any of its functions);
or

 

(b)           the requirements of the European Central Bank.

 

2.             On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below.  The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum.  The
Administrative Agent will, at the request of the Company or any Lender, deliver
to the Company or such Lender as the case may be, a statement setting forth the
calculation of any Mandatory Cost.

 

3.             The Additional Cost Rate for any Lender lending from a Lending
Office in a Participating Member State will be the percentage notified by that
Lender to the Administrative Agent.  This percentage will be certified by such
Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of such Lender’s
participation in all Loans made from such Lending Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of Loans
made from that Lending Office.

 

4.             The Additional Cost Rate for any Lender lending from a Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:

 

(a)           in relation to any Loan in Sterling:

 

 

AB+C(B-D)+E x 0.01

 per cent per annum

 

100 - (A+C)

 

(b)           in relation to any Loan in any currency other than Sterling:

 

 

E x 0.01

 per cent per annum

 

300

 

Where:

 

“A”           is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as

 

1

--------------------------------------------------------------------------------


 

an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

“B”           is the percentage rate of interest (excluding the Applicable Rate,
the Mandatory Cost and any interest charged on overdue amounts pursuant to =
Section 2.08(b)(i) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

 

“C”           is the percentage (if any) of Eligible Liabilities which that
Lender is required from time to time to maintain as interest bearing Special
Deposits with the Bank of England.

 

“D”           is the percentage rate per annum payable by the Bank of England to
the Administrative Agent on interest bearing Special Deposits.

 

“E”            is designed to compensate Lenders for amounts payable under the
Fees Rules and is calculated by the Administrative Agent as being the average of
the most recent rates of charge supplied by the Lenders to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5.             For the purposes of this Schedule:

 

(a)           “Eligible Liabilities” and “Special Deposits” have the meanings
given to them from time to time under or pursuant to the Bank of England Act
1998 or (as may be appropriate) by the Bank of England;

 

(b)           “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

(c)   “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

(d)           “Tariff Base” has the meaning given to it in, and will be
calculated in accordance with, the Fees Rules.

 

6.             In application of the above formulae, A, B, C and D will be
included in the formulae as percentages (i.e. 5% will be included in the formula
as 5 and not as 0.05).  A negative result obtained by subtracting D from B shall
be taken as zero.  The resulting figures shall be rounded to four decimal
places.

 

7.             If requested by the Administrative Agent or the Company, each
Lender with a Lending Office in the United Kingdom or a Participating Member
State shall, as soon as practicable after publication by the Financial Services
Authority, supply to the

 

2

--------------------------------------------------------------------------------


 

Administrative Agent and the Company, the rate of charge payable by such Lender
to the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by such Lender as being the average of the Fee Tariffs applicable to
such Lender for that financial year) and expressed in pounds per £1,000,000 of
the Tariff Base of such Lender.

 

8.             Each Lender shall supply any information required by the
Administrative Agent for the purpose of calculating its Additional Cost Rate. 
In particular, but without limitation, each Lender shall supply the following
information in writing on or prior to the date on which it becomes a Lender:

 

(a)           the jurisdiction of the Lending Office out of which it is making
available its participation in the relevant Loan; and

 

(b)           any other information that the Administrative Agent may reasonably
require for such purpose.

 

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9.             The percentages of each Lender for the purpose of A and C above
and the rates of charge of each Lender for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Lending Office in the
same jurisdiction as its Lending Office.

 

10.           The Administrative Agent shall have no liability to any Person if
such determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

11.           The Administrative Agent shall distribute the additional amounts
received as a result of the Mandatory Cost to the Lenders on the basis of the
Additional Cost Rate for each Lender based on the information provided by each
Lender pursuant to paragraphs 3, 7 and 8 above.

 

12.           Any determination by the Administrative Agent pursuant to this
Schedule in relation to a formula, the Mandatory Cost, an Additional Cost Rate
or any amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 

13.           The Administrative Agent may from time to time, after consultation
with the Company and the Lenders, determine and notify to all parties any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which

 

3

--------------------------------------------------------------------------------


 

replaces all or any of its functions) and any such determination shall, in the
absence of manifest error, be conclusive and binding on all parties hereto.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Revolving Credit
Commitment

 

Revolving Credit
Facility Applicable
Percentage

 

Term A Commitment

 

Term A Facility 
Applicable 
Percentage

 

Total Commitment

 

Bank of America, N.A.

 

$

124,414,631.31

 

8.294308754

%

$

37,735,368.69

 

7.547073738

%

$

162,150,000

 

Citibank, N.A.

 

$

124,414,631.34

 

8.294308756

%

$

37,735,368.66

 

7.547073732

%

$

162,150,000

 

BNP Paribas

 

$

116,734,147.47

 

7.782276498

%

$

35,405,852.53

 

7.081170506

%

$

152,140,000

 

HSBC Bank USA, National Association

 

$

116,734,147.47

 

7.782276498

%

$

35,405,852.53

 

7.081170506

%

$

152,140,000

 

JPMorgan Chase Bank, N.A.

 

$

116,734,147.47

 

7.782276498

%

$

35,405,852.53

 

7.081170506

%

$

152,140,000

 

The Bank of Nova Scotia

 

$

116,734,147.47

 

7.782276498

%

$

35,405,852.53

 

7.081170506

%

$

152,140,000

 

The Royal Bank of Scotland plc

 

$

116,734,147.47

 

7.782276498

%

$

35,405,852.53

 

7.081170506

%

$

152,140,000

 

Bank of China, New York Branch

 

$

75,000,000

 

5.000000000

%

$

25,000,000

 

5.000000000

%

$

100,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

75,000,000

 

5.000000000

%

$

25,000,000

 

5.000000000

%

$

100,000,000

 

Australia and New Zealand Banking Group Limited

 

$

56,250,000

 

3.750000000

%

$

18,750,000

 

3.750000000

%

$

75,000,000

 

Deutsche Bank AG New York Branch

 

$

56,250,000

 

3.750000000

%

$

18,750,000

 

3.750000000

%

$

75,000,000

 

Union Bank, N.A.

 

$

56,250,000

 

3.750000000

%

$

18,750,000

 

3.750000000

%

$

75,000,000

 

U.S. Bank, National Association

 

$

56,250,000

 

3.750000000

%

$

18,750,000

 

3.750000000

%

$

75,000,000

 

Wells Fargo Bank, National Association

 

$

56,250,000

 

3.750000000

%

$

18,750,000

 

3.750000000

%

$

75,000,000

 

DBS Bank Ltd., Los Angeles Agency

 

$

37,500,000

 

2.500000000

%

$

12,500,000

 

2.500000000

%

$

50,000,000

 

KBC Bank NV

 

$

37,500,000

 

2.500000000

%

$

12,500,000

 

2.500000000

%

$

50,000,000

 

Mizuho Corporate Bank, Ltd.

 

—

 

0.000000000

%

$

50,000,000

 

10.000000000

%

$

50,000,000

 

Skandinaviska Enskilda Banken AB (publ)

 

$

37,500,000

 

2.500000000

%

$

12,500,000

 

2.500000000

%

$

50,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

37,500,000

 

2.500000000

%

$

12,500,000

 

2.500000000

%

$

50,000,000

 

UniCredit Bank Austria AG

 

$

50,000,000

 

3.333333333

%

—

 

0.000000000

%

$

50,000,000

 

Barclays Bank PLC

 

$

25,000,000

 

1.666666667

%

—

 

0.000000000

%

$

25,000,000

 

Allied Irish Banks p.l.c.

 

$

11,250,000

 

0.750000000

%

$

3,750,000

 

0.750000000

%

$

15,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

1,500,000,000

 

100.000000000

%

$

500,000,000

 

100.000000000

%

$

2,000,000,000

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 2.14

 

DESIGNATED BORROWERS

 

Flextronics International USA, Inc., a California corporation

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

 

SUBSIDIARIES

 

Material Subsidiaries

 

Direct Ownership Name

 

Direct 
Ownership %

 

Country

Flextronics International Europe B.V.

 

Flextronics International N.V. / IEC Holdings Limited

 

98.04/ 1.96

 

The Netherlands

 

 

 

 

 

 

 

Flextronics Marketing (L) Ltd.

 

Flextronics International Ltd.

 

100.00

 

Federal Territory of Labuan

 

 

 

 

 

 

 

Flextronics International Kft.

 

Flextronics International GmbH/ Flextronics Automotive Mor Kft.

 

99.99/ 0.01

 

Hungary

 

 

 

 

 

 

 

Flextronics America, LLC

 

Flextronics International USA, Inc.

 

100.00

 

Delaware, U.S.A.

 

Significant Subsidiaries

 

Direct Ownership Name

 

Direct 
Ownership %

 

Country

Flextronics International Tecnologia Ldta

 

Garner Prestadora de Servicos de Assessoria e Consultoria Ltda.

 

75.06

 

Brazil

 

 

 

 

 

 

 

 

 

Flextronics International Ltd.

 

24.94

 

 

 

 

 

 

 

 

 

Flextronics (Israel) Ltd.

 

Flextronics Central Europe B.V.

 

100.00

 

Israel

 

 

 

 

 

 

 

Flextronics Logistics USA, Inc.

 

Flextronics International PA, Inc.

 

100.00

 

California, U.S.A.

 

 

 

 

 

 

 

Multek Technologies Limited

 

Flextronics International Ltd.

 

100.00

 

Mauritius

 

 

 

 

 

 

 

Flextronics International GmbH

 

Flextronics Central Europe B.V.

 

100.00

 

Austria

 

 

 

 

 

 

 

Flextronics Sales and Marketing Consumer Digital Ltd.

 

Flextronics International Ltd.

 

100.00

 

Mauritius

 

 

 

 

 

 

 

Flextronics International Sweden AB

 

Flextronics Group Sweden AB

 

100.00

 

Sweden

 

 

 

 

 

 

 

Flextronics Logistics B.V.

 

Flextronics International Europe B.V.

 

100.00

 

The Netherlands

 

 

 

 

 

 

 

Flextronics Industrial (Zhuhai) Co., Ltd.

 

Flextronics International Ltd.

 

100.00

 

China

 

 

 

 

 

 

 

Flextronics Telecom Systems Ltd.

 

Flextronics International Ltd.

 

100.00

 

Mauritius

 

 

 

 

 

 

 

Flextronics Manufacturing (Zhuhai) Co., Ltd.

 

Flextronics International Ltd.

 

100.00

 

China

 

 

 

 

 

 

 

Parque de Tecnologia Electronica, S.A. de C.V.

 

Flextronics Holdings Mexico, S.A. de C.V.

 

99.98

 

Mexico

 

 

 

 

 

 

 

 

 

Flextronics Manufacturing Mex, S.A. de C.V.

 

0.02

 

 

 

 

 

 

 

 

 

Multek Industries Limited

 

Astron Group Limited

 

100.00

 

China

 

 

 

 

 

 

 

Flextronics Electronics Technology (Suzhou) Co., Ltd.

 

Flextronics Mauritius Limited

 

100.00

 

China

 

 

 

 

 

 

 

Flextronics Manufacturing (H.K.) Ltd.

 

Flextronics International Ltd.

 

100.00

 

Hong Kong

 

 

 

 

 

 

 

Flextronics Manufacturing (Singapore) Pte. Ltd.

 

Flextronics Investment Holding (Singapore) Pte. Ltd.

 

100.00

 

Singapore

 

 

 

 

 

 

 

Flextronics Technology (Penang) Sdn. Bhd.

 

Flextronics Global Holdings L.P.

 

100.00

 

Malaysia

 

 

 

 

 

 

 

Flextronics International Poland Sp z.o.o.

 

Flextronics International Sweden AB

 

100.00

 

Poland

 

1

--------------------------------------------------------------------------------


 

Significant Subsidiaries

 

Direct Ownership Name

 

Direct 
Ownership %

 

Country

Flextronics Funding LLC

 

Flextronics America, LLC

 

53.44

 

Delaware

 

 

 

 

 

 

 

 

 

Flextronics Logistics USA, Inc.

 

28.51

 

 

 

 

 

 

 

 

 

 

 

Flextronics Distribution, Inc.

 

6.95

 

 

 

 

 

 

 

 

 

 

 

Flextronics International USA, Inc.

 

6.85

 

 

 

 

 

 

 

 

 

 

 

Avail Medical Products, Inc.

 

3.47

 

 

 

 

 

 

 

 

 

 

 

Flextronics Systems Texas Ltd.

 

0.78

 

 

 

 

 

 

 

 

 

Flextronics Sales & Marketing North Asia (L) Ltd.

 

Flextronics International Ltd.

 

100.00

 

Federal Territory of Labuan

 

 

 

 

 

 

 

Masa da Amazonia Ltda.

 

Flextronics International Ltd.

 

64.75

 

Brazil

 

 

 

 

 

 

 

 

 

Flextronics International Tecnologia Ltda.

 

31.96

 

 

 

 

 

 

 

 

 

 

 

Flextronics Cayman (SLR) Limited

 

3.29

 

 

 

 

 

 

 

 

 

Flextronics International Germany GmbH & Co. KG

 

Flextronics Germany Holding GmbH

 

100.00

 

Germany

 

 

 

 

 

 

 

Multek Flexible Circuits, Inc.

 

Flextronics International Holding LLC

 

100.00

 

Delaware

 

 

 

 

 

 

 

Flextronics International Japan Co., Ltd.

 

Flextronics Corporation

 

50.00

 

Japan

 

 

 

 

 

 

 

 

 

Flextronics Manufacturing (Singapore) Pte. Ltd.

 

50.00

 

 

 

 

 

 

 

 

 

Flextronics International Aguascalientes (L) Ltd.

 

Flextronics International Ltd.

 

100.00

 

Federal Territory of Labuan

 

 

 

 

 

 

 

Power Systems Technologies (Shenzhen) Company Limited

 

Power Systems Technologies GmbH

 

100.00

 

China

 

 

 

 

 

 

 

Flextronics Global Services (Manchester) Limited

 

Flextronics Marplace (Number 382) Limited

 

100.00

 

United Kingdom

 

 

 

 

 

 

 

Flextronics Technology (Singapore) Pte. Ltd.

 

Flextronics International (Singapore Group) Pte. Ltd.

 

100.00

 

Singapore

 

 

 

 

 

 

 

Power Systems Technologies Ltd.

 

Flextronics International Ltd.

 

100.00

 

Mauritius

 

 

 

 

 

 

 

Pacific Device, Inc.

 

Avail Medical Products, Inc.

 

100.00

 

Delaware

 

 

 

 

 

 

 

Flextronics Computing (Suzhou) Co., Ltd.

 

Flextronics Technology Wujiang (Mauritius) Ltd

 

100.00

 

China

 

 

 

 

 

 

 

Power Systems Technologies Far East Limited

 

Power Systems Technologies GmbH

 

100.00

 

Hong Kong

 

 

 

 

 

 

 

Flextronics Manufacturing Europe B.V.

 

Flextronics Europe Holdings CV

 

100.00

 

The Netherlands

 

 

 

 

 

 

 

Vista Point Technologies (Mauritius) Ltd

 

Multek Display Cayman Ltd.

 

100.00

 

Mauritius

 

 

 

 

 

 

 

Flextronics International Asia-Pacific Ltd.

 

Flextronics International Ltd.

 

100.00

 

Mauritius

 

 

 

 

 

 

 

Flextronics Sales & Marketing (A-P) Ltd.

 

Flextronics International Ltd.

 

100.00

 

Mauritius

 

 

 

 

 

 

 

Flextronics International USA, Inc.

 

Flextronics International Holding LLC

 

100.00

 

California, U.S.A.

 

--------------------------------------------------------------------------------

*                             All Material Subsidiaries and all Significant
Subsidiaries are 100% owned, directly or indirectly, by Flextronics
International Ltd.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 5.21

 

IDENTIFICATION NUMBERS FOR THE COMPANY AND
DESIGNATED BORROWERS THAT ARE FOREIGN SUBSIDIARIES

 

Designated Borrower

 

Identification Number

 

Jurisdiction of Organization

Flextronics International Ltd.

 

1990-02645-H

 

Singapore

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING SECURED INDEBTEDNESS

 

Borrower

 

Lender

 

TYPE

 

US Dollar 
Equivalent 
Outstanding 
Amount (as 
of March 31, 
2007)

 

Collateral Pledge 
Type

 

 

 

 

 

 

 

 

 

PCBA Houston, TX
(Parent)

 

Yale Financial Services

 

Capital Lease

 

$

691.71

 

Yale Forklift

 

 

 

 

 

 

 

 

 

MECH Morgan Hill, CA
(Parent)

 

Komo Machine, Inc.

 

Capital Lease

 

$

426,555.51

 

Komo CNC tools

 

 

 

 

 

 

 

 

 

China SSC

 

Fuji Xerox

 

Capital Lease

 

$

2,274.27

 

Fuji Xerox Photocopy machine

 

 

 

 

 

 

 

 

 

Total Secured Debt

 

 

 

 

 

$

429,521.49

 

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 7.05

 

INVESTMENTS

 

None.

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

COMPANY

and DESIGNATED BORROWERS:

 

Flextronics International Ltd.

 

Flextronics International Ltd.

Flextronics International Bermuda

Century House

16 Par-la-Ville Road

Hamilton HM 08, Bermuda

 

Flextronics International Ltd.

2 Changi South Lane

Singapore 486123

Attention: Chief Financial Officer

Telephone:

Telecopier:

Electronic Mail:

Website Address:

 

With courtesy copy to:

 

Flextronics International USA, Inc.

847 Gibraltar Drive

Milpitas, CA 95035

Attention: Corporate Treasury

Telephone:

Telecopier:

Electronic Mail:

 

Flextronics International USA, Inc.

(Identification Number: 94-3061570)

 

Flextronics International USA, Inc.

847 Gibraltar Drive

Milpitas, CA 95035

Attention: Corporate Treasury

Telephone:

Telecopier:

Electronic Mail:

 

1

--------------------------------------------------------------------------------


 

With courtesy copy to:

 

Flextronics International USA, Inc.

847 Gibraltar Drive

Milpitas, CA 95035

Attention: Chief Financial Officer

Telephone:

Telecopier:

Electronic Mail:

Website Address:

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office

 

(for payments and Requests for Credit Extensions):

 

Bank of America, N.A.

Street Address:  2001 Clayton Rd., Bldg B Second Floor

Mail Code:  CA4-702-02-25

City, State ZIP Code:  Concord, CA  94520

Attention:

Telephone:

Telecopier:

Electronic Mail:

 

Bank of America payment instructions USD:

Bank of America, N.A., New York

ABA#

Account Number:

Account Name:  Corporate Loans

Ref:  Flextronics

Attn:

 

Bank of America payment instructions EUR:

Bank of America, London, England

Account Number:

Swift:

Ref:  Flextronics

Attn:  Credit Services

 

4

--------------------------------------------------------------------------------


 

Bank of America payment instructions GBP:

Bank of America (sort code 16-50-50):  London

Account Number:

Swift:

Ref:  Flextronics

Attn:  Credit Services

 

Bank of America payment instructions JPY:

Bank of America, Tokyo

Account Number:

Swift:

Ref:  Flextronics

Attn:  Credit Services

 

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

Street Address:  1455 Market St, 5th Floor

Mail Code:  CA5-701-05-19

City, State ZIP Code:  San Francisco, CA  94103

Attention:

Telephone:

Telecopier:

Electronic Mail:

 

L/C ISSUERS:

 

Bank of America, N.A.

Street Address:  1000 W Temple

Mail Code:  CA9-705-07-05

City, State ZIP Code:  Los Angeles, CA  90012-1514

Attention:

Telephone:

Telecopier:

Electronic Mail:

 

The Bank of Nova Scotia

Street Address:  720 King Street, 2nd Floor

City, State ZIP Code:  Toronto, Ontario, CANADA M5V 2T3

Attention:

Telephone:

Telecopier:

Electronic Mail:

 

4

--------------------------------------------------------------------------------


 

Union Bank, N.A.

Street Address:  99 Almaden Blvd, Suite 200

City, State ZIP Code:  San Jose, CA  95113

Attention:

Telephone:

Telecopier:

Electronic Mail:

 

SWING LINE LENDER:

Bank of America, N.A.

Street Address:  2001 Clayton Rd., Bldg B Second Floor

Mail Code:  CA4-702-02-25

City, State ZIP Code:  Concord, CA  94520

Attention:

Telephone:

Telecopier:

Electronic Mail:

 

LENDERS:

 

BANK OF AMERICA N.A.

 

Lender’s Office (for payments and Requests for Credit Extensions):

 

Bank of America, N.A.

Street Address:  2001 Clayton Rd., Bldg B Second Floor

Mail Code:  CA4-702-02-25

City, State ZIP Code:  Concord, CA  94520

Attention:

Telephone:

Telecopier:

Electronic Mail:

 

Notices (other than Requests for Credit Extensions):

 

Bank of America, N.A.

315 Montgomery Street, 6th Floor

Mail Code: CA5-704-06-37

San Francisco, CA  94104

Attention:

Telephone:

Telecopier:

Electronic Mail:

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                        ,        

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of October 19, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Flextronics International Ltd., a Singapore company
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.

 

The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (the “Applicable Designated
Borrower”) (select one):

 

o  A Borrowing of Committed Loans

o  A conversion or continuation of Loans

 

 

1.

On       (a Business Day).

 

 

2.

In the amount of            .

 

 

3.

Comprised of                 .

 

[Type of Committed Loan requested]

 

 

4.

In the following
currency:                                                       

 

 

5.

For Eurocurrency Rate Loans: with an Interest Period of      months.

 

 

6.

On behalf of                                                          [insert
name of Applicable Designated Borrower].

 

The Revolving Credit Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01(b) of the Agreement.

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                        ,         

 

To:                              Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of October 19, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Flextronics International Ltd., a Singapore company
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.             On         (a Business Day).

 

2.             In the amount of $        .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF TERM NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                           or registered assigns (the “Term
Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Term Loan made by the Term Lender to the
Borrower under that certain Credit Agreement, dated as of October 19, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among Flextronics International Ltd., the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Term Lender in the currency in which such Term Loan was
denominated and in Same Day Funds at the Administrative Agent’s Office for such
currency.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

 

This Term Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein.  This Term Note is also entitled to the
benefits of the Subsidiary Guaranty.  Upon the occurrence and continuation of
one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Term Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Term Loans made
by the Term Lender shall be evidenced by one or more loan accounts or records
maintained by the Term Lender in the ordinary course of business.  The Term
Lender may also attach schedules to this Term Note and endorse thereon the date,
amount, currency and maturity of its Term Loans and payments with respect
thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

C-1-1

--------------------------------------------------------------------------------


 

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-1-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of 
Term Loan 
Made

 

Currency 
and 
Amount of 
Term Loan 
Made

 

End of 
Interest 
Period

 

Amount of 
Principal or 
Interest 
Paid This 
Date

 

Outstanding
Principal 
Balance 
This Date

 

Notation 
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

C-1-3

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF REVOLVING CREDIT NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                           or registered assigns (the “Revolving
Credit Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Revolving Credit Loan from
time to time made by the Revolving Credit Lender to the Borrower under that
certain Credit Agreement, dated as of October 19, 2011 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Flextronics International Ltd., the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement.  Except as otherwise provided in Section 2.04(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the
Revolving Credit Lender in the currency in which such Revolving Credit Loan was
denominated and in Same Day Funds at the Administrative Agent’s Office for such
currency.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

 

This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Revolving Credit Note is
also entitled to the benefits of the [Company Guaranty][Subsidiary Guaranty]. 
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Revolving
Credit Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement.  Revolving Credit Loans made by the Revolving
Credit Lender shall be evidenced by one or more loan accounts or records
maintained by the Revolving Credit Lender in the ordinary course of business.
The Revolving Credit Lender may also attach schedules to this Revolving Credit
Note and endorse thereon the date, amount, currency and maturity of its
Revolving Credit Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

C-2-1

--------------------------------------------------------------------------------


 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

[OR]

 

 

 

[APPLICABLE DESIGNATED BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of 
Revolving 
Credit Loan 
Made

 

Currency 
and 
Amount of 
Revolving 
Credit Loan 
Made

 

End of 
Interest 
Period

 

Amount of 
Principal or 
Interest 
Paid This 
Date

 

Outstanding
Principal 
Balance 
This Date

 

Notation 
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-2-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:              ,

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of October 19, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Flextronics International Ltd., a Singapore company
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                   of the Company,
and that, as such, he/she is authorized to execute and deliver this Certificate
to the Administrative Agent on the behalf of the Company, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             The Company has delivered the year-end audited Financial
Statements required by Section 6.01(b) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             The Company has delivered the unaudited Financial Statements
required by Section 6.01(a) of the Agreement for the fiscal quarter of the
Company ended as of the above date.  Such financial statements fairly present
the financial condition, results of operations and cash flows of the Company and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by such financial statements.

 

3.             A review of the activities of the Company during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Company performed and observed
all its Obligations under the Loan Documents, and

 

[select one:]

 

D-1

--------------------------------------------------------------------------------


 

[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.             The representations and warranties of (i) the Borrowers contained
in Article V of the Agreement and (ii) each Loan Party contained in each other
Loan Document or in any document furnished at any time under or in connection
with the Loan Documents, are (A) in the case of representations and warranties
that are qualified as to materiality, true and correct, and (B) in the case of
representations and warranties that are not qualified as to materiality, true
and correct in all material respects, in each case on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct or true and correct
in all material respects, as the case may be, as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in Section 5.09 of the Agreement shall be deemed to refer
to the most recent statements furnished pursuant to subsections (a) and (b) of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

 

5.             The financial covenant analyses and information set forth on
Schedules 1 and 2 attached hereto are true and accurate on and as of the date of
this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                                   ,                       .

 

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                    (“Statement Date”)

 

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.

Section 7.12(b) — Interest Coverage Ratio.

 

 

 

 

 

 

 

A.

EBITDA for four consecutive fiscal quarters ending on above date (“Subject
Period”):

 

 

 

 

 

 

 

 

 

 

1.

Net income or net loss (before provision for income taxes) for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

2.

All Interest Expense for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

3.

Depreciation expenses for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

4.

Amortization expenses for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

5.

Non-cash charges for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

6.

One-time cash charges associated with merger or acquisition-related expenses
which are paid in the Subject Period:

 

$

 

 

 

 

 

 

 

 

 

7.

One-time cash charges associated with restructuring costs which are paid in the
Subject Period:

 

$

 

 

 

 

 

 

 

 

 

8.

One-time cash charges associated with net losses from the early extinguishment
of notes or other Indebtedness, which are paid in the Subject Period:

 

$

 

 

 

 

 

 

 

 

 

9.

Sum of Lines I.A. 6 + 7 + 8 (not exceeding $100,000,000 for Subject Period):

 

$

 

 

 

 

 

 

 

 

 

10.

EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 9):

 

$

 

 

 

 

 

 

 

 

B.

Interest Expense:

 

 

 

 

 

 

 

 

 

 

1.

All “interest expense” for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

2.

All non-cash interest included in Line I.B.1:

 

$

 

 

 

 

 

 

 

 

 

3.

Total Interest Expense (Line I.B.1 — 2):

 

$

 

 

D-3

--------------------------------------------------------------------------------


 

 

C.

Interest Coverage Ratio (Line I.A.10 ¸ I.B.3):

 

 

 

 

 

 

 

 

 

Minimum required:

 

3.00 to 1.00

 

 

 

 

 

 

II.

Section 7.12(a) — Debt/EBITDA Ratio.

 

 

 

 

 

 

 

 

 

A.

Total Indebtedness at Statement Date:

 

$

 

 

 

 

 

 

 

B.

EBITDA for Subject Period (Line I.A.10 above):

 

$

 

 

 

 

 

 

 

C.

Debt/EBITDA Ratio (Line II.A ¸ Line II.B):

 

 

 

 

 

 

 

 

 

Maximum permitted:

 

4.00 to 1.00

 

D-4

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

EBITDA
(in accordance with the definition of EBITDA
as set forth in the Agreement)

 

EBITDA

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve
Months
Ended

 

net income or net loss for Subject Period

 

 

 

 

 

 

 

 

 

 

 

+ all Interest Expense for Subject Period

 

 

 

 

 

 

 

 

 

 

 

+ depreciation expenses for Subject Period

 

 

 

 

 

 

 

 

 

 

 

+ amortization expenses for Subject Period

 

 

 

 

 

 

 

 

 

 

 

+ non-cash charges for Subject Period

 

 

 

 

 

 

 

 

 

 

 

+ one-time cash charges, calculated in accordance with GAAP, associated with
merger-or-acquisition related expenses which are paid in the Subject Period

 

 

 

 

 

 

 

 

 

 

 

+ one-time cash charges, calculated in accordance with GAAP, associated with
restructuring costs which are paid in the Subject Period

 

 

 

 

 

 

 

 

 

 

 

+ one-time cash charges, calculated in accordance with GAAP, associated with net
losses from the early extinguish-ment of notes or other Indebtedness, which are
paid in the Subject Period

 

 

 

 

 

 

 

 

 

 

 

= EBITDA

 

 

 

 

 

 

 

 

 

 

 

 

D-5

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.            
Assignor[s]:                                                           

 

--------------------------------------------------------------------------------

(1)  For bracket language here and elsewhere in the form relating to the
Assignors(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracket language here and elsewhere in the form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

E-1

--------------------------------------------------------------------------------


 

 

 

                                                    

 

 

 

2.

Assignee[s]:

                                                    

 

 

 

 

 

                                                    

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

 

3.

Borrower(s):  Flextronics International Ltd. and Designated Borrowers.

 

 

4.

Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement.

 

 

5.

Credit Agreement:  Credit Agreement, dated as of October 19, 2011, among
Flextronics International Ltd., the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent and Swing Line Lender.

 

 

6.

Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s]
(6)

 

Facility
Assigned(7)

 

Aggregate
Amount of
Commitment/ 
Loans
for all Lenders(8)

 

Amount of
Commitment/ 
Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(9)

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

                 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

                 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

                 

%

 

 

 

[7.          Trade Date:                                      ](10)

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

(6)  List each Assignee, as appropriate.

(7)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term A Commitment”, etc.).

(8)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(9)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(10)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-2

--------------------------------------------------------------------------------


 

 

Assignor

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

[Consented to and](11) Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

[Consented to:](12)

 

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(11)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(12)  To be added only if the consent of the Borrower and/or other parties (e,g,
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

E-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

FLEXTRONICS INTERNATIONAL LTD.

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.          Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii), (v) and (vii) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not

 

E-4

--------------------------------------------------------------------------------


 

taking action under the Loan Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

E-5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF

COMPANY GUARANTY

 

THIS GUARANTY (this “Guaranty”), dated as of October 19, 2011, is made by
Flextronics International Ltd., a Singapore company acting, subject to
Section 23 hereof, through its Bermuda branch (the “Guarantor”), in favor of the
Lenders from time to time party to the Credit Agreement referred to below and
Bank of America, as Administrative Agent.

 

A.            The Guarantor, the Designated Borrowers, the Lenders from time to
time party thereto (each a “Lender” and, collectively, together with the Swing
Line Lender and the L/C Issuers, the “Lenders”) and the Administrative Agent are
parties to a Credit Agreement dated as of October 19, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”).

 

B.            The Designated Borrowers are Subsidiaries of the Guarantor.

 

C.            It is a condition precedent to the making of Loans to and the
issuance of Letters of Credit for the account of the Borrowers under the Credit
Agreement that the Guarantor guarantee the indebtedness and other obligations of
each Designated Borrower to the Guaranteed Parties under or in connection with
the Credit Agreement.

 

D.            The Guarantor, as the parent of the Designated Borrowers, will
derive substantial direct and indirect benefits from the making of the Loans to
and the issuance of Letters of Credit for the account of the Designated
Borrowers pursuant to the Credit Agreement (which benefits are hereby
acknowledged by the Guarantor).

 

Accordingly, to induce the Administrative Agent and the Lenders to enter into
the Credit Agreement, and in consideration thereof, the Guarantor hereby agrees
as follows:

 

SECTION 1. Definitions; Interpretation.

 

(a)           Terms Defined in Credit Agreement.  All capitalized terms used in
this Guaranty (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.

 

(b)           Certain Defined Terms.  As used in this Guaranty (including in the
recitals hereof), the following terms shall have the following meanings:

 

“Agreement Currency” has the meaning set forth in Section 22.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§ 101, et seq.).

 

“Collateral” means any property and interests and proceeds thereof now or
hereafter acquired by the Guarantor, any Designated Borrower or any other Person
in which a Lien shall exist in favor of the Guaranteed Parties to secure the
Guaranteed Obligations.

 

F-1

--------------------------------------------------------------------------------


 

“Collateral Documents” means any agreement pursuant to which the Guarantor, any
Designated Borrower or any other Person provides a Lien on any Collateral
securing any or all of the Guaranteed Obligations and all filings, documents and
agreements made or delivered pursuant thereto.

 

“Credit Agreement” has the meaning specified in the recitals to this Guaranty.

 

“Guaranteed Obligations” has the meaning set forth in Section 2.

 

“Guaranteed Parties” means the Administrative Agent and each Lender.

 

“Guarantor Documents” means this Guaranty and all other certificates, documents,
agreements and instruments delivered to any Guaranteed Party under or in
connection with this Guaranty and the Loan Documents.

 

“Insolvency Proceeding” means, with respect to any Person, (i) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (ii) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in either case undertaken under
Debtor Relief Laws.

 

“Judgment Currency” has the meaning set forth in Section 22.

 

“Lenders” has the meaning specified in the recitals to this Guaranty.

 

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning set forth in Section 8(c).

 

“Taxes” has the meaning set forth in Section 8(b).

 

(c)           Interpretation.  The rules of interpretation set forth in Sections
1.02 and 1.03 of the Credit Agreement shall be applicable to this Guaranty and
are incorporated herein by this reference.

 

F-2

--------------------------------------------------------------------------------


 

SECTION 2. Guaranty.  The guarantor hereby absolutely, unconditionally and
irrevocably guarantees for the guaranteed parties, and their respective
successors, endorsees, transferees and assigns, the full and prompt payment when
due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) of all the indebtedness, liabilities and
other payment obligations of each designated borrower (now existing or hereafter
arising pursuant to Section 2.14 of the credit agreement) to the guaranteed
parties under or in connection with the credit agreement, the notes and the
other loan documents, including all unpaid principal of the loans, all interest
accrued thereon, all amounts owing in respect of the l/c obligations, all fees
due under the credit agreement and all other amounts payable by each designated
borrower to the guaranteed parties thereunder, in connection therewith, and in
connection with any other loan document.  The terms “Indebtedness,”
“Liabilities” and “Obligations” are used herein in their most comprehensive
sense and include any and all advances, debts, obligations and liabilities,
whether now existing or hereafter arising, whether voluntary or involuntary and
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, and whether recovery upon such indebtedness,
liabilities and obligations may be or hereafter become unenforceable or shall be
an allowed or disallowed claim under any debtor relief laws, and including
interest that accrues after the commencement by or against any designated
borrower or any affiliate thereof of any proceeding under any debtor relief laws
naming such person as the debtor in such proceeding.  The foregoing
indebtedness, liabilities and other obligations of each designated borrower, and
all other indebtedness, liabilities and obligations to be paid or performed by
the guarantor in connection with this guaranty (including any and all amounts
due under Section 12), shall hereinafter be collectively referred to as the
“Guaranteed Obligations.”

 

SECTION 3. Liability of Guarantor.  The liability of the guarantor under this
guaranty shall be irrevocable, absolute, independent and unconditional, and
shall not be affected by any circumstance which might constitute a discharge of
a surety or guarantor other than the indefeasible payment and performance in
full of all guaranteed obligations.  In furtherance of the foregoing and without
limiting the generality thereof, the guarantor agrees as follows:

 

(a)           the Guarantor’s liability hereunder shall be the immediate,
direct, and primary obligation of the Guarantor and shall not be contingent upon
any Guaranteed Party’s

 

F-3

--------------------------------------------------------------------------------


 

exercise or enforcement of any remedy it may have against any Designated
Borrower or any other Person, or against any Collateral;

 

(b)           this Guaranty is a guaranty of payment when due and not merely of
collectibility;

 

(c)           the Guaranteed Parties may enforce this Guaranty upon the
occurrence and during the continuance of an Event of Default notwithstanding the
existence of any dispute between any of the Guaranteed Parties and any
Designated Borrower with respect to the existence of such Event of Default;

 

(d)           the Guarantor’s payment of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge the
Guarantor’s liability for any portion of the Guaranteed Obligations remaining
unsatisfied; and

 

(e)           the Guarantor’s liability with respect to the Guaranteed
Obligations shall remain in full force and effect without regard to, and shall
not be impaired or affected by, nor shall the Guarantor be exonerated or
discharged by, any of the following events:

 

(i)            any Insolvency Proceeding with respect to any Designated
Borrower, the Guarantor, any other Loan Party or any other Person;

 

(ii)           any limitation, discharge, or cessation of the liability of any
Designated Borrower, the Guarantor, any other Loan Party or any other Person for
any Guaranteed Obligations due to any statute, regulation or rule of law, or any
invalidity or unenforceability in whole or in part of any of the Guaranteed
Obligations or the Loan Documents;

 

(iii)          any merger, acquisition, consolidation or change in structure of
any Designated Borrower, the Guarantor or any other Loan Party or Person, or any
sale, lease, transfer or other disposition of any or all of the assets or shares
of any Designated Borrower, the Guarantor, any other Loan Party or other Person;

 

(iv)          any assignment or other transfer, in whole or in part, of any
Guaranteed Party’s interests in and rights under this Guaranty or the other Loan
Documents, including any Guaranteed Party’s right to receive payment of the
Guaranteed Obligations, or any assignment or other transfer, in whole or in
part, of any Guaranteed Party’s interests in and to any of the Collateral;

 

(v)           any claim, defense, counterclaim or setoff, other than that of
prior performance, that any Designated Borrower, the Guarantor, any other Loan
Party or other Person may have or assert, including any defense of incapacity or
lack of corporate or other authority to execute any of the Loan Documents;

 

(vi)          any Guaranteed Party’s amendment, modification, renewal,
extension, cancellation or surrender of any Loan Document, any Guaranteed
Obligations, or any Collateral, or any Guaranteed Party’s exchange, release, or
waiver of any Collateral;

 

F-4

--------------------------------------------------------------------------------


 

(vii)         any Guaranteed Party’s exercise or nonexercise of any power, right
or remedy with respect to any of the Collateral, including any Guaranteed
Party’s compromise, release, settlement or waiver with or of any Designated
Borrower, any other Loan Party or any other Person;

 

(viii)        any Guaranteed Party’s vote, claim, distribution, election,
acceptance, action or inaction in any Insolvency Proceeding related to the
Guaranteed Obligations;

 

(ix)           any impairment or invalidity of any of the Collateral or any
other collateral securing any of the Guaranteed Obligations or any failure to
perfect any of the Liens of the Guaranteed Parties thereon or therein; and

 

(x)            any other guaranty, whether by the Guarantor or any other Person,
of all or any part of the Guaranteed Obligations or any other indebtedness,
obligations or liabilities of any Designated Borrower to any Guaranteed Party.

 

SECTION 4. Consents of Guarantor.  The guarantor hereby unconditionally consents
and agrees that, without notice to or further assent from the guarantor:

 

(a)           the principal amount of the Guaranteed Obligations may be
increased or decreased and additional Obligations of the Loan Parties under the
Loan Documents may be incurred, by one or more amendments, modifications,
renewals or extensions of any Loan Document or otherwise;

 

(b)           the time, manner, place or terms of any payment under any Loan
Document may be extended or changed, including by an increase or decrease in the
interest rate on any Guaranteed Obligation or any fee or other amount payable
under such Loan Document, by an amendment, modification or renewal of any Loan
Document or otherwise;

 

(c)           the time for any Designated Borrower’s (or any other Person’s)
performance of or compliance with any term, covenant or agreement on its part to
be performed or observed under any Loan Document may be extended, or such
performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as the Guaranteed Parties may deem proper;

 

(d)           any Guaranteed Party may discharge or release, in whole or in
part, any other Loan Party or any other Person liable for the payment and
performance of all or any part of the Guaranteed Obligations, and may permit or
consent to any such action or any result of such action, and shall not be
obligated to demand or enforce payment upon any of the Collateral or any other
collateral, nor shall any Guaranteed Party be liable to the Guarantor for any
failure to collect or enforce payment or performance of the Guaranteed
Obligations from any Person or to realize on the Collateral or other collateral
therefor;

 

(e)           in addition to the Collateral, the Guaranteed Parties may take and
hold other security (legal or equitable) of any kind, at any time, as collateral
for the Guaranteed Obligations, and may, from time to time, in whole or in part,
exchange, sell, surrender, release,

 

F-5

--------------------------------------------------------------------------------


 

subordinate, modify, waive, rescind, compromise or extend such security and may
permit or consent to any such action or the result of any such action, and may
apply such security and direct the order or manner of sale thereof;

 

(f)            the Guaranteed Parties may request and accept other guaranties of
the Guaranteed Obligations and any other indebtedness, obligations or
liabilities of any Designated Borrower to any Guaranteed Party and may, from
time to time, in whole or in part, surrender, release, subordinate, modify,
waive, rescind, compromise or extend any such guaranty and may permit or consent
to any such action or the result of any such action; and

 

(g)           the Guaranteed Parties may exercise, or waive or otherwise refrain
from exercising, any other right, remedy, power or privilege (including the
right to accelerate the maturity of any Loan and any power of sale) granted by
any Loan Document or other security document or agreement, or otherwise
available to any Guaranteed Party, with respect to the Guaranteed Obligations or
any of the Collateral, even if the exercise of such right, remedy, power or
privilege affects or eliminates any right of subrogation or any other right of
the Guarantor against the Designated Borrowers;

 

all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.

 

SECTION 5. Guarantor Waivers.

 

(a)           Certain Waivers.  The Guarantor waives and agrees not to assert:

 

(i)            any right to require any Guaranteed Party to marshal assets in
favor of any Designated Borrower, the Guarantor, any other Loan Party or any
other Person, to proceed against the Designated Borrowers, any other Loan Party
or any other Person, to proceed against or exhaust any of the Collateral, to
give notice of the terms, time and place of any public or private sale of
personal property security constituting the Collateral or other collateral for
the Guaranteed Obligations or comply with any other provisions of § 9-611 of the
New York Uniform Commercial Code (or any equivalent provision of any other
applicable law) or to pursue any other right, remedy, power or privilege of any
Guaranteed Party whatsoever;

 

(ii)           the defense of the statute of limitations in any action hereunder
or for the collection or performance of the Guaranteed Obligations;

 

(iii)          any defense arising by reason of any lack of corporate or other
authority or any other defense of the Designated Borrowers or any other Person;

 

(iv)          any defense based upon any Guaranteed Party’s errors or omissions
in the administration of the Guaranteed Obligations;

 

(v)           any rights to set-offs and counterclaims;

 

(vi)          any defense based upon an election of remedies (including, if
available, an election to proceed by nonjudicial foreclosure) which destroys or
impairs the

 

F-6

--------------------------------------------------------------------------------


 

subrogation rights of the Guarantor or the right of the Guarantor to proceed
against any Designated Borrower or any other obligor of the Guaranteed
Obligations for reimbursement; and

 

(vii)         without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or which may conflict with the terms of this Guaranty.

 

(b)           Additional Waivers.

 

(i)            The Guarantor waives any and all notice of the acceptance of this
Guaranty, and any and all notice of the creation, renewal, modification,
extension or accrual of the Guaranteed Obligations, or the reliance by the
Guaranteed Parties upon this Guaranty, or the exercise of any right, power or
privilege hereunder.  The Guaranteed Obligations shall conclusively be deemed to
have been created, contracted, incurred and permitted to exist in reliance upon
this Guaranty.  The Guarantor waives promptness, diligence, presentment,
protest, demand for payment, notice of default, dishonor or nonpayment and all
other notices to or upon the Designated Borrowers, the Guarantor or any other
Person with respect to the Guaranteed Obligations.

 

(ii)           Until the Guaranteed Obligations have been paid in full in cash,
the Guarantor waives (A) any defenses the Guarantor may have to the Guaranty by
reason of an election of remedies by the Guaranteed Parties, (B) any rights or
defenses the Guarantor may have by reason of protection afforded to any
Designated Borrower or any other Loan Party pursuant to the anti-deficiency or
other laws of the State of New York limiting or discharging the Designated
Borrowers’ or such other Loan Party’s indebtedness, (C) any defenses arising by
reason of any disability or other defense of the Designated Borrowers or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of any Guaranteed Party) of the liability of any Designated
Borrower, (D) any defenses based on any claim that the Guarantor’s obligations
exceed or are more burdensome than those of the Designated Borrowers, (E) any
right to compel any Guaranteed Party to proceed against or exhaust any security
for the Guaranteed Obligations (or to proceed against such security in a
particular order) or to pursue any other remedy in such Guaranteed Party’s power
whatsoever, and (F) any benefit of and any right to participate in any security
now or hereafter held by the Guaranteed Parties.

 

(iii)          The Guarantor warrants and agrees that each of the waivers set
forth herein is made with full knowledge of its significance and consequences
and that if any such waivers are determined to be contrary to any applicable law
or public policy, such waivers shall be effective only to the maximum extent
permitted by applicable law.

 

(c)           Independent Obligations.  The obligations of the Guarantor
hereunder are independent of and separate from the obligations of any other
guarantor of the Guaranteed Obligations, the Designated Borrowers and any other
Loan Party and upon the occurrence and during the continuance of any Event of
Default, a separate action or actions may be brought against the Guarantor,
whether or not the Designated Borrowers or any such other Loan Party is joined
therein or a separate action or actions are brought against any Designated
Borrower or any such other Loan Party.

 

F-7

--------------------------------------------------------------------------------


 

(d)           Financial Condition of Designated Borrowers.  The Guarantor shall
not have any right to require any Guaranteed Party to obtain or disclose any
information with respect to:  (i) the financial condition or character of the
Designated Borrowers or the ability of the Designated Borrowers to pay and
perform the Obligations; (ii) the Guaranteed Obligations; (iii) the Collateral;
(iv) the existence or nonexistence of any other guarantees of all or any part of
the Guaranteed Obligations; (v) any action or inaction on the part of any
Guaranteed Party or any other Person; or (vi) any other matter, fact or
occurrence whatsoever.

 

SECTION 6. Subrogation.  Until the guaranteed obligations (other than contingent
indemnification obligations) shall be satisfied in full and the commitments
shall be terminated, the guarantor shall not have, and the guarantor shall not
directly or indirectly exercise, (a) any rights that it may acquire by way of
subrogation under this guaranty, by any payment hereunder or otherwise, (b) any
rights of contribution, indemnification, reimbursement or similar suretyship
claims arising out of this guaranty, or (c) any other right which it might
otherwise have or acquire (in any way whatsoever) which could entitle it at any
time to share or participate in any right, remedy or security of any guaranteed
party as against the designated borrowers or any other loan party, whether in
connection with this guaranty, any of the other loan documents or otherwise.  If
any amount shall be paid to the guarantor on account of the foregoing rights at
any time when all the guaranteed obligations shall not have been paid in full,
such amount shall be held in trust for the benefit of the guaranteed parties and
shall forthwith be paid to the administrative agent to be credited and applied
to the guaranteed obligations, whether matured or unmatured, in accordance with
the terms of the loan documents.  Upon the indefeasible payment in full of the
guaranteed obligations and the termination of all commitments, the guarantor
shall be subrogated to the rights of the guaranteed parties against the
designated borrowers to the extent otherwise permitted by law; provided that
such subrogation shall not (i) constitute a representation or warranty, express
or implied, by any guaranteed party as to the enforceability or collectibility
of any obligations of the designated borrowers under the loan documents or as to
the perfection, priority or enforceability of any lien or security interest
contained in or relating to any loan document; (ii) grant to the guarantor any
right of recourse against any guaranteed party in respect thereof; (iii) give
rise to any duty on the part of any guaranteed party to cooperate with the
guarantor in the protection, preservation or enforcement of any rights the
guarantor may have against any designated borrower or any other loan party;
(iv) impair any guaranteed party’s unfettered discretion to settle or

 

F-8

--------------------------------------------------------------------------------


 

otherwise compromise any claims such guaranteed party may have against any
designated borrower or otherwise impair or affect any of the waivers or consents
contained herein; or (v) restrict any guaranteed party from enforcing or
forbearing from enforcing any of its rights or remedies against any designated
borrower; provided, further, that the guarantor shall, upon demand, indemnify
each guaranteed party against any and all costs and expenses arising directly or
indirectly in connection with such right of subrogation.

 

SECTION 7. Continuing Guaranty; Reinstatement.

 

(a)           This Guaranty is a continuing guaranty and agreement of
subordination relating to any Guaranteed Obligations, including Guaranteed
Obligations which may exist continuously or which may arise from time to time in
connection with successive transactions consummated under the Credit Agreement
and the other Loan Documents, and the Guarantor expressly acknowledges that this
Guaranty shall remain in full force and effect notwithstanding that there may be
periods in which no Guaranteed Obligations exist.  This Guaranty shall continue
in effect and be binding upon the Guarantor until termination of the Commitments
and payment and performance in full of the Guaranteed Obligations.

 

(b)           This Guaranty shall continue to be effective or shall be
reinstated and revived, as the case may be, if, for any reason, any payment of
the Guaranteed Obligations by or on behalf of any of the Borrowers (or receipt
of any proceeds of Collateral) shall be rescinded, invalidated, declared to be
fraudulent or preferential, set aside, voided or otherwise required to be repaid
to the Borrower, its estate, trustee, receiver or any other Person (including
under the Bankruptcy  Code or other state or federal law), or must otherwise be
restored by the Administrative Agent or any Lender, whether as a result of
Insolvency Proceedings or otherwise.  To the extent any payment is so rescinded,
set aside, voided or otherwise repaid or restored, the Guaranteed Obligations
shall be revived in full force and effect without reduction or discharge for
such payment.

 

SECTION 8. Payments.

 

(a)           The Guarantor hereby agrees, in furtherance of the foregoing
provisions of this Guaranty and not in limitation of any other right which any
Guaranteed Party or any other Person may have against the Guarantor by virtue
hereof, upon the failure of any Designated Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under § 362(a) of the Bankruptcy Code or comparable provision of other
applicable Debtor Relief Laws), the Guarantor shall forthwith pay, or cause to
be paid, in cash, to the Administrative Agent an amount equal to the amount of
the Guaranteed Obligations then due as aforesaid (including interest which, but
for the filing of a petition in any Insolvency Proceeding with respect to any
Designated Borrower, would have accrued on such Guaranteed Obligations, whether
or not a claim is allowed against the Designated Borrower for such interest in
any such Insolvency Proceeding).  The Guarantor shall make each payment
hereunder, unconditionally in

 

F-9

--------------------------------------------------------------------------------


 

full without set-off, counterclaim or other defense, on the day when due in the
currency in which such Guaranteed Obligations are denominated in Same Day Funds,
to the Administrative Agent at such office of the Administrative Agent and to
such account as is specified in the Credit Agreement.

 

(b)           Any and all payments by or on account of any obligation of the
Guarantor hereunder shall be made without deduction or withholding for any
Taxes, except as required by applicable law.  If any applicable Law requires the
deduction or withholding of any Tax from any such payment, then the Guarantor
and, if applicable, the Administrative Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
Guarantor shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.  As soon as practicable after any payment of Taxes by the
Guarantor to a Governmental Authority pursuant to this Section 8, the Guarantor
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(c)           In addition, the Guarantor agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under the
Guarantor Documents or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, the Guarantor Documents
(hereinafter referred to as “Other Taxes”).

 

(d)           Without limiting the provisions of subsection (c) above, the
Guarantor shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(e)           The Guarantor shall indemnify the Administrative Agent and each
Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes and Other Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Guarantor by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(f)            Any payment by the Guarantor hereunder the application of which
is not otherwise provided for herein, shall be applied in the order specified in
Section 8.03 of the Credit Agreement.

 

F-10

--------------------------------------------------------------------------------


 

(g)           As soon as practicable after any payment of Taxes or Other Taxes
by Guarantor to a Governmental Authority, Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payments, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(h)           The agreements in this Section 8 shall survive the payment of all
Guaranteed Obligations.

 

SECTION 9. Consideration.  In order to induce the lenders to make loans to and
issue letters of credit for the account of the designated borrowers pursuant to
the credit agreement, the guarantor represents and warrants to each guaranteed
party that the guarantor has received at least “Reasonably Equivalent Value” (as
such phrase is used in § 548 of the bankruptcy code), and “Fair Consideration”
(as such term is used in § 272 of the new york uniform fraudulent conveyance
act) and more than sufficient consideration to support its obligations hereunder
in respect of the guaranteed obligations and under any of the collateral
documents to which it is a party.

 

SECTION 10. Notices.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission) and mailed, faxed, emailed (subject to the provisions
of the final sentence of this Section 10) or delivered, in the case of the
guarantor, to the address or facsimile number or email address specified on the
signature page hereof, and in the case of any guaranteed party, to the address
or facsimile number or email address specified in the credit agreement, or to
such other address, facsimile number or email address as shall be designated by
such party in a notice to the other parties.  All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of
(a) actual receipt by the intended recipient and (b) (i) if delivered by hand or
by courier, when signed for by the intended recipient; (ii) if delivered by
mail, four business days after deposit in the mails, postage prepaid; (iii) if
delivered by facsimile, when sent and receipt has been confirmed by telephone,
when delivered; and (iv) if delivered by electronic mail (which form of delivery
is subject to the provisions of the final sentence of this Section 10), when
delivered. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder. Electronic mail and internet and
intranet websites may be used only to distribute routine communications, and to

 

F-11

--------------------------------------------------------------------------------


 

distribute documents for execution by the parties thereto, and may not be used
for any other purpose.

 

SECTION 11. No Waiver; Cumulative Remedies.  No failure by any guaranteed party
to exercise, and no delay by any such person in exercising, any right, remedy,
power or privilege hereunder or under any other guarantor document shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.  The
rights, remedies, powers and privileges herein or therein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

SECTION 12. Costs and Expenses.

 

(a)           Costs and Expenses.  The Guarantor shall: (i) pay or reimburse the
Administrative Agent for all reasonable costs and expenses incurred in
connection with the development, preparation, negotiation and execution of this
Guaranty and the other Guarantor Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all reasonable costs and expenses of counsel; and (ii) pay or
reimburse the Administrative Agent and each other Guaranteed Party for all costs
and expenses incurred in connection with the enforcement, attempted enforcement,
or preservation of any rights or remedies under this Guaranty or the other
Guarantor Documents (including all such costs and expenses incurred during any
“workout” or restructuring in respect of the Guaranteed Obligations and during
any legal proceeding, including any proceeding under any Debtor Relief Laws),
including all costs and expenses of counsel.  The foregoing costs and expenses
shall include all search, filing, recording, title insurance and appraisal
charges and fees and taxes related thereto, and other out-of-pocket expenses
incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by any Guaranteed Party.

 

(b)           Interest.  Any amounts payable by the Guarantor under this
Section 12 or otherwise under this Guaranty if not paid upon demand shall bear
interest from the date of such demand until paid in full, at a fluctuating
interest rate per annum at all times equal to the Default Rate applicable to
Base Rate Loans to the fullest extent permitted by applicable Law.  Any such
interest shall be due and payable upon demand and shall be calculated on the
basis of a year of 365 or 366 days, as the case may be, and the actual number of
days elapsed.

 

(c)           Payment.  All amounts due under this Section 12 shall be payable
within ten Business Days after demand therefor.

 

(d)           Survival.  The agreements in this Section 12 shall survive the
termination of the Commitments and repayment of all Guaranteed Obligations.

 

F-12

--------------------------------------------------------------------------------


 

SECTION 13. Right of Set-Off.  In addition to any rights and remedies of the
lenders provided by law, upon the occurrence and during the continuance of any
event of default each lender, the l/c issuer and each of their respective
affiliates is authorized at any time and from time to time, without prior notice
to the guarantor, any such notice being waived by the guarantor to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such lender, the l/c issuer or any such
affiliate to or for the credit or the account of the guarantor against any and
all obligations owing to such lender or the l/c issuer, now or hereafter
existing, irrespective of whether or not the administrative agent or such lender
or l/c issuer shall have made demand under this guaranty or any other guarantor
document and although such obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
indebtedness.  Each of the lenders and l/c issuers agree (by its acceptance
hereof) promptly to notify the guarantor and the administrative agent after any
such set-off and application made by such lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of each lender, the l/c issuer and their respective
affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such lender, the l/c issuer or their
respective affiliates may have.

 

SECTION 14. Marshalling; Payments Set Aside.  Neither the administrative agent
nor any other guaranteed party shall be under any obligation to marshal any
assets in favor of the guarantor or any other person or against or in payment of
any or all of the guaranteed obligations.  To the extent that the guarantor
makes a payment to any guaranteed party, or any guaranteed party exercises its
right of set-off, and such payment or the proceeds of such set-off or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any guaranteed party in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any insolvency
proceeding or otherwise, then (a) to the extent of such recovery the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
set-off had not occurred, and (b) each of the lenders severally agrees (by its
acceptance hereof) to pay to the administrative agent upon

 

F-13

--------------------------------------------------------------------------------


 

demand its pro rata share of any amount so recovered from or repaid by the
administrative agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the federal funds rate
from time to time in effect.

 

SECTION 15. Benefits of Guaranty.  This guaranty is entered into for the sole
protection and benefit of the administrative agent and each other guaranteed
party and their respective successors and assigns, and no other person (other
than any indemnitee specified herein) shall be a direct or indirect beneficiary
of, or shall have any direct or indirect cause of action or claim in connection
with, this guaranty.  The guaranteed parties, by their acceptance of this
guaranty, shall not have any obligations under this guaranty to any person other
than the guarantor, and such obligations shall be limited to those expressly
stated herein.

 

SECTION 16. Binding Effect; Assignment.

 

(a)                                  Binding Effect.  This Guaranty shall be
binding upon the Guarantor and its successors and assigns, and inure to the
benefit of and be enforceable by the Administrative Agent and each other
Guaranteed Party and their respective successors, endorsees, transferees and
assigns.

 

(b)                                 Assignment.  Except to the extent otherwise
provided in the Credit Agreement, the Guarantor shall not have the right to
assign or transfer its rights and obligations hereunder or under any other
Guarantor Documents without the prior written consent of the Required Lenders. 
Each Lender may, without notice to or consent by the Guarantor, sell, assign,
transfer or grant participations in all or any portion of such Lender’s rights
and obligations hereunder and under the other Guarantor Documents in connection
with any sale, assignment, transfer or grant of a participation by such Lender
in accordance with Section 10.06 of the Credit Agreement of or in its rights and
obligations thereunder and under the other Loan Documents.  In the event of any
grant of a participation, the participant (A) shall be deemed to have a right of
setoff under Section 13 in respect of its participation to the same extent as if
it were such “Guaranteed Party;” and (B) shall also be entitled to the benefits
of Section 12.

 

SECTION 17. Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 18. Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER

 

F-14

--------------------------------------------------------------------------------


 

based on contract, tort or any other theory).  Each party hereto (a) certifies
that no representative, agent or attorney of any other person has represented,
expressly or otherwise, that such other person would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
and the other parties hereto have been induced to enter into this guaranty and
the other guarantor documents by, among other things, the mutual waivers and
certifications in this Section.

 

SECTION 19. Entire Agreement; Amendments and Waivers.  This guaranty together
with the other guarantor documents embodies the entire agreement of the
guarantor with respect to the matters set forth herein and supersedes all prior
or contemporaneous agreements and understandings of the guarantor, verbal or
written, relating to the subject matter hereof and thereof and shall not be
amended except by written agreement of the guarantor, the administrative agent
and the required lenders.  No waiver of any rights of the guaranteed parties
under any provision of this guaranty or consent to any departure by the
guarantor therefrom shall be effective unless in writing and signed by the
administrative agent and the required lenders, or the administrative agent (with
the written consent of the required lenders).  Any such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

SECTION 20. Severability.  If any provision of this guaranty or the other
guarantor documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
guaranty and the other guarantor documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the
illegal, invalid or unenforceable provisions.  The invalidity of a provision in
a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

SECTION 21. Counterparts.  This guaranty may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

SECTION 22. Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a

 

F-15

--------------------------------------------------------------------------------


 

sum due hereunder or any other guarantor document in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the administrative agent could purchase the first
currency with such other currency on the business day preceding that on which
final judgment is given.  The obligation of the guarantor in respect of any such
sum due from it to any guaranteed party hereunder or under the other guarantor
documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of the credit agreement (the “Agreement Currency”), be
discharged only to the extent that on the business day following receipt by the
administrative agent of any sum adjudged to be so due in the judgment currency,
the administrative agent may in accordance with normal banking procedures
purchase the agreement currency with the judgment currency.  If the amount of
the agreement currency so purchased is less than the sum originally due to the
administrative agent from the guarantor in the agreement currency, the guarantor
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the administrative agent or the person to whom such obligation was
owing against such loss.  If the amount of the agreement currency so purchased
is greater than the sum originally due to the administrative agent in such
currency, the administrative agent (by its acceptance hereof) agrees to return
the amount of any excess to the guarantor (or to any other person who may be
entitled thereto under applicable law). The agreements in this Section 22 shall
survive the termination of the commitments and repayment of all guaranteed
obligations.

 

SECTION 23. Bermuda Branch; Full Recourse Obligations.  All the obligations of
the guarantor hereunder are incurred by flextronics international ltd., a
singapore corporation (“Fil”) at its bermuda branch located at canon’s court, 22
victoria street, hamilton hm 12 bermuda, and all payments hereunder including,
without limitation, payments of principal and interest, by the guarantor of the
guaranteed obligations will be made through its bermuda branch; provided,
however, that notwithstanding the foregoing, guarantor acknowledges and agrees
that the guarantor’s obligations hereunder are full recourse to fil, and are in
no manner limited to any extent to any branch thereof and shall in no manner
impair the administrative agent’s or any lender’s ability to enforce or collect
any of the guaranteed obligations from fil.

 

F-16

--------------------------------------------------------------------------------


 

SECTION 24. California Judicial Reference.  If any action or proceeding is filed
in a court of the state of california by or against any party hereto in
connection with any of the transactions contemplated by this guaranty or any
other loan document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to california code of civil procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “Provisional Remedy” as defined
in california code of civil procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 10.04 of the credit agreement, the guarantor shall be solely responsible
to pay all fees and expenses of any referee appointed in such action or
proceeding.

 

[Remainder of page intentionally left blank]

 

F-17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty, as of the date
first above written.

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

F-18

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SUBSIDIARY GUARANTY

 

THIS GUARANTY (this “Guaranty”), dated as of October 19, 2011, is made by each
of the undersigned (together, the “Guarantors”; each a “Guarantor”), in favor of
the Lenders from time to time party to the Credit Agreement referred to below
and Bank of America, N.A., as Administrative Agent and Swing Line Lender.

 

A.                                   Flextronics International, Ltd., a
Singapore company (the “Company”), the Designated Borrowers, the Lenders from
time to time party thereto (each a “Lender” and, collectively, together with the
Swing Line Lender and the L/C Issuers, the “Lenders”) and the Administrative
Agent are parties to a Credit Agreement dated as of October 19, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”).

 

B.                                     The Guarantors are Subsidiaries of the
Company.

 

C.                                     It is a condition precedent to the making
of Loans to and the issuance of Letters of Credit for the account of the Company
and the Designated Borrowers (together, the “Borrowers”) under the Credit
Agreement that the Guarantors guarantee the indebtedness and other obligations
of each Borrower to the Guaranteed Parties under or in connection with the
Credit Agreement.

 

D.                                    The Guarantors, as Subsidiaries or
Affiliates of the Borrowers, will derive substantial direct and indirect
benefits from the making of the Loans to and the issuance of Letters of Credit
for the account of the Borrowers pursuant to the Credit Agreement (which
benefits are hereby acknowledged by the Guarantors).

 

Accordingly, to induce the Administrative Agent and the Lenders to enter into
the Credit Agreement, and in consideration thereof, the Guarantors hereby agree
as follows:

 

SECTION 1. Definitions; Interpretation.

 

(a)                                  Terms Defined in Credit Agreement.  All
capitalized terms used in this Guaranty (including in the recitals hereof) and
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

(b)                                 Certain Defined Terms.  As used in this
Guaranty (including in the recitals hereof), the following terms shall have the
following meanings:

 

“Aggregate Guaranty Payments” shall mean, with respect to any Guarantor at any
time, the aggregate amount of all payments made by such Guarantor under this
Guaranty (including under Section 9 hereof) at or prior to such time.

 

G-1

--------------------------------------------------------------------------------


 

“Agreement Currency” has the meaning set forth in Section 24.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§ 101, et seq.).

 

“Collateral” means any property and interests and proceeds thereof now or
hereafter acquired by the Guarantors, any Borrower or any other Person in which
a Lien shall exist in favor of the Guaranteed Parties to secure the Guaranteed
Obligations.

 

“Collateral Documents” means any agreement pursuant to which the Guarantors, any
Borrower or any other Person provides a Lien on any Collateral securing any or
all of the Guaranteed Obligations and all filings, documents and agreements made
or delivered pursuant thereto.

 

“Credit Agreement” has the meaning specified in the recitals to this Guaranty.

 

“Fair Share” shall mean, with respect to any Guarantor at any time, an amount
equal to (i) a fraction, the numerator which is the Maximum Guaranty Amount of
such Guarantor and the denominator of which is the aggregate Maximum Guaranty
Amounts of all Guarantors, multiplied by (ii) the aggregate amount paid by all
Funding Guarantors under this Guaranty at or prior to such time.

 

“Fair Share Shortfall” shall mean, with respect to any Guarantor at any time,
the amount, if any, by which the Fair Share of such Guarantor at such time
exceeds the Aggregate Guaranty Payments of such Guarantor at such time.

 

“Funding Guarantor” has the meaning set forth in Section 9.

 

“Guaranteed Obligations” has the meaning set forth in Section 2.

 

“Guaranteed Parties” means the Administrative Agent and each Lender.

 

“Guarantor Documents” means this Guaranty and all other certificates, documents,
agreements and instruments delivered to any Guaranteed Party under or in
connection with this Guaranty and the Loan Documents.

 

“Insolvency Proceeding” means, with respect to any Person, (i) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (ii) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in either case undertaken under
Debtor Relief Laws.

 

“Judgment Currency” has the meaning set forth in Section 24.

 

“Lenders” has the meaning specified in the recitals to this Guaranty.

 

G-2

--------------------------------------------------------------------------------


 

“Maximum Guaranty Amount” shall mean, with respect to any Guarantor at any time,
(i) the full amount of the Guaranteed Obligations at such time or (ii) if any
court of competent jurisdiction determines in any action to enforce this
Guaranty that enforcement against such Guarantor for the full amount of the
Guaranteed Obligations is not lawful under or would be subject to avoidance
under Section 548 of the Bankruptcy Code or any applicable provision of any
comparable law of any state or other jurisdiction, then the maximum amount
lawful and not subject to such avoidance.

 

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning set forth in Section 8(c).

 

“Release Date” means, in respect of any Guarantor, the occurrence of any of the
following:  (i) the date of receipt by the Administrative Agent of an executed
Guarantor Release Certificate in compliance with Section 6.10(b) of the Credit
Agreement in relation to such Guarantor, or (ii) the date the Administrative
Agent receives actual notice of the consummation of any of the following in
relation to such Guarantor, provided such transactions are permitted under the
Credit Agreement:  (A) the sale of all or substantially all of the Equity
Securities issued by, or of all or substantially all of the assets of, such
Guarantor to a Person that is not FIL or any of its Affiliates, or (B) a
Substantial Spin-off of such Guarantor, (C) the dissolution, liquidation or
termination of the existence of such Guarantor, or (D) the merger or
amalgamation of such Guarantor with or into any Person other than FIL or any of
its Affiliates.

 

“Solvent” means, as to any Person at any time, that (i) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and as such liabilities are evaluated for purposes of
Section 101(32) of the Bankruptcy Code and, in the alternative, for purposes of
the New York Uniform Fraudulent Conveyance Act and other applicable state law;
(ii) the present fair saleable value of the property of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (iii) such Person is
able to realize upon its property and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business; (iv) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (v) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

 

G-3

--------------------------------------------------------------------------------


 

“Substantial Spin-off” means, in respect of any Guarantor, the sale, transfer or
distribution (including by means of a dividend) of 50% or more of the Equity
Securities of such Person entitled to vote for the board of directors or similar
governing body of such Person pursuant to a public offering or spin-off (by
means of a dividend) of such securities.

 

“Taxes” has the meaning set forth in Section 8(b).

 

(c)                                  Interpretation.  The rules of
interpretation set forth in Sections 1.02 and 1.03 of the Credit Agreement shall
be applicable to this Guaranty and are incorporated herein by this reference.

 

SECTION 2. Guaranty.

 

(a)                                  Each Guarantor hereby severally absolutely,
unconditionally and irrevocably guarantees for the Guaranteed Parties, and their
respective successors, endorsees, transferees and assigns, the full and prompt
payment when due (whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise) of all (and not merely a lesser
or proportional part of) the indebtedness, liabilities and other obligations of
each Borrower (now existing or hereafter arising pursuant to Section 2.14 of the
Credit Agreement) to the Guaranteed Parties under or in connection with the
Credit Agreement, the Notes and the other Loan Documents, including all unpaid
principal of the Loans, all interest accrued thereon, all amounts owing in
respect of L/C Obligations, all fees due under the Credit Agreement and all
other amounts payable by each Borrower to the Guaranteed Parties thereunder, in
connection therewith, and in connection with any other Loan Document.  The terms
“indebtedness,” “liabilities” and “obligations” are used herein in their most
comprehensive sense and include without limitation any and all advances, debts,
obligations and liabilities, whether now existing or hereafter arising, whether
voluntary or involuntary and whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, and whether recovery
upon such indebtedness, liabilities and obligations may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any Debtor Relief
Law, and including interest that accrues after the commencement by or against
any Borrower or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding.  The foregoing
indebtedness, liabilities and other obligations of each Borrower, and all other
indebtedness, liabilities and obligations to be paid or performed by the
Guarantors in connection with this Guaranty (including any and all amounts due
under Section 14), shall hereinafter be collectively referred to as the
“Guaranteed Obligations.”

 

(b)                                 To the extent that any court of competent
jurisdiction shall impose by final judgment under applicable law (including if
applicable, the New York Uniform Fraudulent Conveyance Act or other applicable
state law and §§ 544 and 548 of the Bankruptcy Code) any limitations on the
amount of any Guarantor’s liability with respect to the Guaranteed Obligations
which any Guaranteed Party can enforce under this Guaranty, the Guaranteed
Parties by their acceptance hereof accept such limitation on the amount of the
Guarantor’s liability hereunder to the extent needed to make this Guaranty and
the Guarantor Documents fully enforceable and nonavoidable.

 

G-4

--------------------------------------------------------------------------------


 

SECTION 3. Liability of Guarantors.  The liability of each guarantor under this
guaranty shall be irrevocable, absolute, independent and unconditional, and
shall not be affected by any circumstance which might constitute a discharge of
a surety or guarantor other than the indefeasible payment and performance in
full of all guaranteed obligations.  In furtherance of the foregoing and without
limiting the generality thereof, each guarantor agrees as follows:

 

(a)                                  the Guarantor’s liability hereunder shall
be the immediate, direct, and primary obligation of the Guarantor and shall not
be contingent upon any Guaranteed Party’s exercise or enforcement of any remedy
it may have against any Borrower or any other Person, or against any Collateral;

 

(b)                                 this Guaranty is a guaranty of payment when
due and not merely of collectibility;

 

(c)                                  the Guaranteed Parties may enforce this
Guaranty upon the occurrence and during the continuance of an Event of Default
notwithstanding the existence of any dispute between any of the Guaranteed
Parties and any Borrower with respect to the existence of such Event of Default;

 

(d)                                 the Guarantor’s payment of a portion, but
not all, of the Guaranteed Obligations shall in no way limit, affect, modify or
abridge the Guarantor’s liability for any portion of the Guaranteed Obligations
remaining unsatisfied; and

 

(e)                                  the Guarantor’s liability with respect to
the Guaranteed Obligations shall remain in full force and effect without regard
to, and shall not be impaired or affected by, nor shall the Guarantor be
exonerated or discharged by, any of the following events:

 

(i)                                     any Insolvency Proceeding with respect
to any Borrower, the Guarantor, any other Guarantor or other Loan Party or any
other Person;

 

(ii)                                  any limitation, discharge, or cessation of
the liability of any Borrower, the Guarantor, any other Guarantor or other Loan
Party or any other Person for any Guaranteed Obligations due to any statute,
regulation or rule of law, or any invalidity or unenforceability in whole or in
part of any of the Guaranteed Obligations or the Loan Documents;

 

(iii)                               any merger, acquisition, consolidation or
change in structure of any Borrower, the Guarantor or any other Guarantor or
other Loan Party or Person, or any sale, lease, transfer or other disposition of
any or all of the assets or shares of any Borrower, the Guarantor, any other
Guarantor or other Loan Party or other Person (in each case, except as otherwise
provided in Section 25 hereof);

 

(iv)                              any assignment or other transfer, in whole or
in part, of any Guaranteed Party’s interests in and rights under this Guaranty
or the other Loan Documents, including any Guaranteed Party’s right to receive
payment of the Guaranteed Obligations, or any

 

G-5

--------------------------------------------------------------------------------


 

assignment or other transfer, in whole or in part, of any Guaranteed Party’s
interests in and to any of the Collateral;

 

(v)                                 any claim, defense, counterclaim or setoff,
other than that of prior performance, that any Borrower, the Guarantor, any
other Guarantor or other Loan Party or other Person may have or assert,
including any defense of incapacity or lack of corporate or other authority to
execute any of the Loan Documents;

 

(vi)                              any Guaranteed Party’s amendment,
modification, renewal, extension, cancellation or surrender of any Loan
Document, any Guaranteed Obligations, or any Collateral, or any Guaranteed
Party’s exchange, release, or waiver of any Collateral;

 

(vii)                           any Guaranteed Party’s exercise or nonexercise
of any power, right or remedy with respect to any of the Collateral, including
any Guaranteed Party’s compromise, release, settlement or waiver with or of any
Borrower, any other Guarantor or other Loan Party or any other Person;

 

(viii)                        any Guaranteed Party’s vote, claim, distribution,
election, acceptance, action or inaction in any Insolvency Proceeding related to
the Guaranteed Obligations;

 

(ix)                                any impairment or invalidity of any of the
Collateral or any other collateral securing any of the Guaranteed Obligations or
any failure to perfect any of the Liens of the Guaranteed Parties thereon or
therein; and

 

(x)                                   any other guaranty, whether by the
Guarantor or any other Guarantor or other Person, of all or any part of the
Guaranteed Obligations or any other indebtedness, obligations or liabilities of
any Borrower to any Guaranteed Party.

 

SECTION 4. Consents of Guarantors.  Each guarantor hereby unconditionally
consents and agrees that, without notice to or further assent from the
guarantor:

 

(a)                                  the principal amount of the Guaranteed
Obligations may be increased or decreased and additional Obligations of the Loan
Parties under the Loan Documents may be incurred, by one or more amendments,
modifications, renewals or extensions of any Loan Document or otherwise;

 

(b)                                 the time, manner, place or terms of any
payment under any Loan Document may be extended or changed, including by an
increase or decrease in the interest rate on any Guaranteed Obligation or any
fee or other amount payable under such Loan Document, by an amendment,
modification or renewal of any Loan Document or otherwise;

 

(c)                                  the time for any Borrower’s (or any other
Person’s) performance of or compliance with any term, covenant or agreement on
its part to be performed or observed under any Loan Document may be extended, or
such performance or compliance waived, or failure in or departure from such
performance or compliance consented to, all in such manner and upon such terms
as the Guaranteed Parties may deem proper;

 

G-6

--------------------------------------------------------------------------------


 

(d)                                 any Guaranteed Party may discharge or
release, in whole or in part, any other Guarantor or other Loan Party or any
other Person liable for the payment and performance of all or any part of the
Guaranteed Obligations, and may permit or consent to any such action or any
result of such action, and shall not be obligated to demand or enforce payment
upon any of the Collateral or any other collateral, nor shall any Guaranteed
Party be liable to the Guarantor for any failure to collect or enforce payment
or performance of the Guaranteed Obligations from any Person or to realize on
the Collateral or other collateral therefor;

 

(e)                                  in addition to the Collateral, the
Guaranteed Parties may take and hold other security (legal or equitable) of any
kind, at any time, as collateral for the Guaranteed Obligations, and may, from
time to time, in whole or in part, exchange, sell, surrender, release,
subordinate, modify, waive, rescind, compromise or extend such security and may
permit or consent to any such action or the result of any such action, and may
apply such security and direct the order or manner of sale thereof;

 

(f)                                    the Guaranteed Parties may request and
accept other guaranties of the Guaranteed Obligations and any other
indebtedness, obligations or liabilities of any Borrower to any Guaranteed Party
and may, from time to time, in whole or in part, surrender, release,
subordinate, modify, waive, rescind, compromise or extend any such guaranty and
may permit or consent to any such action or the result of any such action; and

 

(g)                                 the Guaranteed Parties may exercise, or
waive or otherwise refrain from exercising, any other right, remedy, power or
privilege (including the right to accelerate the maturity of any Loan and any
power of sale) granted by any Loan Document or other security document or
agreement, or otherwise available to any Guaranteed Party, with respect to the
Guaranteed Obligations or any of the Collateral, even if the exercise of such
right, remedy, power or privilege affects or eliminates any right of subrogation
or any other right of the Guarantor against the Borrowers;

 

all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.

 

SECTION 5.  Guarantor Waivers.

 

(a)                                  Certain Waivers.  Each Guarantor waives and
agrees not to assert:

 

(i)                                     any right to require any Guaranteed
Party to marshal assets in favor of any Borrower, the Guarantor, any other Loan
Party or any other Person, to proceed against the Borrowers, any other Loan
Party or any other Person, to proceed against or exhaust any of the Collateral,
to give notice of the terms, time and place of any public or private sale of
personal property security constituting the Collateral or other collateral for
the Guaranteed Obligations or comply with any other provisions of § 9-611 of the
New York Uniform Commercial Code (or any equivalent provision of any other
applicable law) or to pursue any other right, remedy, power or privilege of any
Guaranteed Party whatsoever;

 

(ii)                                  the defense of the statute of limitations
in any action hereunder or for the collection or performance of the Guaranteed
Obligations;

 

G-7

--------------------------------------------------------------------------------


 

(iii)                               any defense arising by reason of any lack of
corporate or other authority or any other defense of the Borrowers or any other
Person;

 

(iv)                              any defense based upon any Guaranteed Party’s
errors or omissions in the administration of the Guaranteed Obligations;

 

(v)                                 any rights to set-offs and counterclaims;

 

(vi)                              any defense based upon an election of remedies
(including, if available, an election to proceed by nonjudicial foreclosure)
which destroys or impairs the subrogation rights of the Guarantor or the right
of the Guarantor to proceed against any Borrower or any other obligor of the
Guaranteed Obligations for reimbursement; and

 

(vii)                           without limiting the generality of the
foregoing, to the fullest extent permitted by law, any defenses or benefits that
may be derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties, or which may conflict with the terms of this
Guaranty.

 

(b)                                 Additional Waivers.

 

(i)                                     Each Guarantor waives any and all notice
of the acceptance of this Guaranty, and any and all notice of the creation,
renewal, modification, extension or accrual of the Guaranteed Obligations, or
the reliance by the Guaranteed Parties upon this Guaranty, or the exercise of
any right, power or privilege hereunder.  The Guaranteed Obligations shall
conclusively be deemed to have been created, contracted, incurred and permitted
to exist in reliance upon this Guaranty.  Each Guarantor waives promptness,
diligence, presentment, protest, demand for payment, notice of default, dishonor
or nonpayment and all other notices to or upon the Borrowers, the Guarantor or
any other Guarantor or other Person with respect to the Guaranteed Obligations.

 

(ii)                                  Until the Guaranteed Obligations have been
paid in full in cash, each Guarantor waives (A) any defenses the Guarantor may
have to the Guaranty by reason of an election of remedies by the Guaranteed
Parties, (B) any rights or defenses the Guarantor may have by reason of
protection afforded to any Borrower or any other Loan Party pursuant to the
anti-deficiency or other laws of the State of New York limiting or discharging
the Borrowers’ or such other Loan Party’s indebtedness, (C) any defenses arising
by reason of any disability or other defense of the Borrowers or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Guaranteed Party) of the liability of any Borrower, (D) any
defenses based on any claim that the Guarantor’s obligations exceed or are more
burdensome than those of the Borrowers, (E) any right to compel any Guaranteed
Party to proceed against or exhaust any security for the Guaranteed Obligations
(or to proceed against such security in a particular order) or to pursue any
other remedy in such Guaranteed Party’s power whatsoever, and (F) any benefit of
and any right to participate in any security now or hereafter held by the
Guaranteed Parties.

 

(iii)                               Each Guarantor warrants and agrees that each
of the waivers set forth herein is made with full knowledge of its significance
and consequences and that if any

 

G-8

--------------------------------------------------------------------------------


 

such waivers are determined to be contrary to any applicable law or public
policy, such waivers shall be effective only to the maximum extent permitted by
applicable law.

 

(c)                                  Independent Obligations.  The obligations
of each Guarantor hereunder are independent of and separate from the obligations
of any other Guarantor or other guarantor of the Guaranteed Obligations, the
Borrowers and any other Loan Party and upon the occurrence and during the
continuance of any Event of Default, a separate action or actions may be brought
against each Guarantor, whether or not the Borrowers or any such other Guarantor
or other Loan Party is joined therein or a separate action or actions are
brought against any Borrower or any such other Guarantor or other Loan Party.

 

(d)                                 Financial Condition of Borrowers.  No
Guarantor shall have any right to require any Guaranteed Party to obtain or
disclose any information with respect to:  (i) the financial condition or
character of the Borrowers or the ability of the Borrowers to pay and perform
the Obligations; (ii) the Guaranteed Obligations; (iii) the Collateral; (iv) the
existence or nonexistence of any other guarantees of all or any part of the
Guaranteed Obligations; (v) any action or inaction on the part of any Guaranteed
Party or any other Person; or (vi) any other matter, fact or occurrence
whatsoever.

 

SECTION 6. Subrogation.  Until the guaranteed obligations (other than contingent
indemnification obligations) shall be satisfied in full and the commitments
shall be terminated, no guarantor shall have, and no guarantor shall directly or
indirectly exercise, (a) any rights that it may acquire by way of subrogation
under this guaranty, by any payment hereunder or otherwise, (b) any rights of
contribution, indemnification, reimbursement or similar suretyship claims
arising out of this guaranty, or (c) any other right which it might otherwise
have or acquire (in any way whatsoever) which could entitle it at any time to
share or participate in any right, remedy or security of any guaranteed party as
against the borrowers or any other guarantor or other loan party, whether in
connection with this guaranty, any of the other loan documents or otherwise.  If
any amount shall be paid to any guarantor on account of the foregoing rights at
any time when all the guaranteed obligations shall not have been paid in full,
such amount shall be held in trust for the benefit of the guaranteed parties and
shall forthwith be paid to the administrative agent to be credited and applied
to the guaranteed obligations, whether matured or unmatured, in accordance with
the terms of the loan documents.  Upon the indefeasible payment in full of the
guaranteed obligations and the termination of all commitments, each guarantor
shall be subrogated to the rights of the guaranteed parties against the
borrowers to the extent otherwise permitted by law; provided that such
subrogation shall not (i) constitute a representation or warranty, express or
implied, by any guaranteed party as to

 

G-9

--------------------------------------------------------------------------------


 

the enforceability or collectibility of any obligations of the borrowers under
the loan documents or as to the perfection, priority or enforceability of any
lien or security interest contained in or relating to any loan document;
(ii) grant to the guarantor any right of recourse against any guaranteed party
in respect thereof; (iii) give rise to any duty on the part of any guaranteed
party to cooperate with the guarantor in the protection, preservation or
enforcement of any rights the guarantor may have against any borrower or any
other loan party; (iv) impair any guaranteed party’s unfettered discretion to
settle or otherwise compromise any claims such guaranteed party may have against
any borrower or otherwise impair or affect any of the waivers or consents
contained herein; or (v) restrict any guaranteed party from enforcing or
forbearing from enforcing any of its rights or remedies against any borrower;
provided, further, that each guarantor shall, upon demand, indemnify each
guaranteed party against any and all costs and expenses arising directly or
indirectly in connection with such right of subrogation.

 

SECTION 7. Continuing Guaranty; Reinstatement.

 

(a)                                  This Guaranty is a continuing guaranty and
agreement of subordination relating to any Guaranteed Obligations, including
Guaranteed Obligations which may exist continuously or which may arise from time
to time in connection with successive transactions consummated under the Credit
Agreement and the other Loan Documents, and each Guarantor expressly
acknowledges that this Guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist.  This Guaranty shall, subject to Section 26 hereof, continue in effect
and be binding upon each Guarantor until termination of the Commitments and
payment and performance in full of the Guaranteed Obligations.

 

(b)                                 This Guaranty shall continue to be effective
or shall be reinstated and revived, as the case may be, if, for any reason, any
payment of the Guaranteed Obligations by or on behalf of any of the Borrowers
(or receipt of any proceeds of Collateral) shall be rescinded, invalidated,
declared to be fraudulent or preferential, set aside, voided or otherwise
required to be repaid to the Borrower, its estate, trustee, receiver or any
other Person (including under the Bankruptcy Code or other state or federal
law), or must otherwise be restored by the Administrative Agent or any Lender,
whether as a result of Insolvency Proceedings or otherwise.  To the extent any
payment is so rescinded, set aside, voided or otherwise repaid or restored, the
Guaranteed Obligations shall be revived in full force and effect without
reduction or discharge for such payment.

 

SECTION 8. Payments.

 

(a)                                  Each Guarantor hereby agrees, in
furtherance of the foregoing provisions of this Guaranty and not in limitation
of any other right which any Guaranteed Party or any other Person may have
against the Guarantor by virtue hereof, upon the failure of any Borrower to pay

 

G-10

--------------------------------------------------------------------------------


 

any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under § 362(a) of the Bankruptcy Code or comparable provision of
other applicable Debtor Relief Law), the Guarantor shall forthwith pay, or cause
to be paid, in cash, to the Administrative Agent an amount equal to the amount
of the Guaranteed Obligations then due as aforesaid (including interest which,
but for the filing of a petition in any Insolvency Proceeding with respect to
any Borrower, would have accrued on such Guaranteed Obligations, whether or not
a claim is allowed against the Borrower for such interest in any such Insolvency
Proceeding).  Each Guarantor shall make each payment hereunder, unconditionally
in full without set-off, counterclaim or other defense, on the day when due in
the currency in which such Guaranteed Obligations are denominated in Same Day
Funds, to the Administrative Agent at such office of the Administrative Agent
and to such account as is specified in the Credit Agreement.

 

(b)                                 Any and all payments by or on account of any
obligation of any Guarantor hereunder shall be made without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable Law requires the deduction or withholding of any Tax from any such
payment, then the applicable Guarantor and, if applicable, the Administrative
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Guarantor shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.  As soon as
practicable after any payment of Taxes by any Guarantor to a Governmental
Authority pursuant to this Section 8, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(c)                                  In addition, each Guarantor agrees to pay
any and all present or future stamp, court or documentary taxes and any other
excise or property taxes or charges or similar levies which arise from any
payment made under the Guarantor Documents or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, the
Guarantor Documents (hereinafter referred to as “Other Taxes”).

 

(d)                                 Without limiting the provisions of
subsection (c) above, each Guarantor shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(e)                                  The Guarantors shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes and Other Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to

 

G-11

--------------------------------------------------------------------------------


 

the Company by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(f)                                    Any payment by any Guarantor hereunder
the application of which is not otherwise provided for herein, shall be applied
in the order specified in Section 8.03 of the Credit Agreement.

 

(g)                                 As soon as practicable after any payment of
Taxes or Other Taxes by any Guarantor to a Governmental Authority, each
Guarantor shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such
payments, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

(h)                                 The agreements in this Section 8 shall
survive the payment of all Guaranteed Obligations.

 

SECTION 9. Contribution among Guarantors.  Guarantors desire to allocate among
themselves, in a fair and equitable manner, their rights of contribution from
each other when any payment is made by any guarantor under this guaranty. 
Accordingly, if any payment is made by any guarantor under this guaranty (a
“Funding Guarantor”) that exceeds its fair share, the funding guarantor shall be
entitled to a contribution from each other guarantor in the amount of such other
guarantor’s fair share shortfall, so that all such contributions shall cause
each guarantor’s aggregate guaranty payments to equal its fair share.  The
amounts payable as contributions hereunder shall be determined by the funding
guarantor as of the date on which the related payment or distribution is made by
the funding guarantor, and such determination shall be binding on the other
guarantors absent manifest error.  The allocation and right of contribution
among guarantors set forth in this Section 9 shall not be construed to limit in
any way the liability of any guarantor under this guaranty or the amount of the
guaranteed obligations.

 

SECTION 10. Representations and Warranties.  In order to induce the lenders to
make loans to and issue letters of credit for the account of the borrowers
pursuant to the credit agreement, each guarantor (other than flextronics
(Netherlands)) represents and warrants to each guaranteed party that:

 

(a)                                  Organization and Powers.  The Guarantor
(i) (A) is duly organized and validly existing and (B) in any jurisdiction in
which such legal concept is applicable, is in good standing under the laws of
its jurisdiction of organization, (ii) has the power and authority to own, lease
and operate its properties and carry on its business as now conducted and
(iii) is duly

 

G-12

--------------------------------------------------------------------------------


 

qualified and licensed to do business as a foreign entity in each jurisdiction
where the ownership, lease or operation of its properties or the conduct of its
business requires such qualification or license, except in each case referred to
in clauses (i)(B) or (iii), where the failure to be in good stranding or so
qualified or licensed is not reasonably and substantially likely (alone or in
the aggregate) to have a Material Adverse Effect.

 

(b)                                 Authorization; No Conflict.  The execution,
delivery and performance by the Guarantor of this Guaranty and any other
Guarantor Documents executed, or to be executed, by such person and the
consummation of the transaction contemplated thereby (i) are within the power of
such person and (ii) have been duly authorized by all necessary actions on the
part of such Person, and do not and will not (x) violate any material
Requirement of Law applicable to the Guarantor, (y) violate any provision of, or
result in the breach or the acceleration of, or entitle any other Person to
accelerate (whether after the giving of notice or lapse of time or both), any
material Contractual Obligation of the Guarantor or (z) result in the creation
or imposition of any material Lien (or the obligation to create or impose any
Lien) upon any property, asset or revenue of the Guarantor (other than Liens
created under the Loan Documents).

 

(c)                                  Binding Obligation.  This Guaranty has
been, and the other Guarantor Documents, when executed and delivered by the
Guarantor, will have been, duly executed and delivered by the Guarantor.  This
Guaranty constitutes, and each other Guarantor Document when so executed and
delivered will constitute, a legal, valid and binding obligation of the
Guarantor, enforceable against the Guarantor in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditor’s rights generally and
general principles of equity.

 

(d)                                 Governmental Consents.  No material consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Guarantor of this Guaranty or any other Guarantor Documents, except
such as (i) have been made or obtained and are in full force and effect or
(ii) are being made or obtained in a timely manner and once made or obtained
will be in full force and effect.

 

(e)                                  Consideration.  The Guarantor has received
at least “reasonably equivalent value” (as such phrase is used in § 548 of the
Bankruptcy Code), and at least “fair consideration” (as such term is used in
§ 272 of the New York Uniform Fraudulent Conveyance Act) and more than
sufficient consideration to support its obligations hereunder in respect of the
Guaranteed Obligations and under any of the Collateral Documents to which it is
a party.

 

(f)                                    Solvency.  Immediately prior to and after
and giving effect to the incurrence of the Guarantor’s obligations under this
Guaranty the Guarantor is and will be Solvent.

 

(g)                                 Credit Agreement Representations.  Each
representation and warranty made by the Borrowers in the Credit Agreement in
reference to any Guarantor is true and correct as to such Guarantor.

 

G-13

--------------------------------------------------------------------------------


 

SECTION 11. Credit Agreement Covenants.  Each guarantor shall observe,
perform and comply with all covenants applicable to the guarantor set forth in
articles vi and vii of the credit agreement, which by their terms the company is
required to cause the guarantor to observe, perform and comply with (or which by
the terms of such articles are to be complied with by such guarantor), as if
such covenants were set forth in full herein.

 

SECTION 12. Notices.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission) and mailed, faxed, emailed (subject to the provisions
of the final sentence of this Section 12) or delivered, in the case of a
guarantor, to the address or facsimile number or email address specified on the
signature page hereof, and in the case of any guaranteed party, to the address
or facsimile number or email address specified in the credit agreement, or to
such other address, facsimile number or email address as shall be designated by
such party in a notice to the other parties.  All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of
(a) actual receipt by the intended recipient and (b) (i) if delivered by hand or
by courier, when signed for by the intended recipient; (ii) if delivered by
mail, four business days after deposit in the mails, postage prepaid; (iii) if
delivered by facsimile, when sent and receipt has been confirmed by telephone,
when delivered; and (iv) if delivered by electronic mail (which form of delivery
is subject to the provisions of the final sentence of this Section 12), when
delivered. In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder. Electronic mail and internet and
intranet websites may be used only to distribute routine communications, and to
distribute documents for execution by the parties thereto, and may not be used
for any other purpose.

 

SECTION 13. No Waiver; Cumulative Remedies.  No failure by any guaranteed party
to exercise, and no delay by any such person in exercising, any right, remedy,
power or privilege hereunder or under any other guarantor document shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.  The
rights, remedies, powers and privileges herein or therein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

G-14

--------------------------------------------------------------------------------


 

SECTION 14. Cost and  Expenses.

 

(a)                                  Costs and Expenses.  Each Guarantor,
jointly and severally, shall: (i) pay or reimburse the Administrative Agent for
all reasonable costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Guaranty and the other Guarantor
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all reasonable costs
and expenses of counsel; and (ii) pay or reimburse the Administrative Agent and
each other Guaranteed Party for all costs and expenses incurred in connection
with the enforcement, attempted enforcement, or preservation of any rights or
remedies under this Guaranty or the other Guarantor Documents (including all
such costs and expenses incurred during any “workout” or restructuring in
respect of the Guaranteed Obligations and during any legal proceeding, including
any proceeding under any Debtor Relief Law), including all costs and expenses of
counsel.  The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by any Guaranteed Party.

 

(b)                                 Interest.  Any amounts payable by a
Guarantor under this Section 14 or otherwise under this Guaranty if not paid
upon demand shall bear interest from the date of such demand until paid in full,
at a fluctuating interest rate per annum at all times equal to the Default Rate
applicable to Base Rate Loans to the fullest extent permitted by applicable
Law.  Any such interest shall be due and payable upon demand and shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed.

 

(c)                                  Payment.  All amounts due under this
Section 14 shall be payable within ten Business Days after demand therefor.

 

(d)                                 Survival.  The agreements in this Section 14
shall survive the termination of the Commitments and repayment of all Guaranteed
Obligations.

 

G-15

--------------------------------------------------------------------------------


 

SECTION 15. Right of Set-off.  In addition to any rights and remedies of the
lenders provided by law, upon the occurrence and during the continuance of any
event of default each lender, the l/c issuer and each of their respective
affiliates is authorized at any time and from time to time, without prior notice
to the applicable guarantor, any such notice being waived by the guarantor to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such lender, the l/c issuer or any
such affiliate to or for the credit or the account of the guarantor against any
and all obligations owing to such lender or the l/c issuer, now or hereafter
existing, irrespective of whether or not the administrative agent or such lender
or the l/c issuer shall have made demand under this guaranty or any other
guarantor document and although such obligations may be contingent or unmatured
or denominated in a currency different from that of the applicable deposit or
indebtedness.  Each of the lenders agrees (by its acceptance hereof) promptly to
notify the guarantor and the administrative agent after any such set-off and
application made by such lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of each lender, the l/c issuer and their respective affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such lender, the l/c issuer or their respective affiliates
may have.

 

SECTION 16. Marshalling; Payments Set Aside.  Neither the administrative agent
nor any other guaranteed party shall be under any obligation to marshal any
assets in favor of any guarantor or any other person or against or in payment of
any or all of the guaranteed obligations.  To the extent that any guarantor
makes a payment to any guaranteed party, or any guaranteed party exercises its
right of set-off, and such payment or the proceeds of such set-off or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any guaranteed party in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any insolvency
proceeding or otherwise, then (a) to the extent of such recovery the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
set-off had not occurred, and (b) each of the lenders severally agrees (by its

 

G-16

--------------------------------------------------------------------------------


 

acceptance hereof) to pay to the administrative agent upon demand its pro rata
share of any amount so recovered from or repaid by the administrative agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the federal funds rate from time to time in
effect.

 

Section 17. Benefits of Guaranty.  This guaranty is entered into for the sole
protection and benefit of the administrative agent and each other guaranteed
party and their respective successors and assigns, and no other person (other
than any indemnitee specified herein) shall be a direct or indirect beneficiary
of, or shall have any direct or indirect cause of action or claim in connection
with, this guaranty.  The guaranteed parties, by their acceptance of this
guaranty, shall not have any obligations under this guaranty to any person other
than the guarantors, and such obligations shall be limited to those expressly
stated herein.

 

SECTION 18. Binding Effect; Assignment.

 

(a)                                  Binding Effect.  This Guaranty shall be
binding upon each Guarantor and its successors and assigns, and inure to the
benefit of and be enforceable by the Administrative Agent and each other
Guaranteed Party and their respective successors, endorsees, transferees and
assigns.

 

(b)                                 Assignment.  Except to the extent otherwise
provided in the Credit Agreement, no Guarantor shall have the right to assign or
transfer its rights and obligations hereunder or under any other Guarantor
Documents without the prior written consent of the Required Lenders.  Each
Lender may, without notice to or consent by any Guarantor, sell, assign,
transfer or grant participations in all or any portion of such Lender’s rights
and obligations hereunder and under the other Guarantor Documents in connection
with any sale, assignment, transfer or grant of a participation by such Lender
in accordance with Section 10.06 of the Credit Agreement of or in its rights and
obligations thereunder and under the other Loan Documents.  In the event of any
grant of a participation, the participant (A) shall be deemed to have a right of
setoff under Section 15 in respect of its participation to the same extent as if
it were such “Guaranteed Party;” and (B) shall also be entitled to the benefits
of Section 14.

 

SECTION 19. Governing Law and Jurisdiction.

 

(a)                                  THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF

 

G-17

--------------------------------------------------------------------------------


 

SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, EACH GUARANTOR
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH GUARANTOR IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
GUARANTY OR ANY OTHER GUARANTOR DOCUMENT. EACH GUARANTOR AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY
AGAINST SUCH GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. 
EACH GUARANTOR WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

 

(c)                                  Each Guarantor hereby irrevocably appoints
CT Corporation, with offices on the date hereof at 111 Eighth Avenue, New York,
New York 10011, as its authorized agent (in such capacity, the “Process Agent”)
with all powers necessary to receive on its behalf service of copies of the
summons and complaint and any other process which may be served in any action or
proceeding arising out of or relating to this Guaranty and the other Guarantor
Documents in any of the courts in and of the State of New York.  Such service
may be made by mailing or delivering a copy of such process to the Guarantor in
care of the Process Agent at the Process Agent’s address and the Guarantor
hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf and agrees that the failure of the Process Agent to give
any notice of any such service to the Guarantor shall not impair or affect the
validity of such service or of any judgment rendered in any action or proceeding
based thereon.  As an alternative method of service, each Guarantor also
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to the Guarantor at its
address specified on the signature page hereof.  If for any reason the Company
shall cease to act as Process Agent, each Guarantor shall appoint forthwith, in
the manner provided for herein, a successor Process Agent qualified to act as an
agent for service of process with respect to all courts in and of the State of
New York and acceptable to the Administrative Agent.

 

(d)                                 Nothing in this Section 19 shall affect the
right of the Guaranteed Parties to serve legal process in any other manner
permitted by law or limit the right of the Guaranteed Parties to bring any
action or proceeding against the Guarantor or its property in the courts of
other jurisdictions.

 

SECTION 20. Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT OR

 

G-18

--------------------------------------------------------------------------------


 

THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER GUARANTOR DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 21. Entire Agreement; Amendments and Waivers.   This guaranty together
with the other guarantor documents embodies the entire agreement of the
guarantor with respect to the matters set forth herein and supersedes all prior
or contemporaneous agreements and understandings of the guarantors, verbal or
written, relating to the subject matter hereof and thereof and shall not be
amended as to any guarantor except by written agreement of the guarantor, the
administrative agent and the required lenders.  No waiver of any rights of the
guaranteed parties under any provision of this guaranty or consent to any
departure by any guarantor therefrom shall be effective unless in writing and
signed by the administrative agent and the required lenders, or the
administrative agent (with the written consent of the required lenders).  Any
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

SECTION 22. Severability.  If any provision of this guaranty or the other
guarantor documents is held to be illegal, invalid or unenforceable as to any or
all guarantors, (a) the legality, validity and enforceability of the remaining
provisions of this guaranty and the other guarantor documents as to such
affected guarantor(s) shall not be affected or impaired thereby, (b) the
legality, validity and enforceability of such provisions and any other
provisions as to any other guarantor shall not be affected or impaired thereby,
and (c) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

G-19

--------------------------------------------------------------------------------


 

SECTION 23. Counterparts.  This guaranty may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

SECTION 24. Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other guarantor
document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the administrative
agent could purchase the first currency with such other currency on the business
day preceding that on which final judgment is given.  The obligation of each
guarantor in respect of any such sum due from it to any guaranteed party
hereunder or under the other guarantor documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of the credit
agreement (the “Agreement Currency”), be discharged only to the extent that on
the business day following receipt by the administrative agent of any sum
adjudged to be so due in the judgment currency, the administrative agent may in
accordance with normal banking procedures purchase the agreement currency with
the judgment currency.  If the amount of the agreement currency so purchased is
less than the sum originally due to the administrative agent from the guarantor
in the agreement currency, the guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the administrative agent or the
person to whom such obligation was owing against such loss.  If the amount of
the agreement currency so purchased is greater than the sum originally due to
the administrative agent in such currency, the administrative agent (by its
acceptance hereof) agrees to return the amount of any excess to the guarantor
(or to any other person who may be entitled thereto under applicable law). The
agreements in this Section 24 shall survive the termination of the commitments
and repayment of all guaranteed obligations.

 

SECTION 25. Future Guarantors.  At such time following the date hereof as any
subsidiary of the company (an “acceding subsidiary”) is required to accede
hereto pursuant to the terms of Section 6.10(a) of the credit agreement, such
acceding subsidiary shall execute and deliver to the administrative agent a
joinder agreement substantially in the form of annex i hereto, signifying its
agreement to be bound by the provisions of this guaranty as a guarantor to the
same

 

G-20

--------------------------------------------------------------------------------


 

extent as if such acceding subsidiary had originally executed this guaranty as
of the date hereof.

 

SECTION 26. Guarantor Release.  Each guarantor shall remain obligated under and
bound by this guaranty until termination of the commitments and payment and
performance in full of the guaranteed obligations; provided that this guaranty
shall be terminated as to any guarantor, provided there exists no default
(except as otherwise specified in Section 6.10(b) of the credit agreement), upon
the occurrence of a release date as to such released guarantor, without
affecting or impairing the obligations of any other guarantor hereunder.

 

SECTION 27. California Judicial Reference.  If any action or proceeding is filed
in a court of the state of california by or against any party hereto in
connection with any of the transactions contemplated by this guaranty or any
other loan document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to california code of civil procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “Provisional Remedy” as defined
in california code of civil procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of
Section 10.04 of the credit agreement, the guarantors shall be solely
responsible to pay all fees and expenses of any referee appointed in such action
or proceeding.

 

[Remainder of page intentionally left blank]

 

G-21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantors have executed this Guaranty, as of the date
first above written.

 

 

[GUARANTOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[GUARANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[GUARANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

[SIGNATURE PAGE TO GUARANTY]

 

G-22

--------------------------------------------------------------------------------


 

ANNEX I

 

[FORM OF]

 

GUARANTY JOINDER AGREEMENT

 

THIS JOINDER IN GUARANTY (this “Joinder”) is executed as of
                      , 20     by                                      , a
                 [corporation/limited liability company/partnership] (“Joining
Party”), and delivered to BANK OF AMERICA, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), for the benefit of the Lenders (as
defined below).  Except as otherwise defined herein, terms used herein and
defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.

 

A.                                   Flextronics International Ltd., a Singapore
company (“Company”) and certain Designated Borrowers (together with the Company,
each referred to individually herein as a “Borrower” and collectively as the
“Borrowers”), the lenders from time to time party thereto (each a “Lender” and,
collectively, together with the Swing Line Lender and L/C Issuers, the
“Lenders”), and the Administrative Agent are parties to a Credit Agreement,
dated as of October 19, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”);

 

B.                                     The Joining Party is a direct or indirect
Subsidiary of the Company and desires, or is required pursuant to the provisions
of the Credit Agreement, to become a Guarantor under the Guaranty; and

 

C.                                     The Joining Party will obtain benefits
from the incurrence of Loans by and the issuance of Letters of Credit for the
account of the Borrowers, in each case pursuant to the Credit Agreement and,
accordingly, desires to execute this Joinder in order to (i) satisfy the
requirements described in the preceding paragraph; and (ii) induce the Lenders
to continue to make Loans to and to issue Letters of Credit for the account of
the Borrowers;

 

Accordingly, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
each Lender and the Administrative Agent and hereby covenants and agrees with
each Lender and the Administrative Agent as follows:

 

1.                                       By this Joinder, the Joining Party
becomes a Guarantor for all purposes under the Guaranty, pursuant to Section 25
thereof.

 

2.                                       The Joining Party agrees that, upon its
execution hereof, it will become a Guarantor under the Guaranty with respect to
all Guaranteed Obligations (as defined in the Guaranty), and will be bound by
all terms, conditions and duties applicable to a Guarantor under the Guaranty
and the other Loan Documents.  Without limitation of the foregoing, and in
furtherance thereof, the Joining Party severally absolutely, unconditionally and
irrevocably guarantees the full and prompt payment when due of all (and not
merely a lesser or proportional part of the) Guaranteed Obligations (on the same
basis as the other Guarantors under the Guaranty).

 

3.                                       The Joining Party hereby makes and
undertakes, as the case may be, each covenant, representation and warranty made
by, and as a Guarantor pursuant to the Guaranty, in each case as of the date
hereof (except to the extent any such representation or warranty relates solely
to an earlier date in which case such representation and warranty shall be true
and correct as of such earlier date), and agrees to be bound by all covenants,
agreements and obligations of a

 

G-23

--------------------------------------------------------------------------------


 

Guarantor and Loan Party pursuant to the Guaranty and all other Loan Documents
to which it is or becomes a party.

 

4.                                       This Joinder shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of and be enforceable by each of the parties hereto and its
successors and assigns, provided, however, the Joining Party may not assign any
of its rights, obligations or interest hereunder or under any other Loan
Document without the prior written consent of the Lenders or as otherwise
permitted by the Loan Documents.  THIS JOINDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  This Joinder
may be executed in any number of counterparts, each of which shall be an
original, but all of which shall constitute one instrument.  In the event that
any provision of this Joinder shall prove to be invalid or unenforceable, such
provision shall be deemed to be severable from the other provisions of this
Joinder, which shall remain binding on all parties hereto.

 

5.                                       From and after the execution and
delivery hereof by the parties hereto, this Joinder shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

 

6.                                       The effective date of this Joinder is
                                , 20   .

 

[Remainder of page intentionally left blank]

 

G-24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

 

 

 

[NEW GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Accepted and Acknowledged by:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

G-25

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT

 

Date:                      ,       

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.14 of that certain Credit Agreement, dated as of
October 19, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among
Flextronics International Ltd., a Singapore company (the “Company”), the
Designated Borrowers from time to time party thereto, the Lenders from time to
time party thereto and Bank of America, N.A., as Administrative Agent and Swing
Line Lender, and reference is made thereto for full particulars of the matters
described therein.  All capitalized terms used in this Designated Borrower
Request and Assumption Agreement and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

 

Each of                                            (the “Designated Borrower”)
and the Company hereby confirms, represents and warrants to the Administrative
Agent and the Lenders that the Designated Borrower is a Subsidiary of the
Company.

 

The documents required to be delivered to the Administrative Agent under
Section 2.14 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

 

Complete if the Designated Borrower is a Domestic Subsidiary:  The true and
correct U.S. taxpayer identification number of the Designated Borrower is
                           .

 

Complete if the Designated Borrower is a Foreign Subsidiary:  The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

 

Identification Number

 

Jurisdiction of Organization

 

 

 

 

 

 

 

 

 

 

The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Credit
Agreement as a Borrower.  Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower confirms its
acceptance

 

H-1

--------------------------------------------------------------------------------


 

of, and consents to, all representations and warranties, covenants, and other
terms and provisions of the Credit Agreement.

 

The parties hereto hereby request that the Designated Borrower be entitled to
receive Revolving Credit Loans and obtain for its account Letters of Credit
under the Credit Agreement, and understand, acknowledge and agree that neither
the Designated Borrower nor the Company on its behalf shall have any right to
request any Revolving Credit Loans or Letters of Credit for its account unless
and until the date five Business Days after the effective date designated by the
Administrative Agent in a Designated Borrower Notice delivered to the Company
and the Lenders pursuant to Section 2.14 of the Credit Agreement.

 

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

 

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

 

 

[DESIGNATED BORROWER]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF DESIGNATED BORROWER NOTICE

 

Date:                        ,        

 

To:                              Flextronics International Ltd.

 

The Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Credit Agreement, dated as of October 19, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Flextronics International Ltd., a Singapore
company (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent and Swing Line Lender, and reference is made thereto for
full particulars of the matters described therein.  All capitalized terms used
in this Designated Borrower Notice and not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.

 

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [                                    ] shall be a
Designated Borrower and may receive Revolving Credit Loans for its account on
the terms and conditions set forth in the Credit Agreement.

 

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Title:

 

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF GUARANTOR RELEASE CERTIFICATE

 

To:                              Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of October 19, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Flextronics International Ltd., a Singapore company
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent and Swingline Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                          of the Company, and that as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on behalf of the Company pursuant to Section 6.10(b) of the Agreement and
that:

 

1.                                       There exists no Default as of the date
hereof.

 

[Select One]

 

2.                                       As set forth on the worksheet attached
hereto as Annex I, [name of applicable Subsidiary Guarantor] has ceased to be a
Material Subsidiary as of the Company’s fiscal year end dated
                             , 20    .

 

2.                                       [Name of applicable Subsidiary
Guarantor] has ceased to be an Eligible Material Subsidiary as of [insert date]
by virtue of the satisfaction of clause (a) of the definition of “Ineligible
Material Subsidiary” in the Agreement solely due to a Change in Law, and the
Company is unable, with the exercise of commercially reasonable efforts, to
restore the status of such Subsidiary as an Eligible Material Subsidiary.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                 ,          .

 

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

J-1

--------------------------------------------------------------------------------


 

ANNEX I TO FORM OF GUARANTOR

RELEASE CERTIFICATE

 

Name of Subsidiary:

 

 

MATERIAL SUBSIDIARY CALCULATION
($ in 000’s)

 

I.                                         Material Subsidiary Test (“MS Test”)
Based on Adjusted Revenues.

 

1.

 

Total revenues of Subsidiary:

 

$

 

 

 

 

 

2.

 

Intercompany Revenues:

 

$

 

 

 

 

 

3.

 

Adjusted revenues (Line I.1 — Line I.2):

 

$

 

 

 

 

 

4.

 

Consolidated total revenues for FIL (other than Flextronics (Netherlands)):

 

$

 

 

 

 

 

5.

 

5% of Line I.4:

 

$

 

 

 

 

 

6.

 

Line I.3 — Line I.5:

 

$

 

 

 

 

 

Test Result:

MS Test met if Line I.6 is equal to 0 or is a positive number

 

 

 

 

 

 

 

 MS Test Not Met  (if Line I.6 is a negative number)

 

 

 

II.                                     MS Test Based on Adjusted Assets

 

1.

 

Total assets of Subsidiary:

 

$

 

 

 

 

 

2.

 

Intercompany Receivables:

 

$

 

 

 

 

 

3.

 

Intercompany Investments:

 

$

 

 

 

 

 

4.

 

Adjusted assets (Line II.1 — 2 — 3):

 

$

 

 

 

 

 

5.

 

Consolidated total assets for FIL (other than Flextronics (Netherlands)):

 

$

 

 

 

 

 

6.

 

10% of Line II.6:

 

$

 

 

 

 

 

7.

 

Line II.4 — Line II.7:

 

$

 

 

 

 

 

Test Result:

MS Test met if Line II.7 is equal to 0 or a positive number

 

 

 

 

 

 

 

Not Met if Line II.7 is negative number

 

 

 

J-2

--------------------------------------------------------------------------------


 

III.                                 Pro Forma MS Test Based on Adjusted
Revenues.

 

1.

 

Total revenues of Subsidiary determined on a pro forma basis after giving effect
to any Material Subsidiary Recalculation Event and all other Material Subsidiary
Recalculation Events occurring on or prior thereto:

 

$

 

 

 

 

 

2.

 

Intercompany Revenues:

 

$

 

 

 

 

 

3.

 

Adjusted revenues on a pro forma basis (Lines III.1 — Line III.2):

 

$

 

 

 

 

 

4.

 

Consolidated total revenues for FIL (other than Flextronics (Netherlands)):

 

$

 

 

 

 

 

5.

 

5% of Line III.4:

 

$

 

 

 

 

 

6.

 

Line III.3 — Line III.5:

 

$

 

 

 

 

 

Test Result:

MS Test met if Line III.6 is a positive number

 

 

 

 

 

 

 

 MS Test not met if Line III.6 is a negative number

 

 

 

IV.                                Pro Forma MS Test Based on Net Assets.

 

1.

 

Total assets of Subsidiary determined on a pro forma basis after giving effect
to any Material Subsidiary Recalculation Event and all other Material Subsidiary
Recalculation Events on or prior thereto:

 

$

 

 

 

 

 

2.

 

Intercompany Receivables:

 

$

 

 

 

 

 

3.

 

Intercompany Investments:

 

$

 

 

 

 

 

4.

 

Adjusted assets (Line IV.1 — Line IV.2 — Line IV.3):

 

$

 

 

 

 

 

5.

 

Consolidated total assets of FIL (other than Flextronics (Netherlands)):

 

$

 

 

 

 

 

6.

 

10% of Line IV.5:

 

$

 

 

 

 

 

7.

 

Line IV.4 — Line IV.6:

 

$

 

 

 

 

 

Test Result:

MS Test met if Line IV.7 is equal to 0 or a positive number

 

 

 

 

 

 

 

 MS Test not met if Line IV.7 is a negative number

 

 

 

J-3

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

(i)                                                                                                                                                                                         
FAX ALONG WITH COMMITMENT LETTER TO:

Anthea Del Bianco, Agency Management /BofAML

 

(ii)                                                                                                                                                                                                                                 
FAX#: 415-503-5101

 

I.  Borrower Name:          Flextronics International Ltd

 

II. Legal Name of Lender of Record for Signature Page:

 

 

·

Signing Credit Agreement

o YES

o NO

·

Coming in via Assignment

o YES

o NO

 

III. Type of Lender:

 

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle, Other — please specify)

 

IV. Domestic Address:

 

V. Eurodollar Address:

 

 

K-1

--------------------------------------------------------------------------------


 

(iii)                               VI.  Contact Information:

 

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

 

 

Primary

 

 

 

 

Secondary

 

 

 

 

 

 

 

 

Credit Contact

 

Operations Contact

 

Operations Contact

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

 

Does Secondary Operations Contact need copy of notices?   o YES   o NO

 

 

 

 

Letter of Credit

 

 

 

Draft Documentation

 

 

Contact

 

Contact

 

Legal Counsel

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K-2

--------------------------------------------------------------------------------


 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

 

PLEASE CHECK IF YOU CAN FUND IN THE CURRENCIES REQUIRED FOR THIS TRANSACTION
LISTED BELOW:

 

 

VII. Lender’s SWIFT Payment Instructions for [Foreign Currency]:

 

Pay to:

 

 

(Bank Name)

 

 

 

 

 

 

K-3

--------------------------------------------------------------------------------


 

(SWIFT)

 

(Country)

 

 

 

 

 

 

(Account #)

 

(Account Name)

 

 

 

 

 

 

(FFC Account #)

 

(FFC Account Name)

 

 

 

 

 

 

(Attention)

 

 

 

 

 

VII. Lender’s SWIFT Payment Instructions for [Foreign Currency]:

 

 

 

Pay to:

 

 

 

 

 

 

 

 

(Bank Name)

 

 

 

 

 

 

 

 

(SWIFT)

 

(Country)

 

 

 

 

 

 

(Account #)

 

(Account Name)

 

 

 

 

 

 

(FFC Account #)

 

(FFC Account Name)

 

 

 

 

 

 

(Attention)

 

 

 

K-4

--------------------------------------------------------------------------------


 

VII. Lender’s SWIFT Payment Instructions for [Foreign Currency]:

 

 

 

Pay to:

 

 

 

 

 

 

 

 

(Bank Name)

 

 

 

 

 

 

 

 

(SWIFT)

 

(Country)

 

 

 

 

 

 

(Account #)

 

(Account Name)

 

 

 

 

 

 

(FFC Account #)

 

(FFC Account Name)

 

 

 

 

 

 

(Attention)

 

 

 

 

 

VII. Lender’s SWIFT Payment Instructions for [Foreign Currency]:

 

 

 

Pay to:

 

 

 

 

 

 

 

 

(Bank Name)

 

 

 

 

 

 

 

 

(SWIFT)

 

(Country)

 

 

 

 

K-5

--------------------------------------------------------------------------------


 

(Account #)

 

(Account Name)

 

 

 

 

 

 

(FFC Account #)

 

(FFC Account Name)

 

 

 

 

 

 

(Attention)

 

 

 

 

 

VIII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

 

 

Pay to:

 

 

 

 

 

 

 

 

(Bank Name)

 

 

 

 

 

 

 

 

(ABA #)

 

 

 

 

 

 

 

 

(Account #)

 

 

 

 

 

 

 

 

(Attention)

 

 

 

 

 

IX. Lender’s Fed Wire Payment Instructions:

 

 

 

 

 

Pay to:

 

 

 

 

 

 

 

 

(Bank Name)

 

 

 

 

 

 

 

 

(ABA#)

 

(City/State)

 

 

 

 

 

 

(Account #)

 

(Account Name)

 

K-6

--------------------------------------------------------------------------------


 

(Attention)

 

 

 

 

X. Organizational Structure and Tax Status

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):

-

 

 

Tax Withholding Form Delivered to Bank of America*:

 

o    W-9

 

o    W-8BEN

 

o    W-8ECI

 

o    W-8EXP

 

o    W-8IMY

 

NON—U.S. LENDER INSTITUTIONS

 

1. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.

 

2. Flow-Through Entities

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

K-7

--------------------------------------------------------------------------------


 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement.  Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

--------------------------------------------------------------------------------

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

XI. Bank of America Payment Instructions:

 

USD

Bank of America, N.A.

ABA#

Acct. #

Attn: Credit Services

Ref: Flextronics International Ltd

 

K-8

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF U.S. TAX CERTIFICATES

 

[See attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT L-1

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of October 19, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Flextronics International Ltd., a Singapore
company (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                   , 20[  ]

 

 

L-1

--------------------------------------------------------------------------------


 

EXHIBIT L-2

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of October 19, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Flextronics International Ltd., a Singapore
company (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code].

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                   , 20[  ]

 

 

L-2

--------------------------------------------------------------------------------


 

EXHIBIT L-3

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of October 19, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Flextronics International Ltd., a Singapore
company (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                   , 20[  ]

 

 

L-3

--------------------------------------------------------------------------------


 

EXHIBIT L-4

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement, dated as of October 19, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Flextronics International Ltd., a Singapore
company (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:                   , 20[  ]

 

 

L-4

--------------------------------------------------------------------------------